 



EXHIBIT 10.1
FOURTH AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT
dated as of March 30, 2004
Among
DAIRY GROUP RECEIVABLES, L.P., as a Seller,
DAIRY GROUP RECEIVABLES II, L.P., as a Seller,
SPECIALTY GROUP RECEIVABLES, L.P., as a Seller,
DEAN NATIONAL BRAND GROUP, L.P., as a Seller,
THE SERVICERS,
THE COMPANIES,
THE FINANCIAL INSTITUTIONS
and
BANK ONE, NA (MAIN OFFICE CHICAGO),
as Agent

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                Page
ARTICLE I
       
PURCHASE ARRANGEMENTS
    3  
Section 1.1       Purchase Facility
    3  
Section 1.2       Increases
    4  
Section 1.3       Decreases
    5  
Section 1.4       Payment Requirements
    5  
 
       
ARTICLE II
       
PAYMENTS AND COLLECTIONS
    6  
Section 2.1       Payments
    6  
Section 2.2       Collections Prior to Amortization
    7  
Section 2.3       Collections Following Amortization
    8  
Section 2.4       Application of Collections
    8  
Section 2.5       Payment Rescission
    9  
Section 2.6       Maximum Purchaser Interests
    9  
 
       
ARTICLE III
       
COMPANY FUNDING
    10  
Section 3.1       CP Costs
    10  
Section 3.2       CP Costs Payments
    10  
Section 3.4       Selection and Calculation of CP (Tranche) Accrual Periods
    11  
 
       
ARTICLE IV
       
FINANCIAL INSTITUTION FUNDING
    12  
Section 4.1       Financial Institution Funding
    12  
Section 4.2       Yield Payments
    12  
Section 4.3       Selection and Continuation of Tranche Periods
    12  
Section 4.4       Financial Institution Discount Rates
    13  
Section 4.5       Suspension of the LIBO Rate
    13  
 
       
ARTICLE V
       
REPRESENTATIONS AND WARRANTIES
    16  
Section 5.1       Representations and Warranties of the Seller Parties
    16  
Section 5.2       Financial Institution Representations and Warranties
    22  
 
       
ARTICLE VI
       
CONDITIONS OF PURCHASES
    23  
Section 6.1       Conditions Precedent to Initial Incremental Purchase
    23  
Section 6.2       Conditions Precedent to All Purchases and Reinvestments
    23  

 



--------------------------------------------------------------------------------



 



                Page
ARTICLE VII
       
COVENANTS
    24  
Section 7.1       Affirmative Covenants of the Seller Parties
    24  
Section 7.2       Negative Covenants of The Seller Parties
    34  
 
       
ARTICLE VIII
       
ADMINISTRATION AND COLLECTION
    36  
Section 8.1       Designation of Servicers
    36  
Section 8.2       Duties of Servicer
    37  
Section 8.3       Collection Notices
    40  
Section 8.4       Responsibilities of the Sellers
    40  
Section 8.5       Reports
    40  
Section 8.6       Servicing Fees
    40  
 
       
ARTICLE IX
       
AMORTIZATION EVENTS
    41  
Section 9.1       Amortization Events
    41  
Section 9.2       Remedies
    44  
 
       
ARTICLE X
       
INDEMNIFICATION
    45  
Section 10.1     Indemnities by the Seller Parties
    45  
Section 10.2     Increased Cost and Reduced Return
    48  
Section 10.3     Other Costs and Expenses
    50  
Section 10.4     Allocations
    50  
 
       
ARTICLE XI
       
THE AGENT
    51  
Section 11.1     Authorization and Action
    51  
Section 11.2     Delegation of Duties
    51  
Section 11.3     Exculpatory Provisions
    51  
Section 11.4     Reliance by Agent
    52  
Section 11.5     Non-Reliance on Agent and Other Purchasers
    52  
Section 11.6     Reimbursement and Indemnification
    53  
Section 11.7     Agent in Its Individual Capacity
    53  
Section 11.8     Successor Agent
    53  
 
       
ARTICLE XII
       
ASSIGNMENTS; PARTICIPATIONS
    54  
Section 12.1     Assignments
    54  
Section 12.2     Participations
    55  
 
       
ARTICLE XIII
       
INTENTIONALLY OMITTED
    56  
 
       
ARTICLE XIV
       
MISCELLANEOUS
    56  
Section 14.1     Waivers and Amendments
    56  

 



--------------------------------------------------------------------------------



 



                Page
Section 14.2     Notices
    57  
Section 14.3     Ratable Payments
    58  
Section 14.4     Protection of Ownership Interests of the Purchasers
    58  
Section 14.5     Confidentiality
    59  
Section 14.6     Bankruptcy Petition
    60  
Section 14.7     Limitation of Liability
    60  
Section 14.8     CHOICE OF LAW
    60  
Section 14.9     CONSENT TO JURISDICTION
    60  
Section 14.10   WAIVER OF JURY TRIAL
    61  
Section 14.11   Integration; Binding Effect; Survival of Terms
    61  
Section 14.12   Counterparts; Severability; Section References
    61  
Section 14.13   Bank One Roles
    62  
Section 14.14   Characterization
    62  
Section 14.15   Withholding
    63  
Section 14.16   [Intentionally Omitted]
    63  
Section 14.17   Confirmation and Ratification of Terms
    63  
Section 14.18   Excess Funds
    64  
Section 14.19   Administrative Seller
    64  
Section 14.20   Joint and Several
    64  
Section 14.21   Assignments by Dairy Group
    67  

 



--------------------------------------------------------------------------------



 



Exhibits and Schedules

     
Exhibit I
  Definitions
Exhibit II
  Form of Purchase Notice
Exhibit III
  Places of Business of the Seller Parties; Locations of Records; Federal
Employer Identification Number(s)
Exhibit IV
  Names of Collection Banks; Collection Accounts
Exhibit V
  Form of Compliance Certificate
Exhibit VI
  Form of Collection Account Agreement
Exhibit VII
  Form of Assignment Agreement
Exhibit VIII
  Credit and Collection Policies
Exhibit IX
  Form of Acknowledgment and Amendment Agreement
Exhibit X
  Form of Monthly Report
Exhibit XI
  Form of Performance Undertaking
Schedule A
  Commitments
Schedule B
  Closing Documents
Schedule C
  Dean Entities
Schedule D
  Originators
Schedule E
  Notice Addresses
Schedule F
  Top Twenty-Five Obligors
Schedule G
  Additional Entities

 



--------------------------------------------------------------------------------



 



fourth amended and restated
receivables purchase agreement
FOURTH AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT
     This Fourth Amended and Restated Receivables Purchase Agreement, dated as
of March 30, 2004, is among Dairy Group Receivables, L.P., a Delaware limited
partnership (“Dairy Group”), Dairy Group Receivables II, L.P., a Delaware
limited partnership (“Dairy Group II”), Specialty Group Receivables, L.P., a
Delaware limited partnership (“Specialty Group”), Dean National Brand Group,
L.P., a Delaware limited partnership (“National Brand Group” and, together with
Dairy Group, Dairy Group II and Specialty Group, the “Sellers” and each a
“Seller”), each of the parties listed on the signature pages hereof as a
Servicer (the Servicers, together with the Sellers, the “Seller Parties,” and
each a “Seller Party”), the entities listed on Schedule A to this Agreement
under the heading “Financial Institution” (together with any of their respective
successors and assigns hereunder, the “Financial Institutions”), the entities
listed on Schedule A to this Agreement under the heading “Company” (together
with any of their respective successors and assigns hereunder, the “Companies”)
and Bank One, NA (Main Office Chicago), as agent for the Purchasers hereunder or
any successor agent hereunder (together with its successors and assigns
hereunder, the “Agent”). Unless defined elsewhere herein, capitalized terms used
in this Agreement shall have the meanings assigned to such terms in Exhibit I.
PRELIMINARY STATEMENTS
     Certain Seller Parties, certain Financial Institutions, certain Companies
and the Agent are parties to that certain Receivables Purchase Agreement, dated
as of June 30, 2000, as amended and restated by that certain Amended and
Restated Receivables Purchase Agreement, dated as of December 21, 2001, as
further amended and restated by that certain Second Amended and Restated
Receivables Purchase Agreement, dated as of May 15, 2002 and effective for all
purposes as of March 31, 2002, and as further amended and restated by that
certain Third Amended and Restated Receivables Purchase Agreement, dated as of
November 20, 2003, and as amended by the Amendment No. 1 thereto and
Reaffirmation of Performance Undertakings, dated as of December 31, 2003 (such
agreement, as so amended and restated and amended, the “Original Agreement”).
     Dairy Group, Dairy Group II and Specialty Group have transferred and
assigned pursuant to the Original Agreement, and desire to continue to transfer
and assign Purchaser Interests to the Purchasers from time to time.

1



--------------------------------------------------------------------------------



 



fourth amended and restated
receivables purchase agreement
     National Brand Group desires to become a party to the Original Agreement as
a seller and to transfer and assign Purchaser Interests to the Purchasers from
time to time.
     Each Company may, in its absolute and sole discretion, purchase the
Purchaser Interests from the Sellers from time to time.
     In the event that any Company declines to make any purchase, such Company’s
Related Financial Institutions shall, at the request of the Administrative
Seller, purchase Purchaser Interests that such Company declined to purchase from
time to time.
     Bank One, NA (Main Office Chicago) has been requested and is willing to act
as Agent on behalf of the Companies and the Financial Institutions in accordance
with the terms hereof.
     The parties hereto now desire to amend and restate the Original Agreement
in its entirety to read as set forth herein.
AGREEMENT
     Now Therefore, in consideration of the foregoing and for other valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
parties hereto hereby agree that, subject to satisfaction of the conditions
precedent set forth in Section 6.1 hereof, the Original Agreement is hereby
amended and restated in its entirety to read as follows:
PURCHASE ARRANGEMENTS
Purchase Facility.
Upon the terms and subject to the conditions hereof, each Seller may, at its
option, sell and assign Purchaser Interests to the Agent for the benefit of one
or more of the Purchasers. In accordance with the terms and conditions set forth
herein, each Company may, at its option, instruct the Agent to purchase on

2



--------------------------------------------------------------------------------



 



fourth amended and restated
receivables purchase agreement
behalf of such Company, or if any Company shall decline to purchase, the Agent
shall purchase, on behalf of such declining Company’s Related Financial
Institutions, Purchaser Interests from time to time in an amount not to exceed
in the aggregate for all Sellers at such time (i) in the case of each Company,
its Company Purchase Limit and (ii) in the aggregate, the lesser of (A) the
Purchase Limit and (B) the aggregate amount of the Commitments during the period
from the date hereof to but not including the Facility Termination Date.
a The Administrative Seller may, upon at least 10 Business Days’ notice to the
Agent, each Company and each Financial Institution, terminate in whole or reduce
in part, ratably among the Financial Institutions, the unused portion of the
Purchase Limit; provided that (i) any such notice shall be irrevocable,
(ii) each partial reduction of the Purchase Limit shall be in an amount equal to
$5,000,000 or an integral multiple thereof and (iii) the aggregate of the
Company Purchase Limits for all of the Companies shall also be terminated in
whole or reduced in part, ratably among the Companies, by an amount equal to
such termination or reduction in the Purchase Limit.
2 Increases.
     The Administrative Seller shall provide the Agent and each Purchaser with
at least two Business Days’ prior notice in a form set forth as Exhibit II
hereto of each Incremental Purchase (a “Purchase Notice”) to be made by a
Seller. Each Purchase Notice shall be subject to Section 6.2 hereof and, except
as set forth below, (i) shall be irrevocable and shall specify the requested
Purchase Price (which, in the case of the initial Incremental Purchase hereunder
shall not be less than $10,000,000 and in the case of subsequent Incremental
Purchases shall not be less than $1,000,000), (ii) the date of purchase (which,
in the case of Incremental Purchases after the initial Incremental Purchase
hereunder, shall not exceed four per calendar month), (iii) in the case of an
Incremental Purchase to be funded by any of the Financial Institutions, the
requested Discount Rate and Tranche Period and (iv) in the case of an
Incremental Purchase to be funded by the CL Company or by any Pool Company
(other than an Incremental Purchase funded by such Pool Company substantially
with Pooled Commercial Paper), the requested CP (Tranche) Accrual Period.
Following receipt of a Purchase Notice, the Agent will promptly notify each
Company of such Purchase Notice and the Agent will identify the Companies that
agree to make the purchase. If any Company declines to make a proposed purchase,
the Administrative Seller may cancel the Purchase Notice as to all Purchasers no

3



--------------------------------------------------------------------------------



 



fourth amended and restated
receivables purchase agreement
later than 2:00 p.m. (Chicago time) on the Business Day immediately prior to the
date of purchase specified in the Purchase Notice or, in the absence of such a
cancellation, the Incremental Purchase of the Purchaser Interest, which such
Company has declined to purchase, will be made by such declining Company’s
Related Financial Institutions in accordance with the rest of this Section 1.2.
If the proposed Incremental Purchase or any portion thereof is to be made by any
of the Financial Institutions, the Agent shall send notice of the proposed
Incremental Purchase to the applicable Financial Institutions concurrently by
telecopier, telex or cable specifying (i) the date of such Incremental Purchase,
which date must be at least one Business Day after such notice is received by
the applicable Financial Institutions, (ii) each Financial Institution’s Pro
Rata Share of the aggregate Purchase Price of the Purchaser Interests the
Financial Institutions in such Financial Institution’s Purchaser Group are then
purchasing and (iii) the requested Discount Rate and Tranche Period. On the date
of each Incremental Purchase, upon satisfaction of the applicable conditions
precedent set forth in Article VI and the conditions set forth in this
Section 1.2, the Companies and/or the Financial Institutions, as applicable,
shall use their reasonable best efforts to deposit to the Facility Account, in
immediately available funds, no later than 12:00 noon (Chicago time), and in any
event no later than 2:00 pm (Chicago time), an amount equal to (i) in the case
of a Company that has agreed to make such Incremental Purchase, such Company’s
Pro Rata Share of the aggregate Purchase Price of the Purchaser Interests of
such Incremental Purchase or (ii) in the case of a Financial Institution, such
Financial Institution’s Pro Rata Share of the aggregate Purchase Price of the
Purchaser Interests the Financial Institutions in such Financial Institution’s
Purchaser Group are then purchasing. Each Financial Institution’s Commitment
hereunder shall be limited to purchasing Purchaser Interests that the Company in
such Financial Institution’s Purchaser Group has declined to purchase. Each
Financial Institution’s obligation shall be several, such that the failure of
any Financial Institution to make available to any Seller any funds in
connection with any purchase shall not relieve any other Financial Institution
of its obligation, if any, hereunder to make funds available on the date of such
purchase, but no Financial Institution shall be responsible for the failure of
any other Financial Institution to make funds available in connection with any
purchase.
3 Decreases. The Administrative Seller shall provide the Agent with an
irrevocable prior written notice in conformity with the Required Notice Period
(a “Reduction Notice”) of any proposed reduction of Aggregate Capital from
Collections and the Agent will promptly notify each Purchaser of such Reduction
Notice after Agent’s receipt thereof. Such Reduction Notice shall designate (i)
the date (the “Proposed Reduction Date”) upon which any such reduction of
Aggregate

4



--------------------------------------------------------------------------------



 



fourth amended and restated
receivables purchase agreement
Capital shall occur (which date shall give effect to the applicable Required
Notice Period), and (ii) the amount of Aggregate Capital to be reduced that
shall be applied ratably to the Purchaser Interests of the Companies and the
Financial Institutions in accordance with the amount of Capital (if any) owing
to the Companies (ratably to each Company, based on the ratio of such Company’s
Capital at such time to the aggregate Capital of all the Companies at such
time), on the one hand, and the amount of Capital (if any) owing to the
Financial Institutions (ratably to each Financial Institution, based on the
ratio of such Financial Institution’s Capital at such time to the aggregate
Capital of all of the Financial Institutions at such time), on the other hand
(the “Aggregate Reduction”). Only one (1) Reduction Notice shall be outstanding
at any time. Concurrently with any reduction of Aggregate Capital pursuant to
this Section, the Sellers shall pay to the applicable Purchaser all Broken
Funding Costs arising as a result of such reduction. No Aggregate Reduction will
be made following the occurrence of the Amortization Date without the prior
written consent of the Agent.
4 Payment Requirements. All amounts to be paid or deposited by any Seller Party
pursuant to any provision of this Agreement or any other Transaction Documents
shall be paid or deposited in immediately available funds in accordance with the
terms hereof. Such Seller Party shall use its reasonable best efforts to pay or
deposit all such amounts no later than 12:00 noon (Chicago time) on the day when
due. Any such payment or deposit not received by 1:00 pm (Chicago time) shall be
deemed to be received on the next succeeding Business Day. If such amounts are
payable to a Purchaser, they shall be paid to such Purchaser at the “Payment
Address” specified for such Purchaser on Schedule A or such other address
specified in writing to each other party hereto. If such amounts are payable to
the Agent, they shall be paid to the Agent at 1 Bank One Plaza, Chicago,
Illinois 60670 until otherwise notified by the Agent. Upon notice to the
Administrative Seller, the Agent may debit the Facility Account for all amounts
due and payable hereunder. All computations of Yield, per annum fees or discount
calculated as part of any CP Costs, per annum fees hereunder and per annum fees
under any Fee Letter shall be made on the basis of a year of 360 days for the
actual number of days elapsed. If any amount hereunder or under any other
Transaction Document shall be payable on a day that is not a Business Day, such
amount shall be payable on the next succeeding Business Day.

5



--------------------------------------------------------------------------------



 



fourth amended and restated
receivables purchase agreement
PAYMENTS AND COLLECTIONS
5 Payments. Notwithstanding any limitation on recourse contained in this
Agreement, the Sellers shall immediately pay to the Agent or relevant Purchaser,
as applicable, when due, for the account of the relevant Purchaser or Purchasers
on a full recourse basis, (i) such fees as set forth in each Fee Letter (which
fees collectively shall be sufficient to pay all fees owing to the Financial
Institutions and other Funding Sources), (ii) all CP Costs, (iii) all amounts
payable as Yield, (iv) all amounts payable as Deemed Collections (which shall be
immediately due and payable by the Sellers and applied to reduce outstanding
Aggregate Capital hereunder in accordance with Sections 2.2 and 2.3 hereof),
(v) all amounts required pursuant to Section 2.6, (vi) all amounts payable
pursuant to Article X, if any, (vii) all Servicer costs and expenses, including
the Servicing Fee, in connection with servicing, administering and collecting
the Receivables, (viii) all Broken Funding Costs (any request for reimbursement
of which shall be accompanied by a certificate in reasonable detail
demonstrating the reasonable calculation of ay such amount) and (ix) all Default
Fees (collectively, the “Obligations”). If any Person fails to pay any of the
Obligations (other than the Default Fee) when due, such Person agrees to pay, on
demand, the Default Fee in respect thereof until paid. Notwithstanding the
foregoing, no provision of this Agreement or any Fee Letter shall require the
payment or permit the collection of any amounts hereunder in excess of the
maximum permitted by applicable law. If at any time any Seller receives any
Collections or is deemed to receive any Collections, such Seller shall
immediately pay such Collections or Deemed Collections to the applicable
Servicer for application in accordance with the terms and conditions hereof and,
at all times prior to such payment, such Collections or Deemed Collections shall
be held in trust by such Seller for the exclusive benefit of the Purchasers and
the Agent.
6 Collections Prior to Amortization. Prior to the Amortization Date, any
Collections and/or Deemed Collections received by each Servicer shall be set
aside and held in trust by such Servicer for the benefit of the Agent and the
Purchasers for the payment of any accrued and unpaid Aggregate Unpaids or for a
Reinvestment as provided in this Section 2.2. If at any time any Collections
and/or Deemed Collections are received by any Servicer prior to the Amortization
Date, (i) such Servicer shall set aside the Termination Percentage (hereinafter
defined) of Collections and/or Deemed Collections evidenced by the Purchaser
Interests of each Terminating Financial Institution and of each Company in a
Terminating Financial Institution’s Purchaser Group, shall set aside Collections
to be used to effect any Aggregate Reduction in accordance with Section 1.3 and
shall set aside amounts

6



--------------------------------------------------------------------------------



 



fourth amended and restated
receivables purchase agreement
necessary to pay Obligations due on the next succeeding Settlement Date and
(ii) each Seller hereby requests and the Purchasers (other than any Terminating
Financial Institutions and, to the extent applicable, any Company in a
Terminating Financial Institution’s Purchaser Group) hereby agree to make,
simultaneously with such receipt, a reinvestment (each a “Reinvestment”) with
that portion of the balance of each and every Collection and Deemed Collection
received by any Servicer that is part of any Purchaser Interest (other than any
Purchaser Interests of Terminating Financial Institutions and, to the extent
applicable, of any Company in a Terminating Financial Institution’s Purchaser
Group), such that after giving effect to such Reinvestment, the amount of
Capital of such Purchaser Interest immediately after such receipt and
corresponding Reinvestment shall be equal to the amount of Capital immediately
prior to such receipt (but giving effect to any ratable reduction thereof
pursuant to application of an Aggregate Reduction). On each Settlement Date
prior to the occurrence of the Amortization Date, the Servicers shall remit to
the Agent’s or applicable Purchaser’s account the amounts set aside during the
preceding Settlement Period that have not been subject to a Reinvestment and
apply such amounts (if not previously paid in accordance with Section 2.1)
first, to reduce unpaid CP Costs, Yield and other Obligations and second, to
reduce the Capital of all Purchaser Interests of Terminating Financial
Institutions and, to the extent applicable, of each Company in a Terminating
Financial Institution’s Purchaser Group, applied ratably to such Terminating
Financial Institution and each such Company according to its respective
Termination Percentage. If such Capital, CP Costs, Yield and other Obligations
shall be reduced to zero, any additional Collections received by any Servicer
(i) if applicable, shall be remitted to the Agent’s or applicable Purchaser’s
account to the extent required to fund any Aggregate Reduction on such
Settlement Date and (ii) any balance remaining thereafter shall be remitted from
such Servicer to the Sellers on such Settlement Date. Such Servicer shall use
its reasonable best efforts to remit all deposit amounts in the Agent’s or
applicable Purchaser’s account no later than 12:00 noon (Chicago time) on such
Settlement Date. Any such amounts not received by Agent or the applicable
Purchaser by 1:00 pm (Chicago time) shall be deemed to be received on the next
succeeding Business Day. Each Terminating Financial Institution and each Company
in such Terminating Financial Institution’s Purchaser Group shall be allocated a
ratable portion of Collections from its Termination Date until, with respect to
a Terminating Financial Institution, such Terminating Financial Institution’s
Capital, if any, shall be paid in full and, with respect to a related Company
(i) if any Related Financial Institution with respect to such Company continues
to exist, the Capital of such Company is equal to the Company Purchase Limit (as
reduced pursuant to Section 4.6(b)) of such Company or (ii) if there are no
Related Financial Institutions with respect to such Company, the Capital of such
Company shall be paid in full. The applicable ratable portion shall be
calculated,

7



--------------------------------------------------------------------------------



 



fourth amended and restated
receivables purchase agreement
with respect to any Terminating Financial Institution or applicable Company, on
the Termination Date of each Terminating Financial Institution or applicable
Company as a percentage equal to (i) the Capital of such Terminating Financial
Institution or applicable Company outstanding on its Termination Date, divided
by (ii) the Aggregate Capital outstanding on such Termination Date (the
“Termination Percentage”). Each Terminating Financial Institution’s and
applicable Company’s Termination Percentage shall remain constant prior to the
Amortization Date. On and after the Amortization Date, each Termination
Percentage shall be disregarded, and each Terminating Financial Institution’s
and each applicable Company’s Capital shall be reduced ratably with all
Financial Institutions and Companies in accordance with Section 2.3.
7 Collections Following Amortization. On the Amortization Date and on each day
thereafter, the Servicers shall set aside and hold in trust, for the holder of
each Purchaser Interest, all Collections received on such day and an additional
amount for the payment of any accrued and unpaid Aggregate Unpaids owed by the
Sellers and not previously paid by the Sellers in accordance with Section 2.1.
On and after the Amortization Date, the Servicers shall, at any time upon the
request from time to time by (or pursuant to standing instructions from) the
Agent (i) remit to the Agent’s or applicable Purchaser’s account the amounts set
aside pursuant to the preceding sentence, and (ii) apply such amounts to reduce
the Capital associated with each such Purchaser Interest and any other Aggregate
Unpaids.
8 Application of Collections. If there shall be insufficient funds on deposit
for the Servicers to distribute funds in payment in full of the aforementioned
amounts pursuant to Section 2.2 or 2.3 (as applicable), the Servicers shall
distribute funds to the applicable payee:
     first, to the payment of each Servicer’s reasonable actual out-of-pocket
costs and expenses in connection with servicing, administering and collecting
the Receivables, including the Servicing Fee, provided no Seller nor any of its
Affiliates is then acting as a Servicer,
     second, to the reimbursement of the Agent’s and the Purchasers’ costs of
collection and enforcement of this Agreement,
     third, ratably to the payment of all accrued and unpaid fees under the Fee
Letters, CP Costs and Yield,

8



--------------------------------------------------------------------------------



 



fourth amended and restated
receivables purchase agreement
     fourth, (to the extent applicable) to the ratable reduction of the
Aggregate Capital (without regard to any Termination Percentage),
     fifth, for the ratable payment of all other unpaid Obligations, provided
that to the extent such Obligations relate to the payment of Servicer costs and
expenses, including the Servicing Fee, when any Seller or any of its Affiliates
is acting as a Servicer, such costs and expenses will not be paid until after
the payment in full of all other Obligations, and
     sixth, after the Aggregate Unpaids have been indefeasibly reduced to zero,
to the Administrative Seller for ratable distribution to the Sellers.
          Collections applied to the payment of Aggregate Unpaids shall be
distributed in accordance with the aforementioned provisions, and, giving effect
to each of the priorities set forth in Section 2.4 above, shall be shared
ratably (within each priority) among the Agent and the Purchasers in accordance
with the amount of such Aggregate Unpaids owing to each of them in respect of
each such priority.
9 Payment Rescission. No payment of any of the Aggregate Unpaids shall be
considered paid or applied hereunder to the extent that, at any time, all or any
portion of such payment or application is rescinded by application of law or
judicial authority, or must otherwise be returned or refunded for any reason.
Each Seller shall remain obligated for the amount of any payment or application
so rescinded, returned or refunded, and shall promptly pay to the Agent (for
application to the Person or Persons who suffered such rescission, return or
refund) the full amount thereof, plus the Default Fee from the date of any such
rescission, return or refunding.
10 Maximum Purchaser Interests. Each Seller shall ensure that the Purchaser
Interests of the Purchasers shall at no time exceed in the aggregate 100%. If
the aggregate of the Purchaser Interests of the Purchasers exceeds 100%, the
Sellers shall pay to the Purchasers (ratably based on the ratio of each
Purchaser’s Capital at such time to the Aggregate Capital at such time) within
one (1) Business Day an amount to be applied to reduce the Aggregate Capital,
such that after giving effect to such payment the aggregate of the Purchaser
Interests equals or is less than 100%.

9



--------------------------------------------------------------------------------



 



fourth amended and restated
receivables purchase agreement
Clean Up Call. In addition to the Sellers’ rights pursuant to Section 1.3, the
Sellers shall have the right, upon two Business Days’ prior written notice to
the Agent and the Purchasers, at any time following the reduction of the
Aggregate Capital to a level that is less than 20.0% of the original Purchase
Limit hereunder, to repurchase from the Purchasers all, but not less than all,
of the then outstanding Purchaser Interests. The purchase price in respect
thereof shall be an amount equal to the Aggregate Unpaids (including any Broken
Funding Costs arising as a result of such repurchase) through the date of such
repurchase, payable in immediately available funds. Such repurchase shall be
without representation, warranty or recourse of any kind by, on the part of, or
against any Purchaser or the Agent.
COMPANY FUNDING
11 CP Costs. The Sellers shall pay CP Costs with respect to the Capital
associated with each Purchaser Interest of the Companies for each day that any
Capital in respect of any such Purchaser Interest is outstanding. Each Purchaser
Interest of any Pool Company funded substantially with Pooled Commercial Paper
will accrue CP Costs each day on a pro rata basis, based upon the percentage
share the Capital in respect of such Purchaser Interest represents in relation
to all assets held by the applicable Pool Company and funded substantially with
Pooled Commercial Paper. Each Purchaser Interest of the CL Company and each
Purchaser Interest of any Pool Company not funded substantially with Pooled
Commercial Paper shall accrue CP Costs for each day during its CP (Tranche)
Accrual Period at the rate determined in accordance with the definition of
“Company Costs” set forth in Exhibit I.
12 CP Costs Payments. On each Settlement Date relating to a CP (Tranche) Accrual
Period, the Sellers shall pay to the applicable Company an aggregate amount
equal to all accrued and unpaid CP Costs in respect of the Capital associated
with all Purchaser Interests of such Company for the related CP (Tranche)
Accrual Period in accordance with Article II.
Calculation of Pool Company Costs. On the third Business Day immediately
preceding each Settlement Date relating to a CP (Pool) Accrual Period, each Pool
Company shall calculate the aggregate amount of its Company Costs with respect
to all Purchaser Interests funded substantially with Pooled Commercial Paper for
the

10



--------------------------------------------------------------------------------



 



fourth amended and restated
receivables purchase agreement
applicable CP (Pool) Accrual Period and shall notify the Administrative Seller
of such aggregate amount of such Company Costs due and payable on such
Settlement Date.
13 Selection and Calculation of CP (Tranche) Accrual Periods.
a In the case of Purchaser Interests of each Pool Company, the Administrative
Seller shall (and following the occurrence and during the continuance of a
Potential Amortization Event or an Amortization Event, shall with consultation
from, and approval by, each Pool Company), from time to time request CP
(Tranche) Accrual Periods for the Purchaser Interests of each Pool Company other
than those funded substantially with Pooled Commercial Paper, provided, that
(i) the consent of the Agent and each Purchaser shall be required, (ii) the
Administrative Seller must elect CP (Tranche) Accrual Periods for all Purchaser
Interests of each Pool Company, such that after giving effect to such election,
no Purchaser Interest of any Pool Company is funded with Pooled Commercial Paper
and (iii) the Administrative Seller may only make such election once hereunder.
In the case of Purchaser Interests of the CL Company, the Administrative Seller
shall, with consultation from, and approval by, the CL Company (such approval
not to be unreasonably withheld), from time to time request CP (Tranche) Accrual
Periods for the Purchaser Interests of the CL Company.
b The Administrative Seller or the applicable Company, upon notice to and
consent by the other received at least three (3) Business Days prior to the end
of a CP (Tranche) Accrual Period (the “Terminating CP Tranche”) for any
Purchaser Interest, may, effective on the last day of the Terminating CP
Tranche: (i) divide any such Purchaser Interest into multiple Purchaser
Interests, (ii) combine any such Purchaser Interest with one or more other
Purchaser Interests that have a Terminating CP Tranche ending on the same day as
such Terminating CP Tranche or (iii) combine any such Purchaser Interest with a
new Purchaser Interest (other than a Purchaser Interest funded substantially
with Pooled Commercial Paper) to be purchased on the day such Terminating CP
Tranche ends, provided, that in no event may a Purchaser Interest of any
Purchasers be combined with a Purchaser Interest of any other Purchaser.

11



--------------------------------------------------------------------------------



 



fourth amended and restated
receivables purchase agreement
c The Administrative Seller shall, at least three (3) Business Days prior to the
expiration of any Terminating CP Tranche, give the applicable Company (or its
agent) irrevocable notice of the new CP (Tranche) Accrual Period associated with
such Terminating CP Tranche and the amount of Capital to be allocated to such
new CP (Tranche) Accrual Period. The Administrative Seller shall use its
reasonable best efforts to give such notice such that the applicable Company (or
its agent) receives it no later than 12:00 noon (Chicago time) on the day such
request is being made. Any such request not received by the applicable Company
by 1:00 pm (Chicago time) shall be deemed to be received on the next succeeding
Business Day.
FINANCIAL INSTITUTION FUNDING
14 Financial Institution Funding. Each Purchaser Interest of the Financial
Institutions shall accrue Yield for each day during its Tranche Period at either
the LIBO Rate or the Prime Rate in accordance with the terms and conditions
hereof. Until the Administrative Seller gives notice to the Agent of another
Discount Rate in accordance with Section 4.4, the initial Discount Rate for any
Purchaser Interest transferred to the Financial Institutions pursuant to the
terms and conditions hereof shall be the Prime Rate. If any Purchaser Interest
of any Company is assigned or transferred to, or funded by, any Funding Source
of such Company pursuant to any Funding Agreement or to or by any other Person,
each such Purchaser Interest so assigned, transferred or funded shall each be
deemed to have a new Tranche Period commencing on the date of any such transfer
or funding and shall accrue Yield for each day during its Tranche Period at
either the LIBO Rate or the Prime Rate in accordance with the terms and
conditions hereof as if each such Purchaser Interest was held by a Financial
Institution, and with respect to each such Purchaser Interest, the transferee
thereof or lender with respect thereto shall be deemed to be a Financial
Institution in the transferring Company’s Purchaser Group for purposes hereof;
provided that until the Administrative Seller gives notice to the Agent of
another Discount Rate in accordance with Section 4.4, the initial Discount Rate
for any Purchaser Interest so transferred shall be the Prime Rate.

12



--------------------------------------------------------------------------------



 



fourth amended and restated
receivables purchase agreement
15 Yield Payments. On the Settlement Date for each Purchaser Interest of the
Financial Institutions, the Sellers shall pay to the applicable Financial
Institutions an aggregate amount equal to the accrued and unpaid Yield for the
entire Tranche Period of each such Purchaser Interest in accordance with
Article II.
16 Selection and Continuation of Tranche Periods.
a In the case of Purchaser Interests of any Financial Institution in the
Purchaser Group of the Bank One Company, the Administrative Seller shall (and
following the occurrence and during the continuance of a Potential Amortization
Event or an Amortization Event, shall with consultation from, and approval by,
the applicable Financial Institution), from time to time request Tranche Periods
for the Purchaser Interests of such Financial Institutions. In the case of
Purchaser Interests of any Financial Institution in the Purchaser Group of any
Company other than the Bank One Company, the Administrative Seller shall, with
consultation from, and approval by, the applicable Financial Institution (such
approval not to be unreasonably withheld), from time to time request Tranche
Periods for the Purchaser Interests of such Financial Institution.
Notwithstanding the foregoing provisions of this subsection (a), if at any time
the Financial Institutions shall have a Purchaser Interest, the Administrative
Seller shall always request Tranche Periods such that at least one Tranche
Period shall end on the date specified in clause (A) of the definition of
Settlement Date.
b The Administrative Seller or the applicable Financial Institution, upon notice
to and consent by the other received at least three (3) Business Days prior to
the end of a Tranche Period (the “Terminating Tranche”) for any Purchaser
Interest, may, effective on the last day of the Terminating Tranche: (i) divide
any such Purchaser Interest into multiple Purchaser Interests, (ii) combine any
such Purchaser Interest with one or more other Purchaser Interests that have a
Terminating Tranche ending on the same day as such Terminating Tranche or
(iii) combine any such Purchaser Interest with a new Purchaser Interest to be
purchased on the day such Terminating Tranche ends, provided, that in no event
may a Purchaser Interest of any Purchasers be combined with a Purchaser Interest
of any other Purchaser.

13



--------------------------------------------------------------------------------



 



fourth amended and restated
receivables purchase agreement
17 Financial Institution Discount Rates. The Administrative Seller may select
the LIBO Rate or the Prime Rate for each Purchaser Interest of the Financial
Institutions. The Administrative Seller shall: (i) at least three (3) Business
Days prior to the expiration of any Terminating Tranche with respect to which
the LIBO Rate is being requested as a new Discount Rate and (ii) at least one
(1) Business Day prior to the expiration of any Terminating Tranche with respect
to which the Prime Rate is being requested as a new Discount Rate, give the
applicable Financial Institution irrevocable notice of the new Discount Rate for
the Purchaser Interest associated with such Terminating Tranche. The
Administrative Seller shall use its reasonable best efforts to give such notice
such that the applicable Financial Institution receives it no later than 12:00
noon (Chicago time) on the day such request is being made. Any such request not
received by the applicable Financial Institution by 1:00 pm (Chicago time) shall
be deemed to be received on the next succeeding Business Day. Until the
Administrative Seller gives notice to the applicable Financial Institution of
another Discount Rate, the initial Discount Rate for any Purchaser Interest
transferred to the Financial Institutions pursuant to the terms and conditions
hereof (or transferred to, or funded by, any Funding Source pursuant to any
Funding Agreement or to or by any other Person) shall be the Prime Rate.
18 Suspension of the LIBO Rate.
a If any Financial Institution notifies the Agent that it has determined that
funding its Pro Rata Share of the Purchaser Interests of the Financial
Institutions in such Financial Institution’s Purchaser Group at the LIBO Rate
would violate any applicable law, rule, regulation or directive of any
governmental or regulatory authority, whether or not having the force of law, or
that (i) deposits of a type and maturity appropriate to match fund its Purchaser
Interests at the LIBO Rate are not available or (ii) the LIBO Rate does not
accurately reflect the cost of acquiring or maintaining a Purchaser Interest at
the LIBO Rate, then the Agent shall suspend the availability of the LIBO Rate
for the Financial Institutions in such Financial Institution’s Purchaser Group
and require Seller to select the Prime Rate for any Purchaser Interest funded by
the Financial Institutions in such Financial Institution’s Purchaser Group
accruing Yield at the LIBO Rate.

14



--------------------------------------------------------------------------------



 



fourth amended and restated
receivables purchase agreement
b If less than all of the Financial Institutions in such Financial Institution’s
Purchaser Group give a notice to the Agent pursuant to Section 4.5(a), each
Financial Institution which gave such a notice shall be obliged, at the request
of the Administrative Seller, the Company in such Financial Institution’s
Purchaser Group or the Agent, to assign all of its rights and obligations
hereunder to (i) another Financial Institution in such Financial Institution’s
Purchaser Group or (ii) another funding entity nominated by the Administrative
Seller or the Agent that is acceptable to the Company in such Financial
Institution’s Purchaser Group and willing to participate in this Agreement
through the Liquidity Termination Date in the place of such notifying Financial
Institution; provided that (i) the notifying Financial Institution receives
payment in full, pursuant to an Assignment Agreement, of an amount equal to such
notifying Financial Institution’s Pro Rata Share of the Capital and Yield owing
to all of the Financial Institutions in such Financial Institution’s Purchaser
Group and all accrued but unpaid fees and other costs and expenses payable in
respect of its Pro Rata Share of the Purchaser Interests of the Financial
Institutions in such Financial Institution’s Purchaser Group, and (ii) the
replacement Financial Institution otherwise satisfies the requirements of
Section 12.1(b).
Extension of Liquidity Termination Date.
c The Administrative Seller may request one or more 364-day extensions of the
Liquidity Termination Date then in effect by giving written notice of such
request to the Agent (each such notice an “Extension Notice”) at least 60 days
prior to the Liquidity Termination Date then in effect. After the Agent’s
receipt of any Extension Notice, the Agent shall promptly advise each Financial
Institution of such Extension Notice. Each Financial Institution may, in its
sole discretion, by a written irrevocable notice (a “Consent Notice”) given to
the Agent on or prior to the 30th day prior to the Liquidity Termination Date
then in effect (such period from the date of the Extension Notice to such 30th
day being referred to herein as the “Consent Period”), consent to such extension
of such Liquidity Termination Date; provided, however, that such extension shall
not be effective with respect to a Financial Institution if such Financial
Institution: (i) notifies the Agent during the Consent Period that such
Financial Institution does not wish to consent to such extension or (ii) fails
to respond to the Agent within the Consent Period (each Financial Institution
that does not wish to consent to such extension or fails to respond to the Agent
within the Consent Period is herein referred to as a “Non-Renewing Financial
Institution”). If at the end of the Consent Period, there is no Non-Renewing

15



--------------------------------------------------------------------------------



 



fourth amended and restated
receivables purchase agreement
Financial Institution then, the Liquidity Termination Date shall be irrevocably
extended until the date that is 364 days after the Liquidity Termination Date
then in effect. If at the end of the Consent Period there is a Non-Renewing
Financial Institution, then unless such Non-Renewing Financial Institution
assigns its rights and obligations hereunder pursuant to Section 4.6(b) (each
such Non-Renewing Financial Institution whose rights and obligations under this
Agreement and the other applicable Transaction Documents are not so assigned is
herein referred to as a “Terminating Financial Institution”), the then existing
Liquidity Termination Date shall be extended for an additional 364 days with
respect to all Financial Institutions other than the Terminating Financial
Institution; provided, however, that (i) the Purchase Limit shall be reduced on
the Termination Date applicable to each Terminating Financial Institution by an
aggregate amount equal to the Terminating Commitment Availability of each
Terminating Financial Institution and shall thereafter continue to be reduced by
amounts equal to any reduction in the Capital of any Terminating Financial
Institution (after application of Collections pursuant to Sections 2.2 and 2.3),
(ii) the Company Purchase Limit of each Company shall be reduced by the
aggregate amount of the Terminating Commitment Amount of each Terminating
Financial Institution in such Company’s Purchaser Group and (iii) the Commitment
of each Terminating Financial Institution shall be reduced to zero on the
Termination Date applicable to such Terminating Financial Institution. Upon
reduction to zero of the Capital of all of the Purchaser Interests of a
Terminating Financial Institution (after application of Collections thereto
pursuant to Sections 2.2 and 2.3) all rights and obligations of such Terminating
Financial Institution hereunder shall be terminated and such Terminating
Financial Institution shall no longer be a “Financial Institution”; provided,
however, that the provisions of Article X shall continue in effect for its
benefit with respect to Purchaser Interests held by such Terminating Financial
Institution prior to its termination as a Financial Institution.
d Upon receipt of notice from the Agent pursuant to Section 4.6(a) of any
Non-Renewing Financial Institution, one or more of the Financial Institutions
(including any Non-Renewing Financial Institution) may proffer to the Agent and
the Company in such Non-Renewing Financial Institution’s Purchaser Group the
names of one or more institutions meeting the criteria set forth in
Section 12.1(b)(i) that are willing to accept assignments of and assume the
rights and obligations under this Agreement and the other applicable Transaction
Documents of the Non-Renewing Financial Institution. Provided the proffered
name(s) are acceptable to the Agent and the Company in such Non-Renewing
Financial Institution’s Purchaser Group, the Agent shall notify

16



--------------------------------------------------------------------------------



 



fourth amended and restated
receivables purchase agreement
the remaining Financial Institutions of such fact, and the then existing
Liquidity Termination Date shall be extended for an additional 364 days upon
satisfaction of the conditions for an assignment in accordance with
Section 12.1, and the Commitment of each Non-Renewing Financial Institution
shall be reduced to zero.
e Any requested extension may be approved or disapproved by a Financial
Institution in its sole discretion. In the event that the Commitments are not
extended in accordance with the provisions of this Section 4.6, the Commitment
of each Financial Institution shall be reduced to zero on the Liquidity
Termination Date. Upon reduction to zero of the Commitment of a Financial
Institution and upon reduction to zero of the Capital of all of the Purchaser
Interests of such Financial Institution all rights and obligations of such
Financial Institution hereunder shall be terminated and such Financial
Institution shall no longer be a “Financial Institution”; provided, however,
that the provisions of Article X shall continue in effect for its benefit with
respect to Purchaser Interests held by such Financial Institution prior to its
termination as a Financial Institution.
REPRESENTATIONS AND WARRANTIES
19 Representations and Warranties of the Seller Parties. Each Seller Party
hereby represents and warrants to the Agent and the Purchasers, as to itself, as
of the date hereof and as of the date of each Incremental Purchase and the date
of each Reinvestment that:
a Corporate Existence and Power. Such Seller Party is a corporation, limited
liability company or limited partnership duly organized and validly existing in
good standing under the laws of its state of organization. Each such Seller
Party is duly qualified to do business and is in good standing as a foreign
corporation or entity, and has and holds all corporate or other power and all
governmental licenses, authorizations, consents and approvals required to carry
on its business in each jurisdiction in which its business is conducted except
to the extent that the failure to so qualify or hold could not reasonably be
expected to have a Material Adverse Effect.

17



--------------------------------------------------------------------------------



 



fourth amended and restated
receivables purchase agreement
b Power and Authority; Due Authorization, Execution and Delivery. The execution
and delivery by such Seller Party of this Agreement and each other Transaction
Document to which it is a party, and the performance of its obligations
hereunder and thereunder and, in the case of each Seller, such Seller’s use of
the proceeds of purchases made hereunder, are within its corporate or other
powers and authority and have been duly authorized by all necessary corporate or
other action on its part. This Agreement and each other Transaction Document to
which such Seller Party is a party has been duly executed and delivered by such
Seller Party.
c No Conflict. The execution and delivery by such Seller Party of this Agreement
and each other Transaction Document to which it is a party, and the performance
of its obligations hereunder and thereunder do not contravene or violate (i) its
certificate or articles of incorporation or by-laws (or equivalent
organizational documents) or any shareholder agreements, voting trusts or
similar arrangements applicable to its authorized shares or other equity
interests, (ii) any law, rule or regulation applicable to it, (iii) any
restrictions under any material agreement, contract or instrument to which it is
a party or by which it or any of its property is bound or (iv) any order, writ,
judgment, award, injunction or decree binding on or affecting it or its
property, and do not result in the creation or imposition of any Adverse Claim
on assets of such Seller Party or its Subsidiaries (except as created
hereunder); and no transaction contemplated hereby requires compliance with any
bulk sales act or similar law.
d Governmental Authorization. Other than the filing of the financing statements
required hereunder, no authorization or approval or other action by, and no
notice to or filing with, any governmental authority or regulatory body is
required for the due execution and delivery by such Seller Party of this
Agreement and each other Transaction Document to which it is a party and the
performance of its obligations hereunder and thereunder.
e Actions, Suits. There are no actions, suits or proceedings pending, or to the
best of such Seller Party’s knowledge, threatened, against or affecting such
Seller Party, or any of its properties, in or before any court, arbitrator or
other body, that could reasonably be expected to have a Material Adverse Effect.
Such Seller Party is not in default with respect to any order of any court,
arbitrator or governmental body.

18



--------------------------------------------------------------------------------



 



fourth amended and restated
receivables purchase agreement
f Binding Effect. This Agreement and each other Transaction Document to which
such Seller Party is a party constitute the legal, valid and binding obligations
of such Seller Party enforceable against such Seller Party in accordance with
their respective terms, except as such enforcement may be limited by applicable
bankruptcy, insolvency, reorganization or other similar laws relating to or
limiting creditors’ rights generally and by general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at
law).
g Accuracy of Information. All information heretofore furnished by or on behalf
of such Seller Party or any of its Affiliates to the Agent or the Purchasers for
purposes of or in connection with this Agreement, any of the other Transaction
Documents or any transaction contemplated hereby or thereby is, and all such
information hereafter furnished by or on behalf of such Seller Party or any of
its Affiliates to the Agent or the Purchasers will be, true and accurate in
every material respect on the date such information is stated or certified and
does not and will not contain any material misstatement of fact or omit to state
a material fact or any fact necessary to make the statements contained therein
not misleading in light of the circumstances made or presented.
h Use of Proceeds. No proceeds of any purchase hereunder will be used (i) for a
purpose that violates, or would be inconsistent with, Regulation T, U or X
promulgated by the Board of Governors of the Federal Reserve System from time to
time or (ii) to acquire any security in any transaction that is subject to
Section 12, 13 or 14 of the Securities Exchange Act of 1934, as amended.
i Good Title. Immediately prior to each purchase hereunder, each Seller shall be
the legal and beneficial owner of the Receivables and Related Security with
respect thereto, free and clear of any Adverse Claim, except as created by the
Transaction Documents. There have been duly filed all financing statements or
other similar instruments or documents necessary under the UCC (or any
comparable law) of all appropriate jurisdictions to perfect each Seller’s
ownership interest in each of its Receivables, its Collections and the Related
Security.

19



--------------------------------------------------------------------------------



 



fourth amended and restated
receivables purchase agreement
j Perfection. This Agreement, together with the filing of the financing
statements contemplated hereby, is effective to, and shall, upon each purchase
hereunder, transfer to the Agent for the benefit of the relevant Purchaser or
Purchasers (and the Agent for the benefit of such Purchaser or Purchasers shall
acquire from each Seller) a valid and perfected first priority undivided
percentage ownership or security interest in each Receivable existing or
hereafter arising and in the Related Security and Collections with respect
thereto, free and clear of any Adverse Claim, except as created by the
Transactions Documents. There have been duly filed all financing statements or
other similar instruments or documents necessary under the UCC (or any
comparable law) of all appropriate jurisdictions to perfect the Agent’s (on
behalf of the Purchasers) ownership or security interest in the Receivables, the
Related Security and the Collections.
k Jurisdiction of Organization; Places of Business, etc. Exhibit III correctly
sets forth such Seller Party’s legal name, jurisdiction of organization, Federal
Employer’s Identification Number and State Organizational Identification Number.
Such Seller Party’s principal places of business and chief executive office and
the offices where such Seller Party keeps all of its Records are located at the
address(es) listed on Exhibit III, or such other locations of which the Agent
has been notified in accordance with Section 7.2(a) in jurisdictions where all
action required by Section 14.4(a) has been taken and completed. Such Seller
Party has not within the period of six months prior to the date hereof,
(i) changed its location (as defined in Section 9-307 of the UCC), except as set
forth on Exhibit III or (ii) changed its legal name (except as set forth on
Exhibit III), corporate structure or become a “new debtor” (as defined in
Section 9-102(a)(56) of the UCC) with respect to a currently effective security
agreement previously entered into by any other Person. Each Seller is a Delaware
limited partnership and is a “registered organization” (within the meaning of
Section 9-102 of the UCC in effect in the State of Delaware).
l Collections. The conditions and requirements set forth in Section 7.1(j) and
Section 8.2 have at all times been satisfied and duly performed. The names and
addresses of all Collection Banks, together with the account numbers of the
Collection Accounts of each Seller at each Collection Bank and the post office

20



--------------------------------------------------------------------------------



 



fourth amended and restated
receivables purchase agreement
box number of each Lock-Box, are listed on Exhibit IV. No Seller has granted any
Person, other than the Agent as contemplated by this Agreement, dominion and
control or “control” (within the meaning of Section 9-104 of the UCC of all
applicable jurisdictions) of any Lock-Box or Collection Account, or the right to
take dominion and control or “control” (within the meaning of Section 9-104 of
the UCC of all applicable jurisdictions) of any such Lock-Box or Collection
Account at a future time or upon the occurrence of a future event.
m Material Adverse Effect. (i) Each of the Initial Servicers represents and
warrants that since December 31, 1999, and each of the Additional Servicers
represents and warrants that since December 31, 2000, and each of the Dean
Entities represents and warrants that since May 31, 2001, and each of the
Additional Entities represents and warrants that since December 31, 2002, and
each of the New Entities represents and warrants that since December 31, 2002,
no event has occurred that would have a material adverse effect on the financial
condition or operations of such Servicer and its Subsidiaries taken as a whole,
or the ability of such Servicer to perform its obligations under this Agreement,
and (ii) Dairy Group represents and warrants that since June 30, 2000, and Dairy
Group II represents and warrants that since May 14, 2002, and Specialty Group
represents and warrants that since November 20, 2003, and National Brand Group
represents and warrants that since March 30, 2004, no event has occurred that
would have a material adverse effect on (A) the financial condition or
operations of such Seller, (B) the ability of such Seller to perform its
obligations under the Transaction Documents or (C) the collectibility of the
Receivables generally or of any material portion of the Receivables.
n Names. In the past five (5) years, no Seller has used any corporate names,
trade names or assumed names other than the name in which it has executed this
Agreement and, in the case of Dairy Group, other than Suiza Receivables, L.P.
o Ownership of Sellers. (i) Suiza Dairy Group, Inc. and Provider own, directly
or indirectly, 100% of the limited partnership interests and 99.9% of the
partnership interests of Dairy Group, free and clear of any Adverse Claim
(except any Adverse Claim in favor of the Collateral Agent in accordance with
the Dean Credit Agreement). Dairy Group Receivables GP, LLC (f/k/a Suiza
Receivables GP, LLC) is the general partner of Dairy Group

21



--------------------------------------------------------------------------------



 



fourth amended and restated
receivables purchase agreement
and owns, directly or indirectly, 100% of the general partnership interests and
0.1% of the partnership interests of Dairy Group, free and clear of any Adverse
Claim (except any Adverse Claim in favor of the Collateral Agent in accordance
with the Dean Credit Agreement). There are no options or other rights to acquire
any partnership interest of Dairy Group. 100% of the membership interests of
Dairy Group Receivables GP, LLC are owned, directly or indirectly by Provider.
               (ii) Dean Dairy Holdings, LLC and Provider own, directly or
indirectly, 100% of the limited partnership interests and 99.9% of the
partnership interests of Dairy Group II, free and clear of any Adverse Claim
(except any Adverse Claim in favor of the Collateral Agent in accordance with
the Dean Credit Agreement). Dairy Group Receivables GP II, LLC is the general
partner of Dairy Group II and owns, directly or indirectly, 100% of the general
partnership interests and 0.1% of the partnership interests of Dairy Group II,
free and clear of any Adverse Claim (except any Adverse Claim in favor of the
Collateral Agent in accordance with the Dean Credit Agreement). There are no
options or other rights to acquire any partnership interest of Dairy Group II.
100% of the membership interests of Dairy Group Receivables GP II, LLC are
owned, directly or indirectly by Provider.
               (iii) Dean Holding Company and Provider own, directly or
indirectly, 100% of the limited partnership interests and 99.9% of the
partnership interests of Specialty Group, free and clear of any Adverse Claim
(except any Adverse Claim in favor of the Collateral Agent in accordance with
the Dean Credit Agreement). Specialty Group Receivables GP, LLC is the general
partner of Specialty Group and owns, directly or indirectly, 100% of the general
partnership interests and 0.1% of the partnership interests of Specialty Group,
free and clear of any Adverse Claim (except any Adverse Claim in favor of the
Collateral Agent in accordance with the Dean Credit Agreement). There are no
options or other rights to acquire any partnership interest of Specialty Group.
100% of the membership interests of Specialty Group Receivables GP, LLC are
owned, directly or indirectly by Provider.
               (iv) National Brand and Provider own, directly or indirectly,
100% of the limited partnership interests and 99.9% of the partnership interests
of National Brand Group, free and clear of any Adverse Claim (except any Adverse
Claim in favor of the Collateral Agent in accordance with the Dean Credit
Agreement). Dean National Brand Group GP, LLC is the general partner of National
Brand Group and owns, directly or indirectly, 100% of the general

22



--------------------------------------------------------------------------------



 



fourth amended and restated
receivables purchase agreement
partnership interests and 0.1% of the partnership interests of National Brand
Group, free and clear of any Adverse Claim (except any Adverse Claim in favor of
the Collateral Agent in accordance with the Dean Credit Agreement). There are no
options or other rights to acquire any partnership interest of National Brand
Group. 100% of the membership interests of Dean National Brand Group GP, LLC are
owned, directly or indirectly by Provider.
p Not a Holding Company or an Investment Company. Such Seller Party is not a
“holding company” or a “subsidiary holding company” of a “holding company”
within the meaning of the Public Utility Holding Company Act of 1935, as
amended, or any successor statute. Such Seller Party is not an “investment
company” within the meaning of the Investment Company Act of 1940, as amended,
or any successor statute.
q Compliance with Law. Such Seller Party has complied in all respects with all
applicable laws, rules, regulations, orders, writs, judgments, injunctions,
decrees or awards to which it may be subject, except where the failure to so
comply could not reasonably be expected to have a Material Adverse Effect. Each
Receivable, together with any Writing or Contract related thereto, does not
contravene any laws, rules or regulations applicable thereto (including, without
limitation, laws, rules and regulations relating to truth in lending, fair
credit billing, fair credit reporting, equal credit opportunity, fair debt
collection practices and privacy), and no part of such Writing or Contract is in
violation of any such law, rule or regulation.
r Compliance with Credit and Collection Policies. Such Seller Party has complied
in all material respects with its Credit and Collection Policy with regard to
each Receivable and any related Writing or Contract, and has not made any
material change to such Credit and Collection Policy, except such material
change as to which the Agent has been notified in accordance with
Section 7.1(a)(vii).
s Payments to Originators. With respect to each Receivable transferred to the
applicable Seller by each Originator under the Receivables Sale Agreement to
which it is a party, such Seller has given reasonably equivalent value to such
Originator in consideration therefor and such transfer was not made for or on
account of an antecedent debt. No transfer by any Originator of any Receivable

23



--------------------------------------------------------------------------------



 



fourth amended and restated
receivables purchase agreement
under any Receivables Sale Agreement is or may be voidable under any section of
the Bankruptcy Reform Act of 1978 (11 U.S.C. §§ 101 et seq.), as amended.
t Enforceability of Contracts. Each Contract, if any, with respect to each
Receivable is effective to create, and has created, a legal, valid and binding
obligation of the related Obligor to pay the Outstanding Balance of the
Receivable created thereunder and any accrued interest thereon, enforceable
against the Obligor in accordance with its terms, except as such enforcement may
be limited by applicable bankruptcy, insolvency, reorganization or other similar
laws relating to or limiting creditors’ rights generally and by general
principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law).
u Eligible Receivables. Each Receivable included in the Net Receivables Balance
as an Eligible Receivable on the date of its purchase under the applicable
Receivables Sale Agreement was an Eligible Receivable on such purchase date.
v Net Receivables Balance. Each Seller has determined that, immediately after
giving effect to each purchase hereunder, the Net Receivables Balance is at
least equal to the sum of (i) the Aggregate Capital, plus (ii) the Aggregate
Reserves.
w Accounting. The manner in which such Seller Party accounts for the
transactions contemplated by this Agreement and each Receivables Sale Agreement
does not jeopardize the true sale analysis.
20 Financial Institution Representations and Warranties . Each Financial
Institution hereby represents and warrants to the Agent and the Company in such
Financial Institution’s Purchaser Group that:
a Existence and Power. Such Financial Institution is a corporation or a banking
association duly organized, validly existing and in good standing under the laws
of its jurisdiction of incorporation or organization, and has all corporate
power to perform its obligations hereunder.

24



--------------------------------------------------------------------------------



 



fourth amended and restated
receivables purchase agreement
b No Conflict. The execution and delivery by such Financial Institution of this
Agreement and the performance of its obligations hereunder are within its
corporate powers, have been duly authorized by all necessary corporate action,
do not contravene or violate (i) its certificate or articles of incorporation or
association or by-laws, (ii) any law, rule or regulation applicable to it,
(iii) any restrictions under any material agreement, contract or instrument to
which it is a party or by which it or any of its property is bound, or (iv) any
order, writ, judgment, award, injunction or decree binding on or affecting it or
its property, and do not result in the creation or imposition of any Adverse
Claim on its assets, except, in any case, where such contravention or violation
could not reasonably be expected to have a material adverse effect on (i) the
financial condition or operations of such Financial Institution, (ii) the
ability of such Financial Institution to perform its obligations under this
Agreement or (iii) the legality, validity or enforceability of this Agreement.
This Agreement has been duly authorized, executed and delivered by such
Financial Institution.
c Governmental Authorization. No authorization or approval or other action by,
and no notice to or filing with, any governmental authority or regulatory body
is required for the due execution and delivery by such Financial Institution of
this Agreement and the performance of its obligations hereunder, except that has
already been received.
d Binding Effect. This Agreement constitutes the legal, valid and binding
obligation of such Financial Institution enforceable against such Financial
Institution in accordance with its terms, except as such enforcement may be
limited by applicable bankruptcy, insolvency, reorganization or other similar
laws relating to or limiting creditors’ rights generally and by general
principles of equity (regardless of whether such enforcement is sought in a
proceeding in equity or at law).

25



--------------------------------------------------------------------------------



 



fourth amended and restated
receivables purchase agreement
CONDITIONS OF PURCHASES
21 Conditions Precedent to Initial Incremental Purchase. The effectiveness of
this Agreement is subject to the conditions precedent that (a) the Agent shall
have received on or before the date hereof those documents listed on Schedule B
and (b) the Agent and the Purchasers shall have received all fees and expenses
required to be paid on or prior to the date hereof pursuant to the terms of this
Agreement and the Fee Letters.
22 Conditions Precedent to All Purchases and Reinvestments. Each purchase of a
Purchaser Interest and each Reinvestment shall be subject to the further
conditions precedent that (c) in the case of each such purchase or Reinvestment:
(i) the Servicers shall have delivered to the Agent on or prior to the date of
such purchase, in form and substance satisfactory to the Agent, all Periodic
Reports, including, without limitation, the most recent Periodic Report as and
when due under Section 8.5, and (ii) upon the Agent’s request, the Servicers
shall have delivered to the Agent at least three (3) days prior to such purchase
or Reinvestment an interim Monthly Report showing the amount of Eligible
Receivables; (d) the Facility Termination Date shall not have occurred; (c) the
Agent shall have received such other approvals, opinions or documents as it may
reasonably request and (d) on the date of each such Incremental Purchase or
Reinvestment, the following statements shall be true (and acceptance of the
proceeds of such Incremental Purchase or Reinvestment shall be deemed a
representation and warranty by Seller that such statements are then true):
               (i) the representations and warranties set forth in Section 5.1
are true and correct on and as of the date of such Incremental Purchase or
Reinvestment as though made on and as of such date;
               (ii) no event has occurred and is continuing, or would result
from such Incremental Purchase or Reinvestment, that will constitute an
Amortization Event, and no event has occurred and is continuing, or would result
from such Incremental Purchase or Reinvestment, that would constitute a
Potential Amortization Event; and
               (iii) the Aggregate Capital does not exceed the Purchase Limit
and the aggregate Purchaser Interests do not exceed 100%.

26



--------------------------------------------------------------------------------



 



fourth amended and restated
receivables purchase agreement
It is expressly understood that each Reinvestment shall, unless otherwise
directed by the Agent or any Purchaser, occur automatically on each day that any
Servicer shall receive any Collections without the requirement that any further
action be taken on the part of any Person and notwithstanding the failure of any
Seller to satisfy any of the foregoing conditions precedent in respect of such
Reinvestment. The failure of any Seller to satisfy any of the foregoing
conditions precedent in respect of any Reinvestment shall give rise to a right
of the Agent, which right may be exercised at any time on demand of the Agent,
to rescind the related purchase and direct the Sellers to pay to the Agent for
the benefit of the Purchasers an amount equal to the Collections prior to the
Amortization Date that shall have been applied to the affected Reinvestment.
COVENANTS
23 Affirmative Covenants of the Seller Parties. Until the date on which the
Aggregate Unpaids have been indefeasibly paid in full and this Agreement
terminates in accordance with its terms, each Seller Party hereby covenants, as
to itself, as set forth below:
a Financial Reporting. Such Seller Party will maintain, for itself and each of
its Subsidiaries, a system of accounting established and administered in
accordance with GAAP, and furnish or cause to be furnished to the Agent and each
Financial Institution:
(i)Annual Reporting. Within 90 days after the close of each of its respective
fiscal years, audited, unqualified consolidated financial statements (which
shall include balance sheets, statements of income and retained earnings and a
statement of cash flows) for Provider for such fiscal year certified in a manner
acceptable to the Agent by independent public accountants acceptable to the
Agent.
Quarterly Reporting. Within 45 days after the close of the first three
(3) quarterly periods of each of its respective fiscal years, (A) consolidated
balance sheets of Provider and its Subsidiaries as at the close of each such
period, (B) consolidated statements of income and retained earnings and a
statement of cash flows for Provider for the period from the beginning of such
fiscal year to the end of such quarter, (C) the balance sheet of each Seller as
at the close of each such period and (D) statements of income and retained
earnings and a statement of cash flows for each Seller, all certified by its
respective chief financial officer or treasurer.

27



--------------------------------------------------------------------------------



 



fourth amended and restated
receivables purchase agreement
Compliance Certificate. Together with the financial statements required
hereunder, a compliance certificate in substantially the form of Exhibit V
signed by an Authorized Officer of the Seller Parties and dated the date of such
annual financial statement or such quarterly financial statement, as the case
may be.
Shareholders Statements and Reports. Promptly upon the furnishing thereof to the
shareholders of such Seller Party, to the extent not available electronically,
copies of all financial statements, reports and proxy statements so furnished.
S.E.C. Filings. Promptly upon the filing thereof, to the extent not available
electronically, copies of all annual, quarterly, monthly or other regular
reports that Provider or any of its Subsidiaries files with the Securities and
Exchange Commission.
Copies of Notices. Promptly upon its receipt of any notice, request for consent,
financial statements, certification, report or other communication under or in
connection with any Transaction Document from any Person other than the Agent,
copies of the same.
Change in Credit and Collection Policies. At least thirty (30) days prior to the
effectiveness of any material change in or material amendment to any Credit and
Collection Policy, a copy of such Credit and Collection Policy then in effect
and a notice (A) indicating such change or amendment, and (B) if such proposed
change or amendment would be reasonably likely to adversely affect the
collectibility of the Receivables or decrease the credit quality of any newly
created Receivables, requesting the Agent’s and the Required Purchasers’ consent
thereto.
Copies of Dean Credit Agreement Amendments. Promptly after execution thereof,
copies of each amendment to the Dean Credit Agreement as in effect from time to
time notwithstanding any language to the contrary contained in the definition of
“Dean Credit Agreement.”
Other Information. Promptly, from time to time, such other information,
documents, records or reports relating to the Receivables or the condition or
operations, financial or otherwise, of such Seller Party as the Agent may from
time to time reasonably request in order to protect the interests of the Agent
and the Purchasers under or as contemplated by this Agreement.
b Notices. Such Seller Party will notify the Agent and each Financial
Institution in writing of any of the following promptly upon learning of the
occurrence thereof, describing the same and, if applicable, the steps being
taken with respect thereto:

28



--------------------------------------------------------------------------------



 



fourth amended and restated
receivables purchase agreement
Amortization Events or Potential Amortization Events. The occurrence of each
Amortization Event and each Potential Amortization Event, by a statement of an
Authorized Officer of such Seller Party.
Judgment and Proceedings. (A) (1) The entry of any judgment or decree against
Provider or any Servicer or any of its respective Subsidiaries if the aggregate
amount of all judgments and decrees then outstanding against Provider or such
Servicer and its respective Subsidiaries could reasonably be expected to have a
Material Adverse Effect, and (2) the institution of any litigation, arbitration
proceeding or governmental proceeding against Provider that, if adversely
determined, could reasonably be expected to have a Material Adverse Effect, or
against any Servicer; and (B) the entry of any judgment or decree or the
institution of any litigation, arbitration proceeding or governmental proceeding
against any Seller.
Material Adverse Effect. The occurrence of any event or condition that has had,
or could reasonably be expected to have, a Material Adverse Effect.
Termination Date. The occurrence of the “Termination Date” under and as defined
in each Receivables Sale Agreement.
Defaults Under Other Agreements. The occurrence of a default or an event of
default under any other financing arrangement pursuant to which such Seller
Party is a debtor or an obligor that could reasonably be expected to have a
Material Adverse Effect.
c Compliance with Laws and Preservation of Corporate Existence. Such Seller
Party will comply in all respects with all applicable laws, rules, regulations,
orders, writs, judgments, injunctions, decrees or awards to which it may be
subject if noncompliance with any such law, rule, regulation, order, writ,
judgment, injunction, decree or award could reasonably be expected to have a
Material Adverse Effect. Such Seller Party will preserve and maintain its legal
existence, rights, franchises and privileges in the jurisdiction of its
organization, and qualify and remain qualified in good standing as a foreign
entity in each jurisdiction where its business is conducted, except where the
failure to so qualify or remain qualified could not reasonably be expected,
either individually or in the aggregate, to have a Material Adverse Effect.
d Audits. Such Seller Party will furnish to the Agent (with the Agent providing
copies thereof to each Financial Institution, subject to the Agent

29



--------------------------------------------------------------------------------



 



fourth amended and restated
receivables purchase agreement
receiving any necessary consents to disclosure) from time to time such
information with respect to it and the Receivables as the Agent or the Required
Purchasers may reasonably request. Such Seller Party will, from time to time
during regular business hours as requested by the Agent upon reasonable notice,
permit the Agent, or its agents or representatives (and shall cause each
Originator) to permit the Agent or its agents or representatives), (i) to
examine and make copies of and abstracts from all Records in the possession or
under the control of such Person relating to the Receivables and the Related
Security, including, without limitation, the related Writings or Contracts, and
(ii) to visit the offices and properties of such Person for the purpose of
examining such materials described in clause (i) above, and to discuss matters
relating to such Person’s financial condition or the Receivables and the Related
Security or any Person’s performance under any of the Transaction Documents or
any Person’s performance under the Writings or Contracts and, in each case, with
any of the officers or employees of any Seller Party having knowledge of such
matters. All such examinations and visits shall be at the sole cost of such
Seller Party; provided, however, that (i) for so long as no Amortization Event
or Potential Amortization Event shall have occurred and be continuing and
(ii) the result of the immediately preceding examination and/or visit of such
Seller Party shall have been reasonably satisfactory to the Agent, such cost
shall be borne by such Seller Party not more than twice per calendar year in
2004 and once per calendar year thereafter (although in no event shall the
foregoing be construed to limit the Agent or its agents or representatives to
one such examination and/or visit during such calendar year period with respect
to such Seller Party, provided, that if the Agent or its agents or
representatives fails to make any such examination and/or visit during any
calendar year period, any Financial Institution or its agent or representatives
may make such examination and/or visit in the Agent’s stead). Such Seller Party
agrees that one of the two audits to be completed in calender year 2004 shall be
completed by March 31, 2004.
e Keeping and Marking of Records and Books.
The Servicers will (and will cause each Originator to) maintain and implement
administrative and operating procedures (including, without limitation, an
ability to recreate records evidencing Receivables in the event of the
destruction of the originals thereof), and keep and maintain all documents,
books, records and other information reasonably necessary or advisable for the
collection of all Receivables (including, without limitation, records adequate
to permit the immediate identification of each new Receivable and all
Collections of and adjustments to each existing Receivable). The Servicers will
(and will cause each Originator to) give the Agent notice of any material change
in the administrative and operating procedures referred to in the previous
sentence.

30



--------------------------------------------------------------------------------



 



fourth amended and restated
receivables purchase agreement
Such Seller Party will (and will cause each Originator to) (A) on or prior to
June 30, 2000 with respect to any Seller Party or Originator (other than GTL,
Tuscan Dairies, each Dean Entity, each Additional Entity, each New Entity, Dairy
Group II, Specialty Group and National Brand Group), on or prior to June 28,
2001 with respect to GTL and Tuscan Dairies, on or prior to December 21, 2001
with respect to any Seller Party or Originator that is a Dean Entity, on or
prior to May 15, 2002 with respect to Dairy Group II, on or prior to
November 20, 2003 with respect to Specialty Group and any Originator that is an
Additional Entity, and on and prior to the date hereof with respect to National
Brand Group and any Originator that is a New Entity mark its master data
processing records and other books and records relating to the Purchaser
Interests with a legend, acceptable to the Agent, describing the Purchaser
Interests and (B) upon the request of the Agent following the occurrence and
during the continuance of an Amortization Event (x) mark each Writing or
Contract with a legend describing the Purchaser Interests and (y) deliver to the
Agent all Writings and Contracts (including, without limitation, all multiple
originals of any such Writing or Contract) relating to the Receivables.
f Compliance with Contracts and Credit and Collection Policies. Such Seller
Party will timely and fully (i) perform and comply with all provisions,
covenants and other promises required to be observed by it under the Contracts
related to the Receivables, and (ii) comply in all material respects with its
respective Credit and Collection Policy in regard to each Receivable and any
related Contract.
g Performance and Enforcement of Receivables Sale Agreements. Each Seller will,
and will require each Originator party thereto to, perform each of their
respective obligations and undertakings under and pursuant to the Receivables
Sale Agreement to which it is a party, will purchase Receivables thereunder in
strict compliance with the terms thereof and will vigorously enforce the rights
and remedies accorded to such Seller under such Receivables Sale Agreement. Each
Seller will take all actions to perfect and enforce its rights and interests
(and the rights and interests of the Agent and the Purchasers as assignees of
Seller) under the Receivables Sale Agreement to which it is a party as the Agent
may from time to time reasonably request, including, without limitation, making
claims to which it may be entitled under any indemnity, reimbursement or similar
provision contained in such Receivables Sale Agreement.

31



--------------------------------------------------------------------------------



 



fourth amended and restated
receivables purchase agreement
h Ownership. Each Seller will (or will cause each Originator to) take all
necessary action to (i) vest legal and equitable title to the Receivables, the
Related Security and the Collections purchased under the Receivables Sale
Agreement to which it is a party irrevocably in such Seller, free and clear of
any Adverse Claims other than Adverse Claims in favor of the Agent and the
Purchasers (including, without limitation, the filing of all financing
statements or other similar instruments or documents necessary under the UCC (or
any comparable law) of all appropriate jurisdictions to perfect such Seller’s
interest in such Receivables, Related Security and Collections and such other
action to perfect, protect or more fully evidence the interest of such Seller
therein as the Agent may reasonably request), and (ii) establish and maintain,
in favor of the Agent, for the benefit of the Purchasers, a valid and perfected
first priority undivided percentage ownership interest (and/or a valid and
perfected first priority security interest) in all Receivables, Related Security
and Collections to the full extent contemplated herein, free and clear of any
Adverse Claims other than Adverse Claims in favor of the Agent for the benefit
of the Purchasers (including, without limitation, the filing of all financing
statements or other similar instruments or documents necessary under the UCC (or
any comparable law) of all appropriate jurisdictions to perfect the Agent’s (for
the benefit of the Purchasers) interest in such Receivables, Related Security
and Collections and such other action to perfect, protect or more fully evidence
the interest of the Agent for the benefit of the Purchasers as the Agent may
reasonably request).
i (e)Purchasers’ Reliance. Each Seller acknowledges that the Purchasers are
entering into the transactions contemplated by this Agreement in reliance upon
such Seller’s identity as a legal entity that is separate from the Originators.
Therefore, from and after June 30, 2000 (or, May 15, 2002, in the case of Dairy
Group II, November 20, 2003, in the case of Specialty Group, and the date
hereof, in the case of National Brand Group), each Seller shall take all
reasonable steps, including, without limitation, all steps that the Agent or any
Purchaser may from time to time reasonably request, to maintain such Seller’s
identity as a separate legal entity and to make it manifest to third parties
that such Seller is an entity with assets and liabilities distinct from those of
the Originators and any Affiliates thereof and not just a division of an
Originator or any such Affiliate. Without limiting the generality of the
foregoing and in addition to the other covenants set forth herein, each Seller
will:

32



--------------------------------------------------------------------------------



 



fourth amended and restated
receivables purchase agreement
conduct its own business in its own name and require that all full-time
employees of such Seller, if any, identify themselves as such and not as
employees of any Originator or any Affiliate thereof (including, without
limitation, by means of providing appropriate employees with business or
identification cards identifying such employees as such Seller’s employees);
A compensate all employees, consultants and agents directly, from such Seller’s
own funds, for services provided to such Seller by such employees, consultants
and agents and, to the extent any employee, consultant or agent of such Seller
is also an employee, consultant or agent of any Originator or any Affiliate
thereof, allocate the compensation of such employee, consultant or agent between
such Seller and Originator or such Affiliate, as applicable, on a basis that
reflects the services rendered to such Seller and such Originator or such
Affiliate, as applicable;
B clearly identify its offices (by signage or otherwise) as its offices and, if
such office is located in the offices of any Originator or any Affiliate
thereof, allocate fairly any overhead for shared office space;
C have a separate telephone number or extension, which will be answered only in
its name and separate stationery, invoices and checks in its own name;
D conduct all transactions with the Originators and the Servicers (including,
without limitation, any delegation of its obligations hereunder as Servicers)
strictly on an arm’s-length basis, allocate all overhead expenses (including,
without limitation, telephone and other utility charges) for items shared
between such Seller and each Originator (or any Affiliate thereof) on the basis
of actual use to the extent practicable and, to the extent such allocation is
not practicable, on a basis reasonably related to actual use;
E at all times have as its general partner a limited liability company having at
least one Independent Manager;
F observe all corporate and/or limited partnership formalities as a distinct
entity, and ensure that all corporate and/or limited partnership actions
relating to (A) the selection, maintenance or replacement

33



--------------------------------------------------------------------------------



 



fourth amended and restated
receivables purchase agreement
of the general partner, (B) the dissolution or liquidation of such Seller or
(C) the initiation of, participation in, acquiescence in or consent to any
bankruptcy, insolvency, reorganization or similar proceeding involving Seller,
are duly authorized by the Independent Manager of the general partner;
G maintain such Seller’s books and records separate from those of each
Originator and any Affiliate thereof and otherwise readily identifiable as its
own assets rather than assets of such Originator and any Affiliate thereof;
H prepare its financial statements separately from those of each Originator and
insure that any consolidated financial statements of such Originator or any
Affiliate thereof that include such Seller and that are filed with the
Securities and Exchange Commission or any other governmental agency have notes
clearly stating that such Seller is a separate corporate entity and that its
assets will be available first and foremost to satisfy the claims of the
creditors of such Seller;
I except as herein specifically otherwise provided, maintain the funds or other
assets of such Seller separate from, and not commingled with, those of any
Originator or any Affiliate thereof and only maintain bank accounts or other
depository accounts to which such Seller alone is the account party and from
which such Seller alone (or the Agent hereunder) has the sole power to make
withdrawals;
J pay all of such Seller’s operating expenses from such Seller’s own assets
(except for certain payments by the Originators or other Persons pursuant to
allocation arrangements that comply with the requirements of this
Section 7.1(i));
K operate its business and activities such that: it does not engage in any
business or activity of any kind, or enter into any transaction or indenture,
mortgage, instrument, agreement, contract, lease or other undertaking, other
than the transactions contemplated and authorized by this Agreement and the
Receivables Sale Agreement to which it is a party (it being understood that
Dairy Group, Dairy Group II, Specialty Group and National Brand Group may enter
into the transactions contemplated by the respective Demand Notes); and does not
create, incur, guarantee, assume or suffer to exist any indebtedness or other
liabilities, whether direct or contingent, other than (1) as a result of the
endorsement of

34



--------------------------------------------------------------------------------



 



fourth amended and restated
receivables purchase agreement
negotiable instruments for deposit or collection or similar transactions in the
ordinary course of business, (2) the incurrence of obligations under this
Agreement, (3) the incurrence of obligations, as expressly contemplated in the
Receivables Sale Agreement to which it is a party, to make payment to each
Originator thereunder for the purchase of Receivables from any Originator under
such Receivables Sale Agreement, and (4) the incurrence of operating expenses in
the ordinary course of business of the type otherwise contemplated by this
Agreement;
L maintain its limited partnership agreement in conformity with this Agreement,
such that it does not amend, restate, supplement or otherwise modify its limited
partnership agreement in any respect that would impair its ability to comply
with the terms or provisions of any of the Transaction Documents, including,
without limitation, Section 7.1(i) of this Agreement;
M maintain the effectiveness of, and continue to perform under the Receivables
Sale Agreement to which it is a party (and, in the case of Dairy Group, Dairy
Group II, Specialty Group and National Brand Group, the respective Demand
Notes), such that it does not amend, restate, supplement, cancel, terminate or
otherwise modify such Receivables Sale Agreement or the Demand Notes, or give
any consent, waiver, directive or approval under such Receivables Sale Agreement
or the Demand Notes, or waive any default, action, omission or breach under such
Receivables Sale Agreement or under the Demand Notes, or otherwise grant any
indulgence under such Receivables Sale Agreement or the Demand Notes, without
(in each case) the prior written consent of the Agent and the Required
Purchasers;
N maintain its limited partnership separateness such that it does not merge or
consolidate with or into, or convey, transfer, lease or otherwise dispose of
(whether in one transaction or in a series of transactions, and except as
otherwise contemplated herein) all or substantially all of its assets (whether
now owned or hereafter acquired) to, or acquire all or substantially all of the
assets of, any Person, nor at any time create, have, acquire, maintain or hold
any interest in any Subsidiary;
O maintain at all times the Required Capital Amount (as defined in the
Receivables Sale Agreement to which it is a party) and refrain from making any
dividend, distribution, redemption of capital stock or partnership interest or
payment

35



--------------------------------------------------------------------------------



 



fourth amended and restated
receivables purchase agreement
of any subordinated indebtedness that would cause such Required Capital Amount
to cease to be so maintained;
P take such other actions as are necessary on its part to ensure that the facts
and assumptions set forth in the opinion issued by Locke Liddell & Sapp LLP, as
counsel for such Seller, in connection with the closing or initial Incremental
Purchase or initial Reinvestment under this Agreement and relating to
substantive consolidation issues, and in the certificates accompanying such
opinion, remain true and correct in all material respects at all times.
j Collections. Such Seller Party will cause (1) all proceeds from all Lock-Boxes
to be directly deposited by a Collection Bank into a Collection Account and
(2) each Lock-Box and Collection Account to be subject at all times to a
Collection Account Agreement that is in full force and effect. In the event any
payments relating to Receivables are remitted directly to any Seller or any
Affiliate of any Seller, such Seller will (except as otherwise specified in
Section 8.2(b)) remit (or will cause all such payments to be remitted) directly
to a Collection Bank and deposited into a Collection Account within two
(2) Business Days following receipt thereof, and, at all times prior to such
remittance, such Seller will itself hold or, if applicable, will cause such
payments to be held in trust for the exclusive benefit of the Agent and the
Purchasers. Each Seller will maintain exclusive ownership, dominion and control
(subject to the terms of this Agreement) of each applicable Lock-Box and
Collection Account and shall not grant the right to take dominion and control or
grant “control” (within the meaning of Section 9-104 of the UCC of all
applicable jurisdictions) of any such Lock-Box or Collection Account at a future
time or upon the occurrence of a future event to any Person, except to the Agent
as contemplated by this Agreement.
k Taxes. Such Seller Party will file all tax returns and reports required by law
to be filed by it and will promptly pay all taxes and governmental charges at
any time owing except, in the case of each Seller Party other than the Sellers,
for taxes not yet due or that are being diligently contested in good faith by
appropriate proceedings and that have been adequately reserved against in
accordance with GAAP. Each Seller will pay when due any taxes payable in
connection with the Receivables, exclusive of taxes on or measured by income or
gross receipts of any Company, the Agent or any Financial Institution.

36



--------------------------------------------------------------------------------



 



fourth amended and restated
receivables purchase agreement
l Payment to Originators. With respect to any Receivable purchased by any Seller
from any Originator, such sale shall be effected under, and in strict compliance
with the terms of, the Receivables Sale Agreement to which such Seller is a
party, including, without limitation, the terms relating to the amount and
timing of payments to be made to such Originator in respect of the purchase
price for such Receivable.
24 Negative Covenants of The Seller Parties. Until the date on which the
Aggregate Unpaids have been indefeasibly paid in full and this Agreement
terminates in accordance with its terms, each Seller Party hereby covenants, as
to itself, that:
a Name Change, Jurisdiction of Organization, Offices, Records and Books of
Accounts. Such Seller Party will not change its name, identity, corporate or
other organizational structure or jurisdiction of organization (within the
meaning of Sections 9-503 and/or 9-507 of the UCC of all applicable
jurisdictions) or relocate its chief executive office, principal place of
business or any office where Records are kept unless it shall have: (i) given
the Agent at least thirty (30) days’ prior written notice thereof and
(ii) delivered to the Agent all financing statements, instruments and other
documents requested by the Agent in connection with such change or relocation.
b Change in Payment Instructions to Obligors. Except as may be required by
Section 7.1(m) or by the Agent pursuant to Section 8.2(b), such Seller Party
will not add or terminate any bank as a Collection Bank, or make any change in
the instructions to Obligors regarding payments to be made to any Lock-Box or
Collection Account, unless the Agent shall have received, at least ten (10) days
before the proposed effective date therefor, (i) written notice of such
addition, termination or change and (ii) with respect to the addition of a
Collection Bank or a Collection Account or Lock-Box, an executed Collection
Account Agreement acceptable to the Agent with respect to the new Collection
Account or Lock-Box; provided, however, that the Servicers may make changes in
instructions to Obligors regarding payments if such new instructions require
such Obligor to make payments to another existing Collection Account.

37



--------------------------------------------------------------------------------



 



fourth amended and restated
receivables purchase agreement
c Modifications to Writings, Contracts and Credit and Collection Policies. Such
Seller Party will not, and will not permit any Originator to, make any change to
such Originator’s Credit and Collection Policy that could materially (either
individually or in the aggregate) adversely affect the collectibility of the
Receivables or materially (either individually or in the aggregate) decrease the
credit quality of any newly created Receivables. Except as provided in Section
8.2(d), the Servicers will not, and will not permit any Originator to, extend,
amend or otherwise modify the terms of any Receivable or the Writing or Contract
related thereto other than in accordance with such Originator’s Credit and
Collection Policy.
d Sales, Liens. No Seller will sell, assign (by operation of law or otherwise)
or otherwise dispose of, or grant any option with respect to, or create or
suffer to exist any Adverse Claim upon (including, without limitation, the
filing of any financing statement) or with respect to, any Receivable, Related
Security or Collections, or upon or with respect to the Writing or Contract
under which any Receivable arises, or any Lock-Box or Collection Account, or
assign any right to receive income with respect thereto (other than, in each
case, the creation of the interests therein in favor of the Agent and the
Purchasers provided for herein), and each Seller will defend the right, title
and interest of the Agent and the Purchasers in, to and under any of the
foregoing property, against all claims of third parties claiming through or
under such Seller or any Originator. No Seller will create or suffer to exist
any mortgage, pledge, security interest, encumbrance, lien, charge or other
similar arrangement on any of its inventory, the financing or lease of which
gives rise to any Receivable. Notwithstanding this Section 7.2(d), so long as no
Amortization Event or Potential Amortization Event exists, the Sellers
collectively may, at their discretion and in a single transaction occurring on a
single day, sell all of the Fleming Receivables to White Wave, Inc., a Delaware
corporation (“White Wave”); provided that no later than 3 Business Days after
such sale, each Seller shall deliver to the Agent a certificate executed by an
Authorized Officer of such Seller (A) stating that, with respect to all Fleming
Receivables sold in such sale, (I) neither Seller nor any Servicer (in its
capacity as Servicer hereunder) has made, and neither Seller nor the Servicer
(in its capacity as Servicer hereunder) will make, any representations or
warranties in connection with such sale of Fleming Receivables, (II) both before
and after giving effect to such sale, no Amortization Event or Potential
Amortization Event exists, (III) White Wave has, and will have, no recourse to
the Seller or the assets of the Seller (other than the Fleming Receivables
subject to such sale), (IV) such sale is solely to (x) enable White Wave to
further sell such Fleming Receivables through an

38



--------------------------------------------------------------------------------



 



fourth amended and restated
receivables purchase agreement
arm’s-length, fair market transaction to a purchaser that is not an Affiliate of
any Seller Party or Provider and (y) to receive advertising trade credits in
exchange for such Fleming Receivables, (V) such Fleming Receivables have been or
will be included as Charged-Off Receivables in at least one Monthly Report and
(VI) White Wave has given fair consideration and reasonably equivalent value to
each Seller in consideration of such sale of the Fleming Receivables, the cash
purchase price for such Fleming Receivables is no less than the fair market
value to be paid to White Wave upon White Wave’s subsequent transfer of such
Fleming Receivables and the sale of such Fleming Receivables to White Wave was
not made for or on account of an antecedent debt, (B) setting forth the
aggregate Outstanding Balance of all such Fleming Receivables and (C) setting
forth the aggregate purchase price paid for all such Fleming Receivables. Upon
any such sale of the Fleming Receivables in accordance with the terms of this
Section 7.2(d) and the Sellers’ receipt of the purchase price therefor in
immediately available funds in a Collection Account and Agent’s receipt of the
certificate described above, such Fleming Receivables shall be automatically
released without any further action by any party hereto from the security
interest granted to the Agent for the ratable benefit of the Purchasers pursuant
to Section 14.14(b). For the avoidance of doubt, each party hereto agrees that
the purchase price paid upon any such sale of Fleming Receivables shall
constitute Collections hereunder and shall be applied in accordance with the
terms hereof, including, without limitation, Article II.
e Net Receivables Balance. At no time prior to the Amortization Date shall any
Seller permit the Net Receivables Balance to be less than an amount equal to the
sum of (i) the Aggregate Capital plus (ii) the Aggregate Reserves.
f Termination Date Determination. No Seller will designate the Termination Date
(as defined in each Receivables Sale Agreement) under the Receivables Sale
Agreement to which it is a party, or send any written notice to any Originator
in respect thereof, without the prior written consent of the Agent and the
Required Purchasers, except with respect to the occurrence of such Termination
Date arising pursuant to Section 5.1(d) of such Receivables Sale Agreement.
g Restricted Junior Payments. From and after the occurrence of any Amortization
Event, no Seller will make any Restricted Junior Payment if, after

39



--------------------------------------------------------------------------------



 



fourth amended and restated
receivables purchase agreement
giving effect thereto, such Seller would fail to meet its obligations set forth
in Section 7.2(e).
h Demand Notes. At no time shall (i) Dairy Group cause or permit the aggregate
outstanding principal balance of its Demand Note to exceed $21,325,653,
(ii) Dairy Group II cause or permit the aggregate outstanding principal balance
of its Demand Note to exceed $13,181,876, (iii) Specialty Group cause or permit
the aggregate outstanding principal balance of its Demand Note to exceed
$3,000,000, and (iv) National Brand Group cause or permit the aggregate
outstanding balance of its Demand Note to exceed $3,000,000.
ADMINISTRATION AND COLLECTION
25 Designation of Servicers. (a) The servicing, administration and collection of
the Receivables shall be conducted by such Person or Persons (each such Person,
a “Servicer”) so designated from time to time in accordance with this
Section 8.1. Each of National Brand, Country Fresh, Land-O-Sun, Southern Foods,
GTL, Tuscan Dairies, each Dean Entity, each Additional Entity and each New
Entity is hereby designated as, and hereby agrees to perform the duties and
obligations of, Servicer pursuant to the terms of this Agreement with respect to
the Receivables originated by such entity. The Agent may, and at the direction
of the Required Purchasers shall, at any time following an Amortization Event,
designate as Servicer any Person to succeed National Brand, Country Fresh,
Land-O-Sun, Southern Foods, GTL, Tuscan Dairies, any Dean Entity, any Additional
Entity or any New Entity, or any successor Servicer.
Without the prior written consent of the Agent and the Required Purchasers,
neither National Brand, Country Fresh, Land-O-Sun, Southern Foods, GTL, Tuscan
Dairies, any Dean Entity, any Additional Entity nor any New Entity shall be
permitted to delegate any of its duties or responsibilities as Servicer to any
Person other than (i) a Seller and (ii) with respect to certain Charged-Off
Receivables, outside collection agencies in accordance with its customary
practices. No Seller shall be permitted to further delegate to any other Person
any of the duties or responsibilities of a Servicer delegated to it by National

40



--------------------------------------------------------------------------------



 



fourth amended and restated
receivables purchase agreement
Brand, Country Fresh, Land-O-Sun, Southern Foods, GTL, Tuscan Dairies, any Dean
Entity, any Additional Entity or any New Entity. If at any time following an
Amortization Event the Agent shall designate as Servicer any Person other than
National Brand, Country Fresh, Land-O-Sun, Southern Foods, GTL, Tuscan Dairies,
any Dean Entity, any Additional Entity or any New Entity, all duties and
responsibilities theretofore delegated by National Brand, Country Fresh,
Land-O-Sun, Southern Foods, GTL, Tuscan Dairies, any Dean Entity, any Additional
Entity or any New Entity to any Seller may, at the discretion of the Agent, be
terminated forthwith on notice given by the Agent to National Brand, Country
Fresh, Land-O-Sun, Southern Foods, GTL, Tuscan Dairies, any Dean Entity, any
Additional Entity or any New Entity, as applicable, and to the Administrative
Seller.
Notwithstanding the foregoing subsection (b), (i) each of National Brand,
Country Fresh, Land-O-Sun, Southern Foods, GTL, Tuscan Dairies, each Dean
Entity, each Additional Entity and each New Entity shall be and remain primarily
liable to the Agent and the Purchasers for the full and prompt performance of
all of its duties and responsibilities as a Servicer hereunder and (ii) the
Agent and the Purchasers shall be entitled to deal exclusively with National
Brand, Country Fresh, Land-O-Sun, Southern Foods, GTL, Tuscan Dairies, each Dean
Entity, each Additional Entity and each New Entity in matters relating to the
discharge by a Servicer of its duties and responsibilities hereunder. The Agent
and the Purchasers shall not be required to give notice, demand or other
communication to any Person other than National Brand, Country Fresh,
Land-O-Sun, Southern Foods, GTL, Tuscan Dairies, each Dean Entity, each
Additional Entity or each New Entity in order for communication to a Servicer
and its sub-servicer or other delegate with respect thereto to be accomplished.
Each of National Brand, Country Fresh, Land-O-Sun, Southern Foods, GTL, Tuscan
Dairies, each Dean Entity, each Additional Entity and each New Entity, at all
times that it is a Servicer, shall be responsible for providing any sub-servicer
or other delegate of a Servicer with any notice given to a Servicer under this
Agreement.
Duties of Servicer. (b) Each Servicer shall take or cause to be taken all such
actions as may be necessary or advisable to collect each Receivable originated
by such entity from time to time, all in accordance in all material respects
with applicable laws, rules and regulations, with reasonable care and diligence,
and in accordance in all material respects with the applicable Originator’s
Credit and Collection Policy.

41



--------------------------------------------------------------------------------



 



fourth amended and restated
receivables purchase agreement
Each Servicer will instruct all Obligors to pay all Collections with respect to
the Receivables originated by such entity directly to a Lock-Box or Collection
Account; provided, however, that to the extent that the Originator (other than a
Local Originator) of the Receivable giving rise to such Collections, as
applicable, currently permits the Obligor of such Receivable to pay such
Collections to a local employee of such Originator, as applicable, such Servicer
will insure that such local employees remit such Collections to a local
depository account no less frequently than weekly, and within two (2) Business
Days of such local employee’s deposit of such Collections, such Servicer will
cause such Collections to be deposited directly to a Lock-Box or Collection
Account. With respect to payments relating to Receivables that are remitted
directly to any Servicer, such Servicer will remit such payments (or will cause
all such payments to be remitted) directly to a Collection Bank and deposited
into a Collection Account within two (2) Business Days following receipt
thereof, and, at all times prior to such remittance, such Servicer will itself
hold or, if applicable, will cause such payments to be held in trust for the
exclusive benefit of the Agent and the Purchasers. Each Servicer shall effect a
Collection Account Agreement substantially in the form of Exhibit VI with each
bank party to a Collection Account at any time. Prior to the delivery of any
Collection Notice to any Collection Bank, in the case of any remittances
received in any Lock-Box or Collection Account that shall have been identified,
to the satisfaction of the applicable Servicer, to not constitute Collections or
other proceeds of the Receivables or the Related Security (which identification
shall occur no later than two (2) Business Days after such amounts are received
therein), such Servicer shall promptly (and, in any event, no later than one
(1) Business Day after such identification) remit such items to the Person
identified to it as being the owner of such remittances and cause such amounts
to be removed from such Lock-Box or Collection Account. From and after the date
the Agent delivers to any Collection Bank a Collection Notice pursuant to
Section 8.3, the Agent may request that the Servicers, and the Servicers
thereupon promptly shall instruct all Obligors with respect to the Receivables,
to remit all payments thereon to a new depositary account specified by the Agent
and, at all times thereafter, each Seller and the Servicers shall not deposit or
otherwise credit, and shall not permit any other Person to deposit or otherwise
credit to such new depositary account any cash or payment item other than
Collections.

42



--------------------------------------------------------------------------------



 



fourth amended and restated
receivables purchase agreement
The Servicers shall administer the Collections with respect to the Receivables
originated by each such entity in accordance with the procedures described
herein and in Article II. The Servicers shall set aside and hold in trust for
the account of Seller and the Purchasers their respective shares of the
Collections in accordance with Article II. The Servicers shall, upon the request
of the Agent, segregate, in a manner acceptable to the Agent, all cash, checks
and other instruments received by it from time to time constituting Collections
from the general funds of each of the Servicers or the Sellers prior to the
remittance thereof in accordance with Article II. If the Servicers shall be
required to segregate Collections pursuant to the preceding sentence, the
Servicers shall segregate and deposit with a bank designated by the Agent such
allocable share of Collections of Receivables set aside for the Purchasers on
the second Business Day following receipt by any Servicer of such Collections,
duly endorsed or with duly executed instruments of transfer.
The Servicers may, in accordance with the applicable Originator’s Credit and
Collection Policy, extend the maturity of any Receivable or adjust the
Outstanding Balance of any Receivable as the Servicers determine to be
appropriate to maximize Collections thereof; provided, however, that such
extension or adjustment shall not alter the status of such Receivable as a
Delinquent Receivable or Charged-Off Receivable or limit the rights of the Agent
or the Purchasers under this Agreement. Notwithstanding anything to the contrary
contained herein, upon the occurrence and during the continuance of an
Amortization Event and until such time as the Aggregate Unpaids have been
indefeasibly paid in full, the Agent shall have the absolute and unlimited right
to direct the Servicers to commence or settle any legal action with respect to
any Receivable or to foreclose upon or repossess any Related Security.
The Servicers shall hold in trust for the Sellers and the Purchasers all Records
that (i) evidence or relate to the Receivables, the related Writings and
Contracts and Related Security or (ii) are otherwise necessary or desirable to
collect the Receivables and shall, as soon as reasonably practicable upon demand
of the Agent, deliver or make available to the Agent all such Records, at a
place selected by the Agent. The Servicers shall, as soon as reasonably
practicable following receipt thereof turn over to the Sellers any cash
collections or other cash proceeds received with respect to Indebtedness not
constituting Receivables. The Servicers shall, from time to time at the request
of any Purchaser, furnish to the Purchasers (promptly after any such request) a
calculation of the amounts set aside for the Purchasers pursuant to Article II.

43



--------------------------------------------------------------------------------



 



fourth amended and restated
receivables purchase agreement
Any payment by an Obligor in respect of any indebtedness owed by it to any
Originator or any Seller shall, except as otherwise specified by such Obligor or
otherwise required by contract or law and unless otherwise instructed by the
Agent, be applied as a Collection of any Receivable of such Obligor (starting
with the oldest such Receivable) to the extent of any amounts then due and
payable thereunder before being applied to any other receivable or other
obligation of such Obligor.
Collection Notices . The Agent is authorized at any time to date and to deliver
to the Collection Banks the Collection Notices. Each Seller hereby agrees that,
effective when the Agent delivers such notice, the Agent (for the benefit of the
Purchasers) shall have exclusive ownership and sole “control” (within the
meaning of Section 9-104 of the UCC of all applicable jurisdictions) of each
Lock-Box, the Collection Accounts and the amounts on deposit therein. In case
any authorized signatory of any Seller whose signature appears on a Collection
Account Agreement shall cease to have such authority before the delivery of such
notice, such Collection Notice shall nevertheless be valid as if such authority
had remained in force. Each Seller hereby authorizes the Agent, and agrees that
the Agent shall be entitled to (i) endorse such Seller’s name on checks and
other instruments representing Collections, (ii) enforce the Receivables, the
related Writings and Contracts and the Related Security and (iii) take such
action as shall be necessary or desirable to cause all cash, checks and other
instruments constituting Collections of Receivables to come into the possession
of the Agent rather than the Sellers or any Servicer.
Responsibilities of the Sellers. Anything herein to the contrary
notwithstanding, the exercise by the Agent and the Purchasers of their rights
hereunder shall not release the Servicers, the Originators or any Seller from
any of their duties or obligations with respect to any Receivables or under the
related Writings or Contracts. The Purchasers shall have no obligation or
liability with respect to any Receivables or related Writings or Contracts, nor
shall any of them be obligated to perform the obligations of any Seller.
Reports. The Servicers shall prepare and forward to the Agent and each Financial
Institution (i) on the 20th calendar day of each month and at such times as the
Agent or the Required Purchasers shall request, a Monthly Report and (ii) at
such times as

44



--------------------------------------------------------------------------------



 



fourth amended and restated
receivables purchase agreement
the Agent or the Required Purchasers shall request, a listing by Obligor of all
Receivables together with an aging of such Receivables. In addition, during any
time when the long-term debt rating of Provider is rated Ba3 or lower by Moody’s
Investors Service, Inc. and BB- or lower by Standard & Poor’s Ratings Group, the
Servicers shall prepare and forward to the Agent and each Financial Institution
on Wednesday of each calendar week, an abbreviated Monthly Report in a form
acceptable to the Agent (each such report, a “Weekly Report”) with respect to
and as of the end of the immediately preceding calendar week.
Servicing Fees. In consideration of each of National Brand’s, Country Fresh’s,
Land-O-Sun’s, Southern Foods’, GTL’s, Tuscan Dairies’, each Dean Entity’s, each
Additional Entity’s and each New Entity’s agreement to each act as a Servicer
hereunder, the Purchasers hereby agree that, so long as each of National Brand,
Country Fresh, Land-O-Sun, Southern Foods, GTL, Tuscan Dairies, each Dean
Entity, each Additional Entity and each New Entity shall continue to perform as
a Servicer hereunder, Seller shall pay over to National Brand, Country Fresh,
Land-O-Sun, Southern Foods, GTL, Tuscan Dairies, each Dean Entity, each
Additional Entity and each New Entity collectively, a fee (the “Servicing Fee”)
on each Settlement Date (other than a Settlement Date relating to a CP (Tranche)
Accrual Period) for the immediately preceding Settlement Period equal to 1% (one
percent) of the lesser of the (a) the average Net Receivables Balance during
such Settlement Period and (b) the average Capital of all Receivables during
such period, as compensation for its servicing activities. Such Servicing Fee
shall be allocated among National Brand, Country Fresh, Land-O-Sun, Southern
Foods, GTL, Tuscan Dairies, each Dean Entity, each Additional Entity and each
New Entity as such parties shall mutually determine.
AMORTIZATION EVENTS
Amortization Events . The occurrence of any one or more of the following events
shall constitute an Amortization Event:
Any Seller Party shall fail (i) to make any payment or deposit of any amount
consisting of Capital required hereunder when due, or (ii) to make any payment
or deposit of any other amount required hereunder when due and such failure
shall continue for two (2) consecutive Business Days, or (iii) to perform or

45



--------------------------------------------------------------------------------



 



fourth amended and restated
receivables purchase agreement
observe any term, covenant or agreement set forth in Section 7.2 hereof, or
(iv) to perform or observe any term, covenant or agreement set forth in
Section 7.1(a)(iv), (a)(v), (a)(viii) or (c)(second sentence only), and such
failure shall continue for thirty (30) consecutive days or (v) to perform or
observe any other term, covenant or agreement hereunder (other than as referred
to in clauses (i), (ii), (iii) or (iv) of this paragraph (a)) and such failure
shall continue for five (5) consecutive Business Days.
Any representation, warranty, certification or statement made by any Seller
Party in this Agreement, any other Transaction Document or in any other document
delivered pursuant hereto or thereto shall prove to have been incorrect when
made or deemed made.
Failure of any Seller to pay any Indebtedness when due or the failure of any
other Seller Party to pay Indebtedness when due in excess of $50,000,000 or the
default by any Seller Party in the performance of any term, provision or
condition contained in any agreement under which any such Indebtedness was
created or is governed, the effect of which is to cause, or to permit the holder
or holders of such Indebtedness to cause, such Indebtedness to become due prior
to its stated maturity or any such Indebtedness of any Seller Party shall be
declared to be due and payable or required to be prepaid (other than by a
regularly scheduled payment) prior to the date of maturity thereof.
(i) Any Seller Party or Provider shall generally not pay its debts as such debts
become due or shall admit in writing its inability to pay its debts generally or
shall make a general assignment for the benefit of creditors, or (ii) any
proceeding shall be instituted by or against any Seller Party or Provider
seeking to adjudicate it bankrupt or insolvent, or seeking liquidation, winding
up, reorganization, arrangement, adjustment, protection, relief or composition
of it or its debts under any law relating to bankruptcy, insolvency or
reorganization or relief of debtors, or seeking the entry of an order for relief
or the appointment of a receiver, trustee or other similar official for it or
any substantial part of its property or (iii) any Seller Party or Provider shall
take any corporate action to authorize any of the actions set forth in clauses
(i) or (ii) above in this subsection (d).

46



--------------------------------------------------------------------------------



 



fourth amended and restated
receivables purchase agreement
Any Seller shall fail to comply with the terms of Section 2.6 hereof and such
failure shall not have been remedied within one Business Day.
(ii) As at the end of any calendar month, the average of the Default Ratios for
the three most recently-ended calendar months shall exceed 7.75%, or (ii) as at
the end of any calendar month, the average of the Dilution Ratios for the three
most recently-ended calendar months shall exceed 4%, or (iii) as at the end of
any calendar month, the average of the Delinquency Ratios for the three most
recently-ended calendar months shall exceed 3.00%.
A Change of Control shall occur.
(i) One or more final judgments for the payment of money shall be entered
against any Seller or (ii) one or more final judgments for the payment of money
in an amount in excess of $50,000,000, individually or in the aggregate, shall
be entered against any Servicer on claims not covered by insurance or as to
which the insurance carrier has denied its responsibility, and such judgment
shall continue unsatisfied and in effect for thirty (30) consecutive days
without a stay of execution.
The “Termination Date” under and as defined in any Receivables Sale Agreement
shall occur under any such Receivables Sale Agreement or any Seller or any
Originator shall fail to observe any term or condition of any Receivables Sale
Agreement or shall waive its right to enforce the terms and conditions of any
Receivables Sale Agreement, or any Originator shall for any reason cease to
transfer, or cease to have the legal capacity to transfer, or otherwise be
incapable of transferring Receivables to any Seller under any Receivables Sale
Agreement (other than an Immaterial Originator which ceases to transfer
Receivables subject to and in accordance with Section 1.7 of any Receivables
Sale Agreement).
This Agreement shall terminate in whole or in part (except in accordance with
its terms), or shall cease to be effective or to be the legally valid, binding
and enforceable obligation of any Seller, or any Obligor shall directly or
indirectly contest in any manner such effectiveness, validity, binding nature or

47



--------------------------------------------------------------------------------



 



fourth amended and restated
receivables purchase agreement
enforceability, or the Agent for the benefit of the Purchasers shall cease to
have a valid and perfected first priority security interest in the Receivables,
the Related Security and the Collections with respect thereto and the Collection
Accounts.
Provider shall fail to perform or observe any term, covenant or agreement
required to be performed by it under any Performance Undertaking, or any
Performance Undertaking shall cease to be effective or to be the legally valid,
binding and enforceable obligation of Provider, or Provider shall directly or
indirectly contest in any manner such effectiveness, validity, binding nature or
enforceability.
The Agreement of General Partner shall terminate in whole or in part or shall
cease to be effective or to be the legally valid, binding and enforceable
obligation of the general partner of Dairy Group or Dairy Group shall directly
or indirectly contest in any manner such effectiveness, validity, binding nature
or enforceability, or the general partner of Dairy Group shall fail in any
respect to perform its obligations under the Agreement of General Partner.
(i) Provider shall fail to own, free and clear of any Adverse Claims, in the
aggregate, either directly or indirectly, 100% of the limited partnership
interests of Dairy Group and 99.9% of the partnership interests of Dairy Group,
or Dairy Group Receivables GP, LLC (f/k/a Suiza Receivables GP, LLC) shall fail
to own, free and clear of any Adverse Claims (except any Adverse Claim in favor
of the Collateral Agent in accordance with the Dean Credit Agreement), 100% of
the general partnership interests of Dairy Group and 0.1% of the partnership
interests of Dairy Group, or Provider and Suiza Dairy Group, Inc. shall fail to
own, free and clear of any Adverse Claims (except any Adverse Claim in favor of
the Collateral Agent in accordance with the Dean Credit Agreement), in the
aggregate, either directly or indirectly, 100% of the membership interests of
Dairy Group Receivables GP, LLC.
          (ii) Provider shall fail to own, free and clear of any Adverse Claims,
in the aggregate, either directly or indirectly, 100% of the limited partnership
interests of Dairy Group II and 99.9% of the partnership interests of Dairy
Group II, or Dairy Group Receivables GP II, LLC shall fail to own, free and
clear of any Adverse Claims (except any Adverse Claim in favor of the Collateral

48



--------------------------------------------------------------------------------



 



fourth amended and restated
receivables purchase agreement
Agent in accordance with the Dean Credit Agreement), 100% of the general
partnership interests of Dairy Group II and 0.1% of the partnership interests of
Dairy Group II, or Provider and Dean Dairy Holdings, LLC shall fail to own, free
and clear of any Adverse Claims (except any Adverse Claim in favor of the
Collateral Agent in accordance with the Dean Credit Agreement), in the
aggregate, either directly or indirectly, 100% of the membership interests of
Dairy Group Receivables GP II, LLC.
          (iii) Provider shall fail to own, free and clear of any Adverse
Claims, in the aggregate, either directly or indirectly, 100% of the limited
partnership interests of Specialty Group and 99.9% of the partnership interests
of Specialty Group, or Specialty Group Receivables GP, LLC shall fail to own,
free and clear of any Adverse Claims (except any Adverse Claim in favor of the
Collateral Agent in accordance with the Dean Credit Agreement), 100% of the
general partnership interests of Specialty Group and 0.1% of the partnership
interests of Specialty Group, or Provider and Dean Holding Company shall fail to
own, free and clear of any Adverse Claims (except any Adverse Claim in favor of
the Collateral Agent in accordance with the Dean Credit Agreement), in the
aggregate, either directly or indirectly, 100% of the membership interests of
Specialty Group Receivables GP, LLC.
          (iv) Provider shall fail to own, free and clear of any Adverse Claims,
in the aggregate, either directly or indirectly, 100% of the limited partnership
interests of National Brand Group and 99.9% of the partnership interests of
National Brand Group, or Dean National Brand Group GP, LLC shall fail to own,
free and clear of any Adverse Claims (except any Adverse Claim in favor of the
Collateral Agent in accordance with the Dean Credit Agreement), 100% of the
general partnership interests of National Brand Group and 0.1% of the
partnership interests of National Brand Group, or Provider and National Brand
shall fail to own, free and clear of any Adverse Claims (except any Adverse
Claim in favor of the Collateral Agent in accordance with the Dean Credit
Agreement), in the aggregate, either directly or indirectly, 100% of the
membership interests of Dean National Brand Group GP, LLC.
Provider shall fail to comply with the Dean Financial Covenants.
Remedies. Upon the occurrence and during the continuation of an Amortization
Event, the Agent may, or upon the direction of the Required Purchasers shall,
take any of the following actions: (i) replace any Person then acting as
Servicer, (ii)

49



--------------------------------------------------------------------------------



 



fourth amended and restated
receivables purchase agreement
declare the Amortization Date to have occurred, whereupon the Amortization Date
shall forthwith occur, without demand, protest or further notice of any kind,
all of which are hereby expressly waived by each Seller Party; provided,
however, that (A) upon the occurrence of an Amortization Event described in
Section 9.1(d)(ii), or of an actual or deemed entry of an order for relief with
respect to any Seller Party under the Federal Bankruptcy Code, the Amortization
Date shall automatically occur, without demand, protest or any notice of any
kind, all of which are hereby expressly waived by each Seller Party and (B) upon
the occurrence of an Amortization Event described in Section 9.1(a), 9.1(d) or
9.1(e), by three (3) Business Days’ notice to the Agent, each other Purchaser
and the Administrative Seller, the affected Financial Institution in the case of
a Section 9.1(a) Amortization Event and any Financial Institution in the case of
a Section 9.1(d) or 9.1(e) Amortization Event may terminate its Commitment
hereunder, whereupon such Financial Institution shall be deemed to be a
“Terminating Financial Institution” for all purposes hereof, (iii) to the
fullest extent permitted by applicable law, declare that the Default Fee shall
accrue with respect to any of the Aggregate Unpaids outstanding at such time,
(iv) deliver the Collection Notices to the Collection Banks, (v) notify Obligors
of the Purchasers’ interest in the Receivables, and (vi) notify Provider of the
Purchaser’s interest in the Demand Notes, make demand for any and all payments
due thereunder and direct that such payments be made directly to the Agent or
its designee. The aforementioned rights and remedies shall be without
limitation, and shall be in addition to all other rights and remedies of the
Agent and the Purchasers otherwise available under any other provision of this
Agreement, by operation of law, at equity or otherwise, all of which are hereby
expressly preserved, including, without limitation, all rights and remedies
provided under the UCC, all of which rights shall be cumulative.
INDEMNIFICATION
Indemnities by the Seller Parties. Without limiting any other rights that the
Agent, any Purchaser, any Funding Source or any of their respective Affiliates
may have hereunder or under applicable law, (A) each Seller hereby agrees to
indemnify (and pay upon demand to) the Agent, each Purchaser, each Funding
Source and their respective Affiliates, assigns, officers, directors and
employees (each an “Indemnified Party”) from and against any and all damages,
losses, claims, taxes, liabilities, costs, expenses and for all other amounts
payable, including reasonable attorneys’ fees (which attorneys may be employees
of any Indemnified Party) and

50



--------------------------------------------------------------------------------



 



fourth amended and restated
receivables purchase agreement
disbursements (all of the foregoing being collectively referred to as
“Indemnified Amounts”) awarded against or incurred by any of them arising out of
or as a result of this Agreement, or the use of the proceeds of any purchase
hereunder, or the acquisition, funding or ownership, either directly or
indirectly, by a Purchaser or a Funding Source of a Purchaser Interest or of an
interest in the Receivables, or any Receivable or any Contract or any Writing,
or any action of any Seller Party, any Originator or any Affiliate of any of the
foregoing and (B) the Servicers hereby agree to indemnify (and pay upon demand
to) each Indemnified Party for Indemnified Amounts awarded against or incurred
by any of them arising out of any Servicer’s activities as Servicer hereunder
excluding, however, in all of the foregoing instances under the preceding
clauses (A) and (B):
Indemnified Amounts to the extent a final judgment of a court of competent
jurisdiction holds that such Indemnified Amounts resulted from gross negligence
or willful misconduct on the part of the Indemnified Party seeking
indemnification;
Indemnified Amounts to the extent the same includes losses in respect of
Receivables that are uncollectible on account of the insolvency, bankruptcy or
lack of creditworthiness of the related Obligor; or
franchise taxes and taxes imposed by the jurisdiction in which such Indemnified
Party’s principal executive office is located, on or measured by the overall net
income of such Indemnified Party to the extent that the computation of such
taxes is consistent with the characterization for income tax purposes of the
acquisition by the Purchasers of Purchaser Interests as a loan or loans by the
Purchasers to the Sellers secured by the Receivables, the Related Security, the
Collection Accounts and the Collections;
provided, however, that nothing contained in this sentence shall limit the
liability of any Seller Party or limit the recourse of the Purchasers to any
Seller Party for amounts otherwise specifically provided to be paid by such
Seller Party under the terms of this Agreement. Without limiting the generality
of the foregoing indemnification, each Seller shall indemnify each Indemnified
Party for Indemnified Amounts (including, without limitation, losses in respect
of uncollectible receivables, regardless of whether reimbursement therefor would
constitute recourse to any Seller or any Servicer) relating to or resulting
from:
any representation or warranty made by any Seller Party or any Originator in its
capacity as seller under any Receivables Sale Agreement (or any officers of any
such Person) under or in connection with this Agreement, any other Transaction
Document or any other information or report delivered by any such Person
pursuant hereto or thereto, which shall have been false or incorrect when made
or deemed made;

51



--------------------------------------------------------------------------------



 



fourth amended and restated
receivables purchase agreement
the failure by any Seller, any Servicer, any Originator to comply with any
applicable law, rule or regulation with respect to any Receivable or Writing or
Contract related thereto, or the nonconformity of any Receivable or Writing or
Contract included therein with any such applicable law, rule or regulation or
any failure of any Originator to keep or perform any of its obligations, express
or implied, with respect to the Writing or Contract;
any failure of any Seller, any Servicer, any Originator to perform its duties,
covenants or other obligations in accordance with the provisions of this
Agreement or any other Transaction Document;
any products liability, personal injury or damage suit, or other similar claim
arising out of or in connection with merchandise, insurance or services that are
the subject of any Writing or Contract or any Receivable;
any dispute, claim, offset or defense (other than discharge in bankruptcy of the
Obligor) of the Obligor to the payment of any Receivable (including, without
limitation, a defense based on such Receivable or the related Writing or
Contract not being a legal, valid and binding obligation of such Obligor
enforceable against it in accordance with its terms), or any other claim
resulting from the sale of the merchandise or service related to such Receivable
or the furnishing or failure to furnish such merchandise or services;
the commingling of Collections of Receivables at any time with other funds;
any investigation, litigation or proceeding related to or arising from this
Agreement or any other Transaction Document, the transactions contemplated
hereby, the use of the proceeds of an Incremental Purchase or a Reinvestment,
the ownership of the Purchaser Interests or any other investigation, litigation
or proceeding relating to any Seller, any Servicer, any Originator in which any
Indemnified Party becomes involved as a result of any of the transactions
contemplated hereby;
any inability to litigate any claim against any Obligor in respect of any
Receivable as a result of such Obligor being immune from civil and commercial
law and suit on the grounds of sovereignty or otherwise from any legal action,
suit or proceeding;
any Amortization Event described in Section 9.1(d);
any failure of any Seller to acquire and maintain legal and equitable title to,
and ownership of any Receivable and the Related Security and Collections with
respect thereto from the applicable Originator, free and clear of any Adverse
Claim (other than as created hereunder); or any failure of any Seller to give
reasonably equivalent value to applicable Originator under the Receivables Sale
Agreement to which it is a party in consideration of the transfer thereunder by
such Originator of any Receivable or any attempt by any Person to void such
transfer under statutory provisions or common law or equitable action;

52



--------------------------------------------------------------------------------



 



fourth amended and restated
receivables purchase agreement
any failure to vest and maintain vested in the Agent for the benefit of the
Purchasers, or to transfer to the Agent for the benefit of the Purchasers, legal
and equitable title to, and ownership of, a first priority perfected undivided
percentage ownership interest (to the extent of the Purchaser Interests
contemplated hereunder) or security interest in the Receivables, the Related
Security and the Collections, free and clear of any Adverse Claim (except as
created by the Transaction Documents);
the failure to have filed, or any delay in filing, financing statements or other
similar instruments or documents under the UCC of any applicable jurisdiction or
other applicable laws with respect to any Receivable, the Related Security and
Collections with respect thereto, and the proceeds of any thereof, whether at
the time of any Incremental Purchase or Reinvestment or at any subsequent time;
any action or omission by any Seller Party that reduces or impairs the rights of
the Agent or the Purchasers with respect to any Receivable or the value of any
such Receivable;
any attempt by any Person to void any Incremental Purchase or Reinvestment
hereunder under statutory provisions or common law or equitable action; and
the failure of any Receivable included in the calculation of the Net Receivables
Balance as an Eligible Receivable to be an Eligible Receivable at the time so
included.
Increased Cost and Reduced Return.
If after June 30, 2000 with respect to any Funding Source relating to the Bank
One Company, after the Original Closing Date with respect to any Funding Source
relating to the CL Company, after November 20, 2003 with respect to any Funding
Source relating to the Rabo Company or the Wachovia Company, or after the date
hereof with respect to any other Funding Source, any such Funding Source shall
be charged any fee, expense or increased cost on account of the adoption of any
applicable law, rule or regulation (including any applicable law, rule or
regulation regarding capital adequacy), any accounting principles or any change
in any of the foregoing, or any change in the interpretation or administration
thereof by the Financial Accounting Standards Board (“FASB”), any governmental
authority, any central bank or comparable agency charged with the interpretation
or administration thereof, or compliance with any request or directive (whether
or not having the force of law) of any such authority or agency (a “Regulatory
Change”): (i) that subjects any Funding Source to any charge or withholding on
or with respect to any Funding Agreement or a Funding Source’s obligations under
a Funding

53



--------------------------------------------------------------------------------



 



fourth amended and restated
receivables purchase agreement
Agreement, or on or with respect to the Receivables, or changes the basis of
taxation of payments to any Funding Source of any amounts payable under any
Funding Agreement (except for changes in the rate of tax on the overall net
income of a Funding Source or taxes excluded by Section 10.1) or (ii) that
imposes, modifies or deems applicable any reserve, assessment, insurance charge,
special deposit or similar requirement against assets of, deposits with or for
the account of a Funding Source, or credit extended by a Funding Source pursuant
to a Funding Agreement or (iii) that imposes any other condition the result of
which is to increase the cost to a Funding Source of performing its obligations
under a Funding Agreement, or to reduce the rate of return on a Funding Source’s
capital as a consequence of its obligations under a Funding Agreement, or to
reduce the amount of any sum received or receivable by a Funding Source under a
Funding Agreement or to require any payment calculated by reference to the
amount of interests or loans held or interest received by it, then, upon demand
by the Agent, each Seller shall pay to the Agent, for the benefit of the
relevant Funding Source, such amounts charged to such Funding Source or such
amounts to otherwise compensate such Funding Source for such increased cost or
such reduction. For the avoidance of doubt, if the issuance of FASB
Interpretation No. 46, or any other change in accounting standards or the
issuance of any other pronouncement, release or interpretation, causes or
requires the consolidation of all or a portion of the assets and liabilities of
any Company or any Seller with the assets and liabilities of the Agent, any
Financial Institution or any other Funding Source, such event shall constitute a
circumstance on which such Funding Source may base a claim for reimbursement
under this Section.
If less than all of the Financial Institutions are subject to any Regulatory
Change giving rise to a demand by the Agent pursuant to Section 10.2(a), each
Financial Institution so subject, at the request of the Administrative Seller,
the Company in such Financial Institution’s Purchaser Group or the Agent, shall
assign all of its rights and obligations hereunder to (i) another Financial
Institution in such Financial Institution’s Purchaser Group or (ii) another
funding entity nominated by the Administrative Seller or the Agent that is
acceptable to the Company in such Financial Institution’s Purchaser

54



--------------------------------------------------------------------------------



 



fourth amended and restated
receivables purchase agreement
Group and willing to participate in this Agreement through the Liquidity
Termination Date in the place of such notifying Financial Institution and that
is not so subject; provided that (i) the subject Financial Institution receives
payment in full, pursuant to an Assignment Agreement, of an amount equal to such
notifying Financial Institution’s Pro Rata Share of the Capital and Yield owing
to all of the Financial Institutions in such Financial Institution’s Purchaser
Group and all accrued but unpaid fees and other costs and expenses payable in
respect of its Pro Rata Share of the Purchaser Interests of the Financial
Institutions in such Financial Institution’s Purchaser Group, and (ii) the
replacement Financial Institution otherwise satisfies the requirements of
Section 12.1(b).
Other Costs and Expenses. Each Seller shall reimburse the Agent and each
Purchaser on demand for all costs and out-of-pocket expenses in connection with
the preparation, execution, delivery and administration of this Agreement, the
transactions contemplated hereby and the other documents to be delivered
hereunder, including without limitation, the cost of any Purchaser’s auditors
auditing the books, records and procedures of any Seller Party, reasonable fees
and out-of-pocket expenses of legal counsel for each Purchaser and the Agent
(which such counsel may be employees of any Purchaser or the Agent) with respect
thereto and with respect to advising any Purchaser or the Agent as to their
respective rights and remedies under this Agreement. Each Seller shall reimburse
the Agent on demand for any and all costs and expenses of the Agent and the
Purchasers, if any, including reasonable counsel fees and expenses in connection
with the enforcement of this Agreement and the other documents delivered
hereunder and in connection with any restructuring or workout of this Agreement
or such documents, or the administration of this Agreement following an
Amortization Event. Each Seller shall reimburse each Company on demand for all
other costs and expenses incurred by such Company (“Other Costs”), including,
without limitation, the cost of auditing such Company’s books by certified
public accountants, the cost of rating the Commercial Paper by independent
financial rating agencies, and the reasonable fees and out-of-pocket expenses of
counsel for such Company or any counsel for any shareholder of such Company with
respect to advising such Company or such shareholder as to matters relating to
such Company’s operations.

55



--------------------------------------------------------------------------------



 



fourth amended and restated
receivables purchase agreement
Allocations. Each Company shall allocate the liability for Other Costs among the
Sellers and other Persons with whom such Company has entered into agreements to
purchase interests in receivables (“Other Sellers”). If any Other Costs are
attributable to the Sellers and not attributable to any Other Seller, the
Sellers shall be solely liable for such Other Costs. However, if Other Costs are
attributable to Other Sellers and not attributable to the Sellers, such Other
Sellers shall be solely liable for such Other Costs. All allocations to be made
pursuant to the foregoing provisions of this Article X shall be made by the
applicable Company in its sole discretion and shall be binding on the Sellers
and the Servicers.
THE AGENT
Authorization and Action. Each Purchaser hereby designates and appoints Bank One
to act as its agent hereunder and under each other Transaction Document, and
authorizes the Agent to take such actions as agent on its behalf and to exercise
such powers as are delegated to the Agent by the terms of this Agreement and the
other Transaction Documents together with such powers as are reasonably
incidental thereto. The Agent shall not have any duties or responsibilities,
except those expressly set forth herein or in any other Transaction Document, or
any fiduciary relationship with any Purchaser, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities on the part of
the Agent shall be read into this Agreement or any other Transaction Document or
otherwise exist for the Agent. In performing its functions and duties hereunder
and under the other Transaction Documents, the Agent shall act solely as agent
for the Purchasers and does not assume nor shall be deemed to have assumed any
obligation or relationship of trust or agency with or for any Seller Party or
any of such Seller Party’s successors or assigns. The Agent shall not be
required to take any action that exposes the Agent to personal liability or that
is contrary to this Agreement, any other Transaction Document or applicable law.
The appointment and authority of the Agent hereunder shall terminate upon the
indefeasible payment in full of all Aggregate Unpaids. Each Purchaser hereby
authorizes the Agent to execute each of the Uniform Commercial Code financing
statements on behalf of such Purchaser (the terms of which shall be binding on
such Purchaser).
Delegation of Duties. The Agent may execute any of its duties under this
Agreement and each other Transaction Document by or through agents or

56



--------------------------------------------------------------------------------



 



fourth amended and restated
receivables purchase agreement
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. The Agent shall not be responsible for the
negligence or misconduct of any agents or attorneys-in-fact selected by it with
reasonable care.
Exculpatory Provisions. Neither the Agent nor any of its directors, officers,
agents or employees shall be (i) liable for any action lawfully taken or omitted
to be taken by it or them under or in connection with this Agreement or any
other Transaction Document (except for its, their or such Person’s own gross
negligence or willful misconduct), or (ii) responsible in any manner to any of
the Purchasers for any recitals, statements, representations or warranties made
by any Seller Party contained in this Agreement, any other Transaction Document
or any certificate, report, statement or other document referred to or provided
for in, or received under or in connection with, this Agreement, or any other
Transaction Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement, or any other Transaction
Document or any other document furnished in connection herewith or therewith, or
for any failure of any Seller Party to perform its obligations hereunder or
thereunder, or for the satisfaction of any condition specified in Article VI, or
for the perfection, priority, condition, value or sufficiency of any collateral
pledged in connection herewith. The Agent shall not be under any obligation to
any Purchaser to ascertain or to inquire as to the observance or performance of
any of the agreements or covenants contained in, or conditions of, this
Agreement or any other Transaction Document, or to inspect the properties, books
or records of the Seller Parties. The Agent shall not be deemed to have
knowledge of any Amortization Event or Potential Amortization Event unless the
Agent has received notice from a Seller or a Purchaser.
Reliance by Agent. The Agent shall in all cases be entitled to rely, and shall
be fully protected in relying, upon any document or conversation believed by it
to be genuine and correct and to have been signed, sent or made by the proper
Person or Persons and upon advice and statements of legal counsel (including,
without limitation, counsel to the Sellers), independent accountants and other
experts selected by the Agent. The Agent shall in all cases be fully justified
in failing or refusing to take any action under this Agreement or any other
Transaction Document unless it shall first receive such advice or concurrence of
the Required Purchasers or all of the Purchasers, as applicable, as it deems
appropriate and it shall first be indemnified to its satisfaction by the
Financial Institutions, provided that unless and until the Agent shall have
received such advice, the Agent may take or refrain from taking any action, as
the Agent shall deem advisable and in the best interests of the Purchasers. The
Agent shall in all cases be fully protected in acting, or in refraining

57



--------------------------------------------------------------------------------



 



fourth amended and restated
receivables purchase agreement
from acting, in accordance with a request of the Required Purchasers or all of
the Purchasers, as applicable, and such request and any action taken or failure
to act pursuant thereto shall be binding upon all the Purchasers.
Non-Reliance on Agent and Other Purchasers. Each Purchaser expressly
acknowledges that neither the Agent, nor any of its officers, directors,
employees, agents, attorneys-in-fact or affiliates has made any representations
or warranties to it and that no act by the Agent hereafter taken, including,
without limitation, any review of the affairs of any Seller Party, shall be
deemed to constitute any representation or warranty by the Agent. Each Purchaser
represents and warrants to the Agent that it has and will, independently and
without reliance upon the Agent or any other Purchaser and based on such
documents and information as it has deemed appropriate, made its own appraisal
of and investigation into the business, operations, property, prospects,
financial and other conditions and creditworthiness of any Seller and made its
own decision to enter into this Agreement, the other Transaction Documents and
all other documents related hereto or thereto.
Reimbursement and Indemnification. The Financial Institutions agree to reimburse
and indemnify the Agent and its officers, directors, employees, representatives
and agents, ratably based on the ratio of each Financial Institution’s
Commitment to the aggregate Commitment, to the extent not paid or reimbursed by
the Seller Parties (i) for any amounts for which the Agent, acting in its
capacity as Agent, is entitled to reimbursement by the Seller Parties hereunder
and (ii) for any other expenses incurred by the Agent, in its capacity as Agent
and acting on behalf of the Purchasers, in connection with the administration
and enforcement of this Agreement and the other Transaction Documents; provided
that the Agent shall not be entitled to any indemnity or reimbursement under
this Section 11.6 for any expenses resulting from the gross negligence or
willful misconduct of the Agent, as determined by a final and non-appealable
judgment rendered by a court of competent jurisdiction.
Agent in Its Individual Capacity . The Agent and its Affiliates may make loans
to, accept deposits from and generally engage in any kind of business with any
Seller or any Affiliate of any Seller as though the Agent were not the Agent
hereunder. With respect to the acquisition of Purchaser Interests pursuant to
this Agreement,

58



--------------------------------------------------------------------------------



 



fourth amended and restated
receivables purchase agreement
the Agent shall have the same rights and powers under this Agreement in its
individual capacity as any Purchaser and may exercise the same as though it were
not the Agent, and the terms “Financial Institution,” “Related Financial
Institution,” “Purchaser,” “Financial Institutions,” “Related Financial
Institutions,” and “Purchasers” shall include the Agent in its individual
capacity.
Successor Agent. The Agent may, upon five days’ notice to the Administrative
Seller and the Purchasers, and the Agent will, upon the direction of all of the
Purchasers (other than the Agent, in its individual capacity) resign as Agent.
If the Agent shall resign, then the Required Purchasers during such five-day
period shall appoint, with the consent of the Administrative Seller, such
consent not to be unreasonably withheld or delayed, from among the Purchasers a
successor agent. If for any reason no successor Agent is appointed by the
Required Purchasers during such five-day period, then effective upon the
termination of such five day period, the Purchasers shall perform all of the
duties of the Agent hereunder and under the other Transaction Documents and the
Sellers and the Servicers (as applicable) shall make all payments in respect of
the Aggregate Unpaids directly to the applicable Purchasers and for all purposes
shall deal directly with the Purchasers. After the effectiveness of any retiring
Agent’s resignation hereunder as Agent, the retiring Agent shall be discharged
from its duties and obligations hereunder and under the other Transaction
Documents and the provisions of this Article XI and Article X shall continue in
effect for its benefit with respect to any actions taken or omitted to be taken
by it while it was Agent under this Agreement and under the other Transaction
Documents.
ASSIGNMENTS; PARTICIPATIONS
Assignments. (c) Each Seller Party, the Agent and each Purchaser hereby agree
and consent to the complete or partial assignment by any Company of all or any
portion of its rights under, interest in, title to and obligations under this
Agreement to any Funding Source pursuant to any Funding Agreement or to any
other Person, and upon such assignment, such Company shall be released from its
obligations so assigned. Further, each Seller Party, the Agent and each
Purchaser hereby agree that any assignee of any Company of this Agreement or of
all or any of the Purchaser

59



--------------------------------------------------------------------------------



 



fourth amended and restated
receivables purchase agreement
Interests of any Company shall have all of the rights and benefits under this
Agreement as if the term “Company” explicitly referred to and included such
party (provided that (i) the Purchaser Interests of any such assignee that is a
Company or a commercial paper conduit shall accrue CP Costs based on such
Company’s Company Costs or on such commercial paper conduit’s cost of funds,
respectively, and (ii) the Purchaser Interests of any other such assignee shall
accrue Yield pursuant to Section 4.1), and no such assignment shall in any way
impair the rights and benefits of any Company hereunder. Neither any Seller nor
any Servicer shall have the right to assign its rights or obligations under this
Agreement.
Any Financial Institution may at any time and from time to time assign to one or
more Persons (“Purchasing Financial Institutions”) all or any part of its rights
and obligations under this Agreement pursuant to an assignment agreement,
substantially in the form set forth in Exhibit VII hereto (the “Assignment
Agreement”) executed by such Purchasing Financial Institution and such selling
Financial Institution. The consent of the Company in such selling Financial
Institution’s Purchaser Group and the consent of the Administrative Seller shall
be required prior to the effectiveness of any such assignment; provided,
however, that in the event the Administrative Seller fails to consent to any
proposed Purchasing Financial Institution during the thirty (30) day period
following the Administrative Seller’s initial receipt of a request for its
consent to any such assignment, only the consent of the Company in such selling
Financial Institution’s Purchaser Group shall thereafter be required with
respect to any such assignment. Each assignee of a Financial Institution must
(i) have a short-term debt rating of A-1 or better by Standard & Poor’s Ratings
Group and P-1 by Moody’s Investor Service, Inc. and (ii) agree to deliver to the
Agent, promptly following any request therefor by the Agent or the Company in
such selling Financial Institution’s Purchaser Group, an enforceability opinion
in form and substance satisfactory to the Agent and such Company (such opinion
may be delivered by in-house counsel of such assignee). Upon delivery of the
executed Assignment Agreement to the Agent, such selling Financial Institution
shall be released from its obligations hereunder to the extent of such
assignment. Thereafter the Purchasing Financial Institution shall for all
purposes be a Financial Institution party to this Agreement and shall have all
the rights and obligations of a Financial Institution (including, without
limitation, the applicable obligations of a Related Financial Institution) under
this Agreement to the same extent as if it were an original party hereto and no
further consent or action by any Seller, the Purchasers or the Agent shall be
required.

60



--------------------------------------------------------------------------------



 



fourth amended and restated
receivables purchase agreement
Each of the Financial Institutions agrees that in the event that it shall cease
to have a short-term debt rating of A-1 or better by Standard & Poor’s Ratings
Group and P-1 by Moody’s Investor Service, Inc. (or, solely in the case of CLNY,
a short-term debt rating of A-2 or better by Standard & Poor’s Ratings Group and
P-2 by Moody’s Investor Service, Inc.) (an “Affected Financial Institution”),
such Affected Financial Institution shall be obliged, at the request of the
Company in such Affected Financial Institution’s Purchaser Group or the Agent,
to assign all of its rights and obligations hereunder to (x) another Financial
Institution in such Affected Financial Institution’s Purchaser Group or
(y) another funding entity nominated by the Agent and acceptable to the Company
in such Affected Financial Institution’s Purchaser Group, and willing to
participate in this Agreement through the Liquidity Termination Date in the
place of such Affected Financial Institution; provided that the Affected
Financial Institution receives payment in full, pursuant to an Assignment
Agreement, of an amount equal to such Financial Institution’s Pro Rata Share of
the Aggregate Capital and Yield owing to the Financial Institutions in such
Affected Financial Institution’s Purchaser Group and all accrued but unpaid fees
and other costs and expenses payable in respect of its Pro Rata Share of the
Purchaser Interests of the Financial Institutions in such Affected Financial
Institution’s Purchaser Group.
Participations. Any Financial Institution may, in the ordinary course of its
business at any time sell to one or more Persons (each a “Participant”)
participating interests in its Pro Rata Share of the Purchaser Interests of the
Financial Institutions in such Financial Institution’s Purchaser Group or any
other interest of such Financial Institution hereunder. Notwithstanding any such
sale by a Financial Institution of a participating interest to a Participant,
such Financial Institution’s rights and obligations under this Agreement shall
remain unchanged, such Financial Institution shall remain solely responsible for
the performance of its obligations hereunder, and each Seller, each Company and
the Agent shall continue to deal solely and directly with such Financial
Institution in connection with such Financial Institution’s rights and
obligations under this Agreement. Each Financial Institution agrees that any
agreement between such Financial Institution and any such Participant in respect
of such participating interest shall not restrict such Financial Institution’s
right to agree to any amendment, supplement, waiver or modification to this
Agreement, except for any amendment, supplement, waiver or modification
described in Section 14.1(b)(i).

61



--------------------------------------------------------------------------------



 



fourth amended and restated
receivables purchase agreement
INTENTIONALLY OMITTED
MISCELLANEOUS
Waivers and Amendments. (d) No failure or delay on the part of the Agent or any
Purchaser in exercising any power, right or remedy under this Agreement shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such power, right or remedy preclude any other further exercise thereof or the
exercise of any other power, right or remedy. The rights and remedies herein
provided shall be cumulative and nonexclusive of any rights or remedies provided
by law. Any waiver of this Agreement shall be effective only in the specific
instance and for the specific purpose for which given.
No provision of this Agreement may be amended, supplemented, modified or waived
except in writing in accordance with the provisions of this Section 14.1(b).
Each Company, each Seller and the Agent, at the direction of the Required
Purchasers, may enter into written modifications or waivers of any provisions of
this Agreement, provided, however, that with respect to any modification or
waiver, the Rating Agencies then rating the commercial paper notes of the Rabo
Company and the CL Company shall have confirmed that the ratings of the
commercial paper notes of the Rabo Company and the CL Company will not be
downgraded or withdrawn as a result of such modification or waiver; and
provided, further, that no such modification or waiver shall:
without the consent of each affected Purchaser, (A) extend the Liquidity
Termination Date or the date of any payment or deposit of Collections by any
Seller or any Servicer, (B) reduce the rate or extend the time of payment of
Yield or any CP Costs (or any component of Yield or CP Costs), (C) reduce any
fee payable to the Agent for the benefit of the Purchasers, (D) except pursuant
to Article XII hereof, change the amount of the Capital of any Purchaser, any
Financial Institution’s Pro Rata Share, any Company’s Pro Rata Share, any
Financial Institution’s Commitment or any Company’s Company Purchase Limit
(other than, to the extent applicable, pursuant to Section 4.6), (E) amend,
modify or waive any provision of the definition of Required Purchasers or this
Section 14.1(b), (F) consent to or permit the assignment or transfer by any
Seller of any of its rights and obligations under this Agreement, (G) change the
definition of “Eligible Receivable,” “Loss Reserve,” Yield and Servicer
Reserve,” “Default Ratio,” “Delinquency Ratio,” “Dilution Reserve,” or “Dilution
Ratio” or amend or modify Section 9.1(f) or (H) amend or modify any defined term
(or any

62



--------------------------------------------------------------------------------



 



fourth amended and restated
receivables purchase agreement
defined term used directly or indirectly in such defined term) used in clauses
(A) through (G) above in a manner that would circumvent the intention of the
restrictions set forth in such clauses; or
without the written consent of the then Agent, amend, modify or waive any
provision of this Agreement if the effect thereof is to affect the rights or
duties of such Agent.
Notwithstanding the foregoing, (i) without the consent of the Financial
Institutions, but with the consent of the Administrative Seller, the Agent may
amend this Agreement solely to add additional Persons as Financial Institutions
hereunder and (ii) the Agent, the Required Purchasers and each Company may enter
into amendments to modify any of the terms or provisions of Article XI,
Article XII, Section 14.13 or any other provision of this Agreement without the
consent of any Seller Party, provided that such amendment has no negative impact
upon such Seller Party and provided further that the Rating Agencies then rating
the commercial paper notes of the Rabo Company and the CL Company shall have
confirmed that the ratings of the commercial paper notes of the Rabo Company and
the CL Company will not be downgraded or withdrawn as a result of such
amendments. Any modification or waiver made in accordance with this Section 14.1
shall apply to each of the Purchasers equally and shall be binding upon each
Seller Party, the Purchasers and the Agent.
Notices. Except as provided in this Section 14.2, all communications and notices
provided for hereunder shall be in writing (including bank wire, telecopy or
electronic facsimile transmission or similar writing) and shall be given to the
other parties hereto at their respective addresses or telecopy numbers set forth
on Schedule E hereto or at such other address or telecopy number as such Person
may hereafter specify for the purpose of notice to each of the other parties
hereto. Each such notice or other communication shall be effective (i) if given
by telecopy, upon the receipt thereof, (ii) if given by mail, three (3) Business
Days after the time such communication is deposited in the mail with first class
postage prepaid or (iii) if given by any other means, when received at the
address specified in this Section 14.2. Each Seller hereby authorizes the Agent
and the Purchasers to effect purchases and, selections of CP (Tranche) Accrual
Periods, Tranche Periods and Discount Rates based on telephonic notices made by
any Person whom the Agent or applicable Purchaser in good faith believes to be
acting on behalf of such Seller. Each Seller agrees to deliver promptly to the
Agent and each applicable Purchaser a written confirmation of each telephonic
notice signed by an authorized officer of such Seller; provided, however, the
absence of such confirmation shall not affect the validity of such notice. If
the written confirmation differs from the action taken by

63



--------------------------------------------------------------------------------



 



fourth amended and restated
receivables purchase agreement
the Agent or applicable Purchaser, the records of the Agent or applicable
Purchaser shall govern absent manifest error.
Ratable Payments. If any Purchaser, whether by setoff or otherwise, has payment
made to it with respect to any portion of the Aggregate Unpaids owing to such
Purchaser (other than payments received pursuant to Section 10.2 or 10.3) in a
greater proportion than that received by any other Purchaser entitled to receive
a ratable share of such Aggregate Unpaids, such Purchaser agrees, promptly upon
demand, to purchase for cash without recourse or warranty a portion of such
Aggregate Unpaids held by the other Purchasers so that after such purchase each
Purchaser will hold its ratable proportion of such Aggregate Unpaids; provided
that if all or any portion of such excess amount is thereafter recovered from
such Purchaser, such purchase shall be rescinded and the purchase price restored
to the extent of such recovery, but without interest.
Protection of Ownership Interests of the Purchasers. (e) Each Seller agrees that
from time to time, at its expense, it will promptly execute and deliver all
instruments and documents, and take all actions, that may be necessary or
reasonably desirable, or that the Agent may request, to perfect, protect or more
fully evidence the Purchaser Interests, or to enable the Agent or the Purchasers
to exercise and enforce their rights and remedies hereunder. Without limiting
the foregoing, each Seller will, upon the request of the Agent or the Required
Purchasers, execute and file such financing or continuation statements, or
amendments thereto or assignments thereof, and such other instruments and
documents, that may be necessary or desirable, or that the Agent may reasonably
request, to perfect, protect or evidence such Purchaser Interests. At any time
after the occurrence and during the continuation of an Amortization Event, the
Agent may, or the Agent may direct any Seller or any Servicer to, notify the
Obligors of Receivables, at the Sellers’ expense, of the ownership or security
interests of the Purchasers under this Agreement and may also direct that
payments of all amounts due or that become due under any or all Receivables be
made directly to the Agent or its designee. The Sellers or the Servicers (as
applicable) shall, at any Purchaser’s request, withhold the identity of such
Purchaser in any such notification.
If any Seller Party fails to perform any of its obligations hereunder, the Agent
or any Purchaser may (but shall not be required to) perform, or cause
performance of, such obligations, and the Agent’s or such Purchaser’s costs and

64



--------------------------------------------------------------------------------



 



fourth amended and restated
receivables purchase agreement
expenses incurred in connection therewith shall be payable by the Sellers as
provided in Section 10.3. Each Seller Party irrevocably authorizes the Agent at
any time and from time to time in the sole discretion of the Agent, and appoints
the Agent as its attorney-in-fact, to act on behalf of such Seller Party (i) to
execute on behalf of any Seller as debtor and to file financing or continuation
statements (and amendments thereto and assignments thereof) necessary or
desirable in the Agent’s sole discretion to perfect and to maintain the
perfection and priority of the interest of the Purchasers in the Receivables and
(ii) to file a carbon, photographic or other reproduction of this Agreement or
any financing statement with respect to the Receivables as a financing statement
in such offices as the Agent in its sole discretion deems necessary or desirable
to perfect and to maintain the perfection and priority of the interests of the
Purchasers in the Receivables. The financing statements described in this
Section14.4(b) may describe the collateral in the same manner as described
herein or may contain an indication or description of collateral that describes
such property in any other manner as the Agent may determine, in its sole and
absolute discretion, is necessary, advisable or prudent to ensure the perfection
and priority of the interests of the Purchasers in the Receivables, the Related
Security and the Collections, and of the security interest granted hereunder,
including, without limitation, describing such property as “all assets” or “all
personal property” or “all assets, whether now owned or hereafter acquired” or
“all personal property of the debtor, whether now owned or hereafter
acquired”.This appointment is coupled with an interest and is irrevocable. The
authorization set forth in the second sentence of this Section 14.4(b) is
intended to meet all requirements for authorization by a debtor under Article 9
of any applicable enactment of the UCC, including, without limitation,
Section 9-509 thereof.
Confidentiality. (f) Each Seller Party and each Purchaser shall maintain and
shall cause each of its employees and officers to maintain the confidentiality
of this Agreement and the other confidential or proprietary information with
respect to the Agent and each Purchaser and their respective businesses obtained
by it or them in connection with the structuring, negotiating and execution of
the transactions contemplated herein, except that such Seller Party and such
Purchaser and its officers and employees may disclose such information to such
Seller Party’s and such Purchaser’s external accountants and attorneys and as
required by any applicable law or order of any judicial or administrative
proceeding.
Anything herein to the contrary notwithstanding, each Seller Party hereby
consents to the disclosure of any nonpublic information with respect to it
(i) to

65



--------------------------------------------------------------------------------



 



fourth amended and restated
receivables purchase agreement
the Agent, the Financial Institutions or the Companies by each other, (ii) by
the Agent or the Purchasers to any prospective or actual assignee or participant
of any of them and (iii) by the Agent or any Purchaser to any rating agency,
Funding Source, Commercial Paper dealer or provider of a surety, guaranty or
credit or liquidity enhancement to any Company or any entity organized for the
purpose of purchasing, or making loans secured by, financial assets for which
Bank One, Rabobank, Wachovia, Wachovia Capital Markets, LLC or CLNY acts as the
administrative agent and to any officers, directors, employees, outside
accountants and attorneys of any of the foregoing. In addition, the Purchasers
and the Agent may disclose any such nonpublic information pursuant to any law,
rule, regulation, direction, request or order of any judicial, administrative or
regulatory authority or proceedings (whether or not having the force or effect
of law).
Bankruptcy Petition. Each Seller, the Servicers, the Agent, each Financial
Institution and each Company (except with respect to itself) hereby covenants
and agrees that, prior to the date that is one year and one day after the
payment in full of all outstanding senior indebtedness of any Funding Source
that is a special purpose bankruptcy remote entity or of any Company, it will
not institute against, or join any other Person in instituting against, any such
entity or any Company any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceedings or other similar proceeding under the laws of the United
States or any state of the United States.
Limitation of Liability. Except with respect to any claim arising out of the
willful misconduct or gross negligence of any Company, the Agent or any
Financial Institution, no claim may be made by any Seller Party or any other
Person against any Company, the Agent or any Financial Institution or their
respective Affiliates, directors, officers, employees, attorneys or agents for
any special, indirect, consequential or punitive damages in respect of any claim
for breach of contract or any other theory of liability arising out of or
related to the transactions contemplated by this Agreement, or any act, omission
or event occurring in connection therewith; and each Seller Party hereby waives,
releases, and agrees not to sue upon any claim for any such damages, whether or
not accrued and whether or not known or suspected to exist in its favor.
CHOICE OF LAW. THIS AGREEMENT SHALL BE GOVERNED AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF ILLINOIS.

66



--------------------------------------------------------------------------------



 



fourth amended and restated
receivables purchase agreement
CONSENT TO JURISDICTION. EACH SELLER PARTY HEREBY IRREVOCABLY SUBMITS TO THE
NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR ILLINOIS STATE COURT
SITTING IN CHICAGO, ILLINOIS IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY DOCUMENT EXECUTED BY SUCH PERSON PURSUANT TO
THIS AGREEMENT AND EACH SELLER PARTY HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS
IN RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH
COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO
THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT
SUCH COURT IS AN INCONVENIENT FORUM. NOTHING HEREIN SHALL LIMIT THE RIGHT OF THE
AGENT OR ANY PURCHASER TO BRING PROCEEDINGS AGAINST ANY SELLER PARTY IN THE
COURTS OF ANY OTHER JURISDICTION. ANY JUDICIAL PROCEEDING BY ANY SELLER PARTY
AGAINST THE AGENT OR ANY PURCHASER OR ANY AFFILIATE OF THE AGENT OR ANY
PURCHASER INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT
OF, RELATED TO, OR CONNECTED WITH THIS AGREEMENT OR ANY DOCUMENT EXECUTED BY
SUCH SELLER PARTY PURSUANT TO THIS AGREEMENT SHALL BE BROUGHT ONLY IN A COURT IN
CHICAGO, ILLINOIS.
WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES TRIAL BY JURY IN ANY
JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER
SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO,
OR CONNECTED WITH THIS AGREEMENT, ANY DOCUMENT EXECUTED BY ANY SELLER PARTY
PURSUANT TO THIS AGREEMENT OR THE RELATIONSHIP ESTABLISHED HEREUNDER OR
THEREUNDER.
Integration; Binding Effect; Survival of Terms.
This Agreement and each other Transaction Document contain the final and
complete integration of all prior expressions by the parties hereto with respect

67



--------------------------------------------------------------------------------



 



fourth amended and restated
receivables purchase agreement
to the subject matter hereof and shall constitute the entire agreement among the
parties hereto with respect to the subject matter hereof superseding all prior
oral or written understandings.
This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and permitted assigns (including any
trustee in bankruptcy). This Agreement shall create and constitute the
continuing obligations of the parties hereto in accordance with its terms and
shall remain in full force and effect until terminated in accordance with its
terms; provided, however, that the rights and remedies with respect to (i) any
breach of any representation and warranty made by any Seller Party pursuant to
Article V, (ii) the indemnification and payment provisions of Article X, and
Sections 14.5 and 14.6 shall be continuing and shall survive any termination of
this Agreement.
Counterparts; Severability; Section References. This Agreement may be executed
in any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which when taken together shall constitute one and the same
Agreement. Any provisions of this Agreement that are prohibited or unenforceable
in any jurisdiction shall, as to such jurisdiction, be ineffective to the extent
of such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Unless otherwise expressly indicated, all references herein
to “Article,” “Section,” “Schedule” or “Exhibit” shall mean articles and
sections of, and schedules and exhibits to, this Agreement.
Bank One Roles. Each of the Purchasers acknowledges that Bank One acts, or may
in the future act, (i) as administrative agent for the Bank One Company or any
Financial Institution in the Bank One Company’s Purchaser Group, (ii) as issuing
and paying agent for certain Commercial Paper, (iii) to provide credit or
liquidity enhancement for the timely payment for certain Commercial Paper and
(iv) to provide other services from time to time for the Bank One Company or any
Financial Institution in the Bank One Company’s Purchaser Group (collectively,
the “Bank One Roles”). Without limiting the generality of this Section 14.13,
each Purchaser hereby acknowledges and consents to any and all Bank One Roles
and agrees that in connection with any Bank One Role, Bank One may take, or
refrain

68



--------------------------------------------------------------------------------



 



fourth amended and restated
receivables purchase agreement
from taking, any action that it, in its discretion, deems appropriate,
including, without limitation, in its role as administrative agent for the Bank
One Company.
Characterization. (g) It is the intention of the parties hereto that each
purchase hereunder shall constitute and be treated as an absolute and
irrevocable sale, which purchase shall provide the applicable Purchaser with the
full benefits of ownership of the applicable Purchaser Interest. Except as
specifically provided in this Agreement, each sale of a Purchaser Interest
hereunder is made without recourse to any Seller; provided, however, that
(i) each Seller shall be liable to each Purchaser and the Agent for all
representations, warranties, covenants and indemnities made by such Seller
pursuant to the terms of this Agreement, and (ii) such sale does not constitute
and is not intended to result in an assumption by any Purchaser or the Agent or
any assignee thereof of any obligation of any Seller or any Originator or any
other Person arising in connection with the Receivables, the Related Security,
or the related Writings or Contracts, or any other obligations of any Seller or
any Originator.
In addition to any ownership interest that the Agent may from time to time
acquire pursuant hereto, each Seller hereby grants to the Agent for the ratable
benefit of the Purchasers a valid and perfected security interest in all of such
Seller’s right, title and interest in, to and under all Receivables now existing
or hereafter arising, the Collections, each Lock-Box, each Collection Account,
all Related Security, all other rights and payments relating to such
Receivables, and all proceeds of any thereof prior to all other liens on and
security interests therein to secure the prompt and complete payment of the
Aggregate Unpaids. The Agent and the Purchasers shall have, in addition to the
rights and remedies that they may have under this Agreement, all other rights
and remedies provided to a secured creditor under the UCC and other applicable
law, which rights and remedies shall be cumulative.
Withholding. Any Purchaser that is not incorporated under the laws of the United
States of America, or a state thereof, agrees to deliver to the Agent (with
copies to Seller) two duly completed copies of United States Internal Revenue
Service Forms W-8BEN or W-8ECI, certifying in either case that such Purchaser is
entitled to receive payments under this Agreement without deduction or
withholding of any United States federal income taxes.

69



--------------------------------------------------------------------------------



 



fourth amended and restated
receivables purchase agreement
[Intentionally Omitted].
Confirmation and Ratification of Terms.
Upon the effectiveness of this Agreement, each reference to the Original
Agreement in any other Transaction Document, and any document, instrument or
agreement executed and/or delivered in connection with the Original Agreement or
any other Transaction Document, shall mean and be a reference to this Agreement.
The other Transaction Documents and all agreements, instruments and documents
executed or delivered in connection with the Original Agreement or any other
Transaction Document shall each be deemed to be amended to the extent necessary,
if any, to give effect to the provisions of this Agreement, as the same may be
amended, modified, supplemented or restated from time to time.
The effect of this Agreement is to amend and restate the Original Agreement in
its entirety, and to the extent that any rights, benefits or provisions in favor
of the Agent or any Purchaser existed in the Original Agreement and continue to
exist in this Agreement without any written waiver of any such rights, benefits
or provisions prior to the date hereof, then such rights, benefits or provisions
are acknowledged to be and to continue to be effective from and after June 30,
2000. This Agreement is not a novation.
The parties hereto agree and acknowledge that any and all rights, remedies and
payment provisions under the Original Agreement, including, without limitation,
any and all rights, remedies and payment provisions with respect to (i) any
representation and warranty made or deemed to be made pursuant to the Original
Agreement, or (ii) any indemnification provision, shall continue and survive the
execution and delivery of this Agreement.
The parties hereto agree and acknowledge that any and all amounts owing as or
for Capital, Yield, CP Costs, fees, expenses or otherwise under or pursuant to
the Original Agreement, immediately prior to the effectiveness of this

70



--------------------------------------------------------------------------------



 



fourth amended and restated
receivables purchase agreement
Agreement shall be owing as or for Capital, Yield, CP Costs, fees, expenses or
otherwise, respectively, under or pursuant to this Agreement.
Excess Funds. Each of the Sellers, each Servicer, each Purchaser and the Agent
agrees that any Company shall be liable for any claims that such party may have
against such Company only to the extent that such Company has funds in excess of
those funds necessary to pay matured and maturing Commercial Paper of such
Company and to the extent such excess funds are insufficient to satisfy the
obligations of such Company hereunder, such Company shall have no liability with
respect to any amount of such obligations remaining unpaid and such unpaid
amount shall not constitute a claim against such Company. Any and all claims
against any Company shall be subordinate to the claims against such Company of
the holders of such Company’s Commercial Paper and any Person providing
liquidity support to such Company.
Administrative Seller. Each Seller hereby irrevocably appoints Dairy Group as
its agent and attorney-in-fact (the “Administrative Seller”) which appointment
shall remain in full force and effect unless and until the Agent shall have
received prior written notice signed by each of the Sellers that such
appointment has been revoked and that another Seller has been appointed the
Administrative Seller. Each Seller hereby irrevocably appoints and authorizes
the Administrative Seller (i) to provide the Agent with all Purchase Notices for
the benefit of any Seller and all other notices and instructions under this
Agreement, (ii) to receive all notices and instructions from the Agent or any
Purchaser hereunder and (iii) to exercise such other powers as are reasonably
incidental thereto to carry out the purposes of this Agreement.
Joint and Several.
Each of the Sellers is accepting joint and several liability hereunder and under
the other Transaction Documents in consideration of the financial accommodations
to be provided by the Purchasers under this Agreement, for the mutual benefit,
directly and indirectly, of each of the Sellers and in consideration of the
undertakings of the other Seller to accept joint and several liability for the
Aggregate Unpaids.

71



--------------------------------------------------------------------------------



 



fourth amended and restated
receivables purchase agreement
Each of the Sellers, jointly and severally, hereby irrevocably and
unconditionally accepts, not merely as a surety but also as a co-debtor, joint
and several liability with the other Seller, with respect to the payment and
performance of all of the Aggregate Unpaids, it being the intention of the
parties hereto that all the Aggregate Unpaids shall be the joint and several
obligations of each of the Sellers without preferences or distinction between
them.
Except as otherwise expressly provided in this Agreement, each Seller hereby
waives notice of acceptance of its joint and several liability, notice of the
occurrence of any Amortization Event or Potential Amortization Event, or of any
demand for any payment under this Agreement, notice of any action at any time
taken or omitted by the Agent or any Purchaser under or in respect of the
Aggregate Unpaids, any requirement of diligence or to mitigate damages and,
generally, to the extent permitted by applicable law, all demands, notices and
other formalities of every kind in connection with this Agreement (except as
otherwise provided in this Agreement). Each Seller hereby assents to, and waives
notice of, any extension or postponement of the time for the payment of any of
the Aggregate Unpaids, the acceptance of any payment of any of the Aggregate
Unpaids, the acceptance of any partial payment thereon, any waiver, consent or
other action or acquiescence by the Agent or any Purchaser at any time or times
in respect of any default by any Seller in the performance or satisfaction of
any term, covenant, condition or provision of this Agreement, any and all other
indulgences whatsoever by the Agent or any Purchaser in respect of any of the
Aggregate Unpaids, and the taking, addition, substitution or release, in whole
or in part, at any time or times, of any security for any of the Aggregate
Unpaids or the addition, substitution or release, in whole or in part, of any
Seller. Without limiting the generality of the foregoing, each Seller assents to
any other action or delay in acting or failure to act on the part of the Agent
or any Purchaser with respect to the failure by any Seller to comply with any of
its respective obligations, it being the intention of each Seller that, so long
as any of the Aggregate Unpaids hereunder remain unsatisfied, the obligations of
such Seller under this Section 14.19 shall not be discharged except by
performance and then only to the extent of such performance. The obligations of
each Seller under this Section 14.19 shall not be diminished or rendered
unenforceable by any winding up, reorganization, arrangement, liquidation,
reconstruction or similar proceeding with respect to any Seller or the Agent or
any Purchaser.

72



--------------------------------------------------------------------------------



 



fourth amended and restated
receivables purchase agreement
Each Seller represents and warrants to the Agent and the Purchasers that such
Seller is currently informed of the financial condition of the other Seller and
of all other circumstances which a diligent inquiry would reveal and which bear
upon the risk of nonpayment of the Aggregate Unpaids. Each Seller hereby
covenants that such Seller will continue to keep informed of the other Seller’s
financial condition, the financial condition of other guarantors, if any, and of
all other circumstances which bear upon the risk of nonpayment or nonperformance
of the Aggregate Unpaids.
Each Seller agrees that the Agent and the Purchasers may, in their sole and
absolute discretion, select the Receivables of any one of the Sellers for sale
or application to the Aggregate Unpaids, without regard to the ownership of such
Receivables, and shall not be required to make such selection ratably from the
Receivables owned by any of the Sellers.
The provisions of this Section 14.19 are made for the benefit of the Agent, the
Purchasers and their respective successors and assigns, and may be enforced by
it or them from time to time against any or all of the Sellers as often as
occasion therefor may arise and without requirement on the part of the Agent,
any Purchasers or any such successor or assign first to marshal any of its or
their claims or to exercise any of its or their rights against any of the other
Sellers or to exhaust any remedies available to it or them against any of the
other Sellers or to resort to any other source or means of obtaining payment of
any of the Aggregate Unpaids hereunder or to elect any other remedy. The
provisions of this Section 14.19 shall remain in effect until all of the
Aggregate Unpaids shall have been paid in full or otherwise fully satisfied. If
at any time, any payment, or any part thereof, made in respect of any of the
Aggregate Unpaids, is rescinded or must otherwise be restored or returned by the
Agent or any Purchaser upon the insolvency, bankruptcy or reorganization of any
of the Sellers, or otherwise, the provisions of this Section 14.19 will
forthwith be reinstated in effect, as though such payment had not been made.
Each Seller hereby agrees that it will not enforce any of its rights of
contribution or subrogation against the other Seller with respect to any
liability incurred by it hereunder or under any of the other Transaction
Documents, any payments made by it to the Agent or any Purchaser with respect to
any of the

73



--------------------------------------------------------------------------------



 



fourth amended and restated
receivables purchase agreement
Aggregate Unpaids or any collateral security therefor until such time as all of
the Aggregate Unpaids have been paid in full in cash. Any claim which any Seller
may have against any other Seller with respect to any payments to the Agent or
any Purchaser hereunder or under any other Transaction Documents are hereby
expressly made subordinate and junior in right of payment, without limitation as
to any increases in the Aggregate Unpaids arising hereunder or thereunder, to
the prior payment in full in cash of the Aggregate Unpaids and, in the event of
any insolvency, bankruptcy, receivership, liquidation, reorganization or other
similar proceeding under the laws of any jurisdiction relating to any Seller,
its debts or its assets, whether voluntary or involuntary, all such Aggregate
Unpaids shall be paid in full in cash before any payment or distribution of any
character, whether in cash, securities or other property, shall be made to any
other Seller therefor.
Each of the Sellers hereby agrees that, after the occurrence and during the
continuance of any Amortization Event or Potential Amortization Event, the
payment of any amounts due with respect to the indebtedness owing by any Seller
to any other Seller is hereby subordinated to the prior payment in full in cash
of the Aggregate Unpaids. Each Seller hereby agrees that after the occurrence
and during the continuance of any Amortization Event or Potential Amortization
Event, such Seller will not demand, sue for or otherwise attempt to collect any
indebtedness of any other Seller owing to such Seller until the Aggregate
Unpaids shall have been paid in full in cash. If, notwithstanding the foregoing
sentence, such Seller shall collect, enforce or receive any amounts in respect
of such indebtedness, such amounts shall be collected, enforced and received by
such Seller as trustee for the Agent and the Purchasers, and such Seller shall
deliver any such amounts to the Agent for application to the Aggregate Unpaids
in accordance with Article II.
Assignments by Dairy Group. Notwithstanding the provisions of Section 7.2(d),
the Agent and the Purchasers hereby consent to the assignment by Dairy Group of
all of its right, title and interest in and to the Lock-Boxes and Collection
Accounts identified in the Acknowledgments and Amendments to National Brand
Group or Dairy Group II, as applicable, pursuant to such Acknowledgments and
Amendments; provided, that in each case, such property shall be sold and
assigned to Dairy Group II or National Brand Group, as applicable, subject to
the Agent’s lien hereunder and such lien shall continue to be in full force and
effect.

74



--------------------------------------------------------------------------------



 



fourth amended and restated
receivables purchase agreement
(SIGNATURE PAGES FOLLOW)

75



--------------------------------------------------------------------------------



 



fourth amended and restated
receivables purchase agreement
     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed and delivered by their duly authorized officers as of the date hereof.

                  DAIRY GROUP RECEIVABLES, L.P.,
as Seller    
 
           
 
  By:   Dairy Group Receivables GP, LLC,    
 
  Its:   General Partner    
 
                DAIRY GROUP RECEIVABLES II, L.P.,
as Seller    
 
           
 
  By:   Dairy Group Receivables GP II, LLC,    
 
  Its:   General Partner    
 
                SPECIALTY GROUP RECEIVABLES, L.P.,
as Seller    
 
           
 
  By:
Its:   Specialty Group Receivables GP, LLC,
General Partner    
 
                DEAN NATIONAL BRAND GROUP, L.P.,
as Seller    
 
           
 
  By:   Dean National Brand Group GP, LLC,    
 
  Its:   General Partner    
 
           
 
  By:   /s/ Cory M. Olson     
 
                Name: Cory M. Olson         Title: Authorized Signatory    

S-1



--------------------------------------------------------------------------------



 



fourth amended and restated
receivables purchase agreement

                  FALCON ASSET SECURITIZATION              CORPORATION, as a
Company    
 
           
 
  By:   /s/ Sherri Gerner     
 
           
 
  Name:   Sherri Gerner    
 
  Title:   Authorized Signer    
 
                BANK ONE, NA (MAIN OFFICE CHICAGO),              as a Financial
Institution and as Agent    
 
           
 
  By:   /s/ Sherri Gerner     
 
           
 
  Name:   Sherri Gerner    
 
  Title:   Director, Capital Markets    

S-2



--------------------------------------------------------------------------------



 



fourth amended and restated
receivables purchase agreement

                  ATLANTIC ASSET SECURITIZATION CORP.,
as a Company    
 
           
 
  By:   Credit Lyonnais New York Branch    
 
  Its:   Attorney-In-Fact    
 
           
 
  By:   /s/ Anthony M. Brown Jr.     
 
                Name: Anthony M. Brown Jr.         Title: Vice President    
 
                CREDIT LYONNAIS NEW YORK BRANCH,
as a Financial Institution    
 
           
 
  By:   /s/ Anthony M. Brown Jr.     
 
                Name: Anthony M. Brown Jr.         Title: Vice President    

S-3



--------------------------------------------------------------------------------



 



fourth amended and restated
receivables purchase agreement

                  NIEUW AMSTERDAM RECEIVABLES CORPORATION, as a Company    
 
           
 
  By:   /s/ Tony Wong     
 
                Name:         Title:    
 
                COOPERATIEVE CENTRALE RAIFFEISEN —
BOERENLEENBANK B.A. “Rabobank International”, New York Branch, as a Financial
Institution    
 
           
 
  By:   /s/ Brett Delfino     
 
                Name:   Brett Delfino      Title:   Executive Director 
 
           
 
  By:   /s/ Michael Halevi     
 
                Name:   Michael Halevi      Title:    

S-4



--------------------------------------------------------------------------------



 



fourth amended and restated
receivables purchase agreement

                      BLUE RIDGE ASSET FUNDING CORPORATION,
as a Company    
 
                    By:   Wachovia Capital Markets, LLC         Its:  
Attorney-In-Fact    
 
               
 
      By:   /s/ Douglas R. Wilson, Sr.     
 
                        Name:   Douglas R. Wilson, Sr.          Title:   Vice
President 
 
                    WACHOVIA BANK, NATIONAL ASSOCIATION,
as a Financial Institution    
 
               
 
  By:   /s/ Rodney Sanders                            Name:   Rodney Sanders   
  Title:   Director 

S-5



--------------------------------------------------------------------------------



 



fourth amended and restated
receivables purchase agreement
ALTA-DENA CERTIFIED DAIRY, INC., as a Servicer
BARBER MILK, INC., as a Servicer
BERKELEY FARMS, INC., as a Servicer
BROUGHTON FOODS, LLC, as a Servicer
COUNTRY DELITE FARMS, LLC, as a Servicer
COUNTRY FRESH, LLC, as a Servicer
CREAMLAND DAIRIES, INC., as a Servicer
DAIRY FRESH, LLC, as a Servicer
DEAN DAIRY PRODUCTS COMPANY, as a Servicer
DEAN FOODS COMPANY OF CALIFORNIA, INC., as a Servicer
DEAN FOODS COMPANY OF INDIANA, INC., as a Servicer
DEAN FOODS NORTH CENTRAL, INC., as a Servicer
DEAN MILK COMPANY, INC., as a Servicer
DEAN NATIONAL BRAND GROUP, INC., as a Servicer
DEAN NORTHEAST, LLC (f/k/a SUIZA GTL, LLC), as a Servicer
DEAN SOCAL, LLC, as a Servicer
DEAN SOUTHWEST, LLC, as a Servicer
DEAN SPECIALTY FOODS GROUP, LLC, as a Servicer
GANDY’S DAIRIES, INC., as a Servicer
KOHLER MIX SPECIALTIES OF MINNESOTA, LLC, as a Servicer
KOHLER MIX SPECIALTIES, LLC, as a Servicer
LAND-O-SUN DAIRIES, LLC, as a Servicer
LIBERTY DAIRY COMPANY, as a Servicer
LOUIS TRAUTH DAIRY, LLC, as a Servicer
MAYFIELD DAIRY FARMS, INC., as a Servicer
MCARTHUR DAIRY, INC., as a Servicer
MEADOW BROOK DAIRY COMPANY, as a Servicer
MIDWEST ICE CREAM COMPANY, as a Servicer
MODEL DAIRY, LLC, as a Servicer
MORNINGSTAR FOODS, LLC, as a Servicer
MORNINGSTAR FREDERICK, INC., as a Servicer
PURITY DAIRIES, INCORPORATED, as a Servicer
REITER DAIRY OF AKRON, INC., as a Servicer

S-6



--------------------------------------------------------------------------------



 



fourth amended and restated
receivables purchase agreement

                 
 
  By:   /s/ Cory M. Olson                        Name:   Cory M. Olson        
Title:   Authorized Signatory    
 
                    ROBINSON DAIRY, LLC, as a Servicer         SCHENKEL’S
ALL-STAR DAIRY, LLC, as a Servicer         SHENANDOAH’S PRIDE, LLC, as a
Servicer         SULPHUR SPRINGS CULTURED SPECIALTIES, LLC, as a Servicer      
 
T. G. LEE FOODS, INC., as a Servicer         TUSCAN/LEHIGH DAIRIES, INC., as a
Servicer         VERIFINE DAIRY PRODUCTS CORPORATION OF SHEBOYGAN, INC., as a
Servicer    
 
               
 
  By:   /s/ Cory M. Olson                        Name:   Cory M. Olson        
Title:   Authorized Signatory    
 
                    SOUTHERN FOODS GROUP, L.P.,
as a Servicer    
 
                    By:   SFG Management Limited Liability Company         Its:
  General Partner    
 
               
 
      By:   /s/ Cory M. Olson     
 
               
 
      Name:   Cory M. Olson    
 
      Title:   Authorized Signatory    

S-7



--------------------------------------------------------------------------------



 



fourth amended and restated
receivables purchase agreement
EXHIBIT I
DEFINITIONS
     As used in this Agreement, the following terms shall have the following
meanings (such meanings to be equally applicable to both the singular and plural
forms of the terms defined):
     “Acknowledgment and Amendment” means an agreement, substantially in the
form of Exhibit IX, by and among one or more Originator(s), one or more
Seller(s), a Collection Bank and the Agent.
     “Additional Entity” means each of the entities listed on Schedule G to this
Agreement.
     “Additional Servicers” means each of GTL and Tuscan Dairies.
     “Administrative Seller” has the meaning set forth in Section 14.18.
     “Adverse Claim” means a lien, security interest, charge or encumbrance, or
other right or claim in, of or on any Person’s assets or properties in favor of
any other Person.
     “Affected Financial Institution” has the meaning specified in
Section 12.1(c).
     “Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with, such Person or any Subsidiary of such Person. A Person shall be
deemed to control another Person if the controlling Person owns 10% or more of
any class of voting securities of the controlled Person or possesses, directly
or indirectly, the power to direct or cause the direction of the management or
policies of the controlled Person, whether through ownership of stock, by
contract or otherwise.
     “Agent” has the meaning set forth in the preamble to this Agreement.
     “Aggregate Capital” means, on any date of determination, the aggregate
amount of Capital of all Purchaser Interests outstanding on such date.
     “Aggregate Reduction” has the meaning specified in Section 1.3.

Exh. I-1



--------------------------------------------------------------------------------



 



fourth amended and restated
receivables purchase agreement
     “Aggregate Reserves” means, on any date of determination, the sum of the
Loss Reserve, the Dilution Reserve, and the Yield and Servicer Reserve.
     “Aggregate Unpaids” means, at any time, an amount equal to the sum of all,
Aggregate Capital and all other unpaid Obligations (whether due or accrued) at
such time.
     “Agreement” means this Fourth Amended and Restated Receivables Purchase
Agreement, as it may be amended, restated, supplemented or otherwise modified
and in effect from time to time.
     “Agreement of General Partner” means that certain agreement dated as of
June 30, 2000 between the Agent for the benefit of the Purchasers and Dairy
Group Receivables GP, LLC (f/k/a Suiza Receivables GP, LLC), as general partner
of Dairy Group.
     “Amortization Date” means the earliest to occur of (i) the day on which any
of the conditions precedent set forth in Section 6.2 are not satisfied, (ii) the
Business Day immediately prior to the occurrence of an Amortization Event set
forth in Section 9.1(d)(ii), (iii) the Business Day specified in a written
notice from the Agent following the occurrence of any other Amortization Event,
and (iv) the date that is 15 Business Days after the Agent’s receipt of written
notice from the Administrative Seller that it wishes to terminate the facility
evidenced by this Agreement.
     “Amortization Event” has the meaning specified in Article IX.
     “Applicable Percentage” means, as of any date of determination, the
Applicable Percentage, under and as defined in the Dean Credit Agreement (as in
effect from time to time notwithstanding any language to the contrary contained
in the definition of “Dean Credit Agreement”), applicable to Revolving-1 Loans
under and as defined in the Dean Credit Agreement (as in effect from time to
time notwithstanding any language to the contrary contained in the definition of
“Dean Credit Agreement”); provided, that, as of any date of determination that
the Dean Credit Agreement is not in effect (whether by reason of termination or
otherwise), the Applicable Percentage hereunder shall be the Applicable
Percentage under and as defined in the Dean Credit Agreement as in effect
immediately prior to such ineffectiveness (notwithstanding any language to the
contrary contained in the definition of “Dean Credit Agreement”) applicable to
Revolving-1 Loans under and as defined in the Dean Credit Agreement as in effect
immediately prior to such ineffectiveness (notwithstanding any language to the
contrary contained in the definition of “Dean Credit Agreement”).

Exh. I-2



--------------------------------------------------------------------------------



 



fourth amended and restated
receivables purchase agreement
     “Assignment Agreement” has the meaning set forth in Section 12.1(b).
     “Authorized Officer” means, with respect to any Person, its president,
corporate controller, treasurer or chief financial officer.
     “Bank One” means Bank One, NA (Main Office Chicago) in its individual
capacity and its successors.
     “Bank One Company” means Falcon Asset Securitization Corporation, a
Delaware corporation, together with its successors and assigns.
     “Broken Funding Costs” means for any Purchaser Interest that: (i) has its
Capital reduced (A) without compliance by the Administrative Seller with the
notice requirements hereunder or (B) in the case of any Purchaser Interest of
the CL Company or any Purchaser Interest of any Pool Company other than any
Purchaser Interest funded substantially with Pooled Commercial Paper, on any
date other than a Settlement Date hereunder or (ii) does not become subject to
an Aggregate Reduction following the delivery of any Reduction Notice or
(iii) is assigned or funded pursuant to a Funding Agreement or otherwise
transferred or terminated prior to the date on which it was originally scheduled
to end; an amount equal to the excess, if any, of (A) the CP Costs or Yield (as
applicable) that would have accrued during the remainder of the Tranche Periods
or the tranche periods for Commercial Paper determined by the applicable
Purchaser to relate to such Purchaser Interest (as applicable) subsequent to the
date of such reduction, assignment or termination (or in respect of clause
(ii) above, the date such Aggregate Reduction was designated to occur pursuant
to the Reduction Notice) of the Capital of such Purchaser Interest if such
reduction, assignment or termination had not occurred or such Reduction Notice
had not been delivered, over (B) the sum of (x) to the extent all or a portion
of such Capital is allocated to another Purchaser Interest, the amount of CP
Costs or Yield actually accrued during the remainder of such period on such
Capital for the new Purchaser Interest, and (y) to the extent such Capital is
not allocated to another Purchaser Interest, the income, if any, actually
received net of any costs of redeployment of funds during the remainder of such
period by the holder of such Purchaser Interest from investing the portion of
such Capital not so allocated. In the event that the amount referred to in
clause (B) exceeds the amount referred to in clause (A), the relevant Purchaser
or Purchasers agree to pay to the Sellers the amount of such excess. All Broken
Funding Costs shall be due and payable hereunder upon demand.

Exh. I-3



--------------------------------------------------------------------------------



 



fourth amended and restated
receivables purchase agreement
     “Business Day” means any day on which banks are not authorized or required
to close in New York, New York or Chicago, Illinois or any other city specified
in writing by a Purchaser to the Agent, each other Purchaser and the
Administrative Seller, and The Depository Trust Company of New York is open for
business, and, if the applicable Business Day relates to any computation or
payment to be made with respect to the LIBO Rate, any day on which dealings in
dollar deposits are carried on in the London interbank market.
     “Capital” of any Purchaser Interest means, at any time, (A) the Purchase
Price of such Purchaser Interest, minus (B) the sum of the aggregate amount of
Collections and other payments received by the Agent or the applicable Purchaser
that in each case are applied to reduce such Capital in accordance with the
terms and conditions of this Agreement; provided that such Capital shall be
restored (in accordance with Section 2.5) in the amount of any Collections or
other payments so received and applied if at any time the distribution of such
Collections or payments are rescinded, returned or refunded for any reason.
     “Change of Control” means the acquisition by any Person, or two or more
Persons acting in concert, of beneficial ownership (within the meaning of
Rule 13d-3 of the Securities and Exchange Commission under the Securities
Exchange Act of 1934) of 20% or more of the outstanding shares of voting stock
or other equity interest of any Seller Party.
     “Charged-Off Receivable” means a Receivable: (i) as to which the Obligor
thereof has taken any action, or suffered any event to occur, of the type
described in Section 9.1(d) (as if references to Seller Party therein refer to
such Obligor); (ii) as to which the Obligor thereof, if a natural person, is
deceased, (iii) that has been written off a Seller’s books as uncollectible,
(iv) that, consistent with the applicable Originator’s Credit and Collection
Policy, would be written off a Seller’s books as uncollectible, (v) that has
been identified by a Seller as uncollectible or (vi) as to which any payment, or
part thereof, remains unpaid for 90 days or more from the original invoice date
for such payment.
     “CL Company” means Atlantic Asset Securitization Corp., a Delaware
corporation, together with its successors and assigns.
     “CLNY” means Credit Lyonnais, New York Branch, a French banking corporation
duly licensed under the laws of the State of New York.

Exh. I-4



--------------------------------------------------------------------------------



 



fourth amended and restated
receivables purchase agreement
     “Collateral Agent” means Wachovia Bank, National Association (formerly
known as First Union National Bank), in its capacity as administrative agent
under the Dean Credit Agreement.
     “Collection Account” means each concentration account, depositary account,
lock-box account or similar account in which any Collections are collected or
deposited and that is listed on Exhibit IV.
     “Collection Account Agreement” means each agreement substantially in the
form of Exhibit VI, or such other form as may be acceptable to the Agent, among
the applicable Originator, a Seller, Collection Bank and the Agent, as it may be
amended, restated, supplemented or otherwise modified and in effect from time to
time.
     “Collection Bank” means, at any time, any of the banks holding one or more
Collection Accounts.
     “Collection Notice” means a notice, in substantially the form of Annex A to
Exhibit VI, from the Agent to a Collection Bank or any similar or analogous
notice from the Agent to a Collection Bank.
     “Collections” means, with respect to any Receivable, all cash collections
and other cash proceeds in respect of such Receivable, including, without
limitation, all yield, Finance Charges or other related amounts accruing in
respect thereof and all cash proceeds of Related Security with respect to such
Receivable.
     “Commercial Paper” means promissory notes of any Company issued by such
Company in the commercial paper market.
     “Commitment” means, for each Financial Institution, the commitment of such
Financial Institution to purchase Purchaser Interests from the Sellers to the
extent that the Company in such Financial Institution’s Purchaser Group declines
to purchase such Purchaser Interest, in an amount not to exceed (i) in the
aggregate, the amount set forth opposite such Financial Institution’s name on
Schedule A to this Agreement, as such amount may be modified in accordance with
the terms hereof (including, without limitation, any termination of Commitments
pursuant to Section 4.6 hereof) and (ii) with respect to any individual purchase
hereunder, its Pro Rata Share of the Purchase Price therefor.

Exh. I-5



--------------------------------------------------------------------------------



 



fourth amended and restated
receivables purchase agreement
     “Company” has the meaning set forth in the preamble to this Agreement.
     “Company Costs” means:
          (i) for any Purchaser Interest purchased by the Bank One Company and
funded substantially with Pooled Commercial Paper, for any day, the sum of
(i) discount or yield accrued on Pooled Commercial Paper on such day, plus
(ii) any and all accrued commissions in respect of placement agents and
Commercial Paper dealers, and issuing and paying agent fees incurred, in respect
of such Pooled Commercial Paper for such day, plus (iii) other costs associated
with funding small or odd-lot amounts with respect to all receivable purchase
facilities which are funded by Pooled Commercial Paper for such day, minus
(iv) any accrual of income net of expenses received on such day from investment
of collections received under all receivable purchase facilities funded
substantially with Pooled Commercial Paper, minus (v) any payment received on
such day net of expenses in respect of broken funding costs related to the
prepayment of any purchaser interest of the Bank One Company pursuant to the
terms of any receivable purchase facilities funded substantially with Pooled
Commercial Paper. In addition to the foregoing costs, if the Administrative
Seller shall request any Incremental Purchase during any period of time
determined by the Bank One Company (or by the Bank One Company’s agent on its
behalf) in its sole discretion to result in incrementally higher Company Costs
with respect to the Bank One Company applicable to such Incremental Purchase by
the Bank One Company, the Capital associated with any such Incremental Purchase
shall, during such period, be deemed to be funded by the Bank One Company in a
special pool (which may include capital associated with other receivable
purchase facilities) for purposes of determining such additional Company Costs
applicable only to such special pool and charged each day during such period
against such Capital. Each Purchaser Interest funded substantially with Pooled
Commercial Paper will accrue Company Costs with respect to the Bank One Company
each day on a pro rata basis, based upon the percentage share the Capital in
respect of such Purchaser Interest represents in relation to all assets held by
the Bank One Company and funded substantially with Pooled Commercial Paper. For
each Settlement Period, the Bank One Company shall calculate its aggregate
Company Costs for such Settlement Period and report such Company Costs to the
Administrative Seller pursuant to Section 3.3 of this Agreement;
          (ii) for any Purchaser Interest purchased by any Pool Company other
than any Purchaser Interest funded substantially with Pooled Commercial Paper,
an amount equal to the Capital of such Purchaser Interest multiplied by a per
annum rate equivalent to the “weighted average cost” (as defined below) related
to the issuance of Commercial Paper of such Pool Company that is allocated, in
whole or in part, to fund such Pool Company’s Pro Rata Share of Aggregate
Capital (and which may also be allocated in part to the funding of other assets
of such Pool

Exh. I-6



--------------------------------------------------------------------------------



 



fourth amended and restated
receivables purchase agreement
Company); provided, however, that if any component of such rate is a discount
rate, in calculating such rate for such Pool Company’s Pro Rata Share of the
Aggregate Capital for such date, the rate used to calculate such component of
such rate shall be a rate resulting from converting such discount rate to an
interest bearing equivalent rate per annum. As used in this definition, the
“weighted average cost” shall consist of (x) the actual interest rate paid to
purchasers of Commercial Paper issued by such Pool Company, (y) the costs
associated with the issuance of such Commercial Paper (including dealer fees and
commissions to placement agents), and (z) interest on other borrowing or funding
sources by such Pool Company, including to fund small or odd dollar amounts that
are not easily accommodated in the commercial paper market;
          (iii) for any Purchaser Interest purchased by the CL Company, for any
CP (Tranche) Accrual Period, an amount equal to the Capital of such Purchaser
Interest multiplied by a rate per annum equal to the sum of (i) the rate or, if
more than one rate, the weighted average of the rates, determined by converting
to an interest-bearing equivalent rate per annum the discount rate (or rates) at
which Commercial Paper of the CL Company having a term equal to such CP
(Tranche) Accrual Period and to be issued to fund or to maintain such Purchaser
Interest by the CL Company (including, without limitation, the related Capital
and accrued and unpaid interest thereon) may be sold by any placement agent or
commercial paper dealer selected by CLNY (or other agent of the CL Company) for
the CL Company, as agreed between each such placement agent or dealer and CLNY
(or such other agent); plus, (ii) the commissions and charges charged by such
placement agent or dealer with respect to such Commercial Paper of the CL
Company, expressed as a percentage of such face amount, converted to an
interest-bearing equivalent rate per annum;
          (iv) for any Purchaser Interest purchased by the Rabo Company and
funded substantially with Pooled Commercial Paper, for any day, an amount equal
to the Capital of such Purchaser Interest multiplied by a rate per annum equal
to the weighted average of the per annum rates paid or payable by the Rabo
Company from time to time as interest on Commercial Paper (by means of interest
rate hedges or otherwise and taking into consideration any incremental carrying
costs associated with Commercial Paper issued by the Rabo Company maturing on
dates other than those certain dates on which the Rabo Company is to receive
funds) in respect of Commercial Paper issued by the Rabo Company that are
allocated, in whole or in part, by Rabobank (or other agent of the Rabo Company)
on behalf of the Rabo Company to fund or maintain the Capital of the Rabo
Company during such period, as determined by Rabobank (or other agent of the
Rabo Company) on behalf of the Rabo Company, which rates shall reflect and give
effect to (i) the

Exh. I-7



--------------------------------------------------------------------------------



 



fourth amended and restated
receivables purchase agreement
commissions of placement agents and dealers in respect of such Commercial Paper,
to the extent such commissions are reasonably allocated, in whole or in part, to
such Commercial Paper by Rabobank (or other agent of the Rabo Company) on behalf
of the Rabo Company and (ii) other borrowings by the Rabo Company, including,
without limitation, borrowings to fund small or odd dollar amounts that are not
easily accommodated in the commercial paper market; provided that if any
component of such rate is a discount rate, in calculating the Company Costs,
Rabobank (or other agent of the Rabo Company) shall for such component use the
rate resulting from converting such discount rate to an interest bearing
equivalent rate per annum. In addition to the foregoing costs, if the
Administrative Seller shall request any Purchaser Interest during any period of
time determined by the Rabo Company in its sole discretion to result in
incrementally higher Company Costs with respect to the Rabo Company applicable
to such Purchaser Interest, the Capital associated with any such Purchaser
Interest shall, during such period, be deemed to be funded by the Rabo Company
in a special pool (which may include capital associated with other receivable
purchase or financing facilities) for purposes of determining such additional
Company Costs applicable only to such special pool and charged each day during
such period against such Capital. Each Purchaser Interest funded substantially
with Pooled Commercial Paper will accrue Company Costs with respect to the Rabo
Company each day on a pro rata basis, based upon the percentage share the
Capital in respect of such Purchaser Interest represents in relation to all
assets held by the Rabo Company and funded substantially with Pooled Commercial
Paper. For each Settlement Period, the Rabo Company shall calculate its
aggregate Company Costs for such Settlement Period and report such Company Costs
to the Administrative Seller pursuant to Section 3.3 of this Agreement; and
          (v) for any Purchaser Interest purchased by the Wachovia Company and
funded substantially with Pooled Commercial Paper, for any day, the sum of
(i) discount or yield accrued on Pooled Commercial Paper on such day, plus
(ii) any and all accrued commissions in respect of placement agents and
Commercial Paper dealers, and issuing and paying agent fees incurred, in respect
of such Pooled Commercial Paper for such day, plus (iii) other costs associated
with funding small or odd-lot amounts with respect to all receivable purchase
facilities which are funded by Pooled Commercial Paper for such day, minus
(iv) any accrual of income net of expenses received on such day from investment
of collections received under all receivable purchase facilities funded
substantially with Pooled Commercial Paper, minus (v) any payment received on
such day net of expenses in respect of broken funding costs related to the
prepayment of any purchaser interest of the Wachovia Company pursuant to the
terms of any receivable purchase facilities funded substantially with Pooled
Commercial Paper. In addition to the foregoing costs, if

Exh. I-8



--------------------------------------------------------------------------------



 



fourth amended and restated
receivables purchase agreement
the Administrative Seller shall request any Incremental Purchase during any
period of time determined by the Wachovia Company (or by the Wachovia Company’s
agent on its behalf) in its sole discretion to result in incrementally higher
Company Costs with respect to the Wachovia Company applicable to such
Incremental Purchase by the Wachovia Company, the Capital associated with any
such Incremental Purchase shall, during such period, be deemed to be funded by
the Wachovia Company in a special pool (which may include capital associated
with other receivable purchase facilities) for purposes of determining such
additional Company Costs applicable only to such special pool and charged each
day during such period against such Capital. Each Purchaser Interest funded
substantially with Pooled Commercial Paper will accrue Company Costs with
respect to the Wachovia Company each day on a pro rata basis, based upon the
percentage share the Capital in respect of such Purchaser Interest represents in
relation to all assets held by the Wachovia Company and funded substantially
with Pooled Commercial Paper. For each Settlement Period, the Wachovia Company
shall calculate its aggregate Company Costs for such Settlement Period and
report such Company Costs to the Administrative Seller pursuant to Section 3.3
of this Agreement.
     “Company Purchase Limit” means, for each Company, the purchase limit of
such Company with respect to the purchase of Purchaser Interests from the
Sellers, in an amount not to exceed (i) in the aggregate, the amount set forth
opposite such Company’s name on Schedule A to this Agreement, as such amount may
be modified in accordance with the terms hereof (including Section 4.6(b)) and
(ii) with respect to any individual purchase hereunder, its Pro Rata Share of
the Purchase Price therefor.
     “Concentration Limit” means, at any time, (a) for any Obligor other than an
Obligor for which a Special Concentration Limit has been designated, 3% of the
aggregate Outstanding Balance of all Eligible Receivables, or (b) for Wal-Mart
Stores, Inc., 15%, for Albertson’s Inc., 7%, and for any other Obligor
designated by Agent, such other percentage as Agent may designate (each of the
foregoing, a “Special Concentration Limit”); provided, that in the case of an
Obligor and any Affiliate of such Obligor, the Concentration Limit shall be
calculated as if such Obligor and such Affiliate are one Obligor; and provided,
further, that the Required Purchasers may, upon not less than five Business
Days’ notice to Seller, cancel any Special Concentration Limit.
     “Consent Notice” has the meaning set forth in Section 4.6(a).
     “Consent Period” has the meaning set forth in Section 4.6(a).

Exh. I-9



--------------------------------------------------------------------------------



 



fourth amended and restated
receivables purchase agreement
     “Contingent Obligation” of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the obligation or liability of any other Person, or
agrees to maintain the net worth or working capital or other financial condition
of any other Person, or otherwise assures any creditor of such other Person
against loss, including, without limitation, any comfort letter, operating
agreement, take-or-pay contract or application for a letter of credit.
     “Contract” means, with respect to any Receivable, any and all written or
oral agreements pursuant to which such Receivable arises or that evidences such
Receivable.
     “Country Fresh” means Country Fresh, LLC, a Michigan limited liability
company.
     “CP (Pool) Accrual Period” means, with respect to any Purchaser Interest
held by any Pool Company and funded substantially with Pooled Commercial Paper,
each calendar month.
     “CP (Tranche) Accrual Period” means (i) with respect to any Purchaser
Interest held by any Pool Company other than any Purchaser Interest funded
substantially with Pooled Commercial Paper, a period of at least 1 day and not
to exceed 90 days as selected by Seller pursuant to Section 3.4 and approved by
the Agent; and (ii) with respect to any Purchaser Interest held by the CL
Company, a period commencing on, and including, the date selected by CLNY (as
agent for the CL Company), or the last day of the immediately preceding CP
(Tranche) Accrual Period for such Purchaser Interest (whichever is latest) and
ending on, but excluding, the date that falls such number of days (of at least
one day and not to exceed 90 days) thereafter as CLNY (as agent for the CL
Company) shall select (provided that not more than 10 CP (Tranche) Accrual
Periods with respect to Purchaser Interests of the CL Company shall be in effect
at any one time); provided, however, that (i) any CP (Tranche) Accrual Period
(other than of one day) that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day, (ii) in the case of
CP (Tranche) Accrual Periods of one day, (A) the initial CP (Tranche) Accrual
Period shall be the day of the related Incremental Purchase; and (B) any
subsequently occurring CP (Tranche) Accrual Period that is one day shall, if the
immediately preceding CP (Tranche) Accrual Period is more than one day, be the
last day of such immediately preceding CP (Tranche) Accrual Period, and if the
immediately preceding CP (Tranche) Accrual Period is one day, be the day next
following such immediately preceding CP (Tranche) Accrual Period;

Exh. I-10



--------------------------------------------------------------------------------



 



fourth amended and restated
receivables purchase agreement
and (iii) in the case of any CP (Tranche) Accrual Period that commences before
the Amortization Date and would otherwise end on a date occurring after the
Amortization Date, such CP (Tranche) Accrual Period shall end on the
Amortization Date. The duration of each CP (Tranche) Accrual Period that
commences after the Amortization Date shall be of such duration as selected by
the applicable Company.
     “CP Costs” means, for each day, the aggregate discount or yield accrued
with respect to the Purchaser Interests of each respective Company as determined
in accordance with the definition of “Company Costs.”
     “Credit Ag” means Credit Agricole Indosuez, a branch of a French banking
corporation.
     “Credit and Collection Policy” means each Originator’s credit and
collection policies and practices relating to Writings, Contracts and
Receivables existing on the date hereof with respect to each New Entity, on
November 20, 2003 with respect to each Additional Entity, and on the Original
Closing Date with respect to each other Originator and summarized in
Exhibit VIII hereto, as modified from time to time in accordance with this
Agreement.
     “Dean Credit Agreement” means that certain Credit Agreement, dated as of
July 31, 2001, by and among Provider, certain Subsidiaries of Provider, the
financial institutions party thereto as lenders, Bank One, NA, as syndication
agent, Fleet National Bank, Harris Trust and Savings Bank and Suntrust Bank, as
co-documentation agents, and Wachovia Bank, National Association (formerly known
as First Union National Bank), as administrative agent, as amended by the First
Amendment to Credit Agreement, dated as of December 19, 2001, as further amended
by the Second Amendment to Credit Agreement, dated as of April 30, 2002, as
further amended by the Third Amendment to Credit Agreement, dated as of
December 13, 2002, as further amended by the Fourth Amendment to Credit
Agreement, dated as of August 29, 2003, and as further amended by the Fifth
Amendment to Credit Agreement, dated as of December 31, 2003, but without giving
effect to any further amendment or other modification thereof.
     “Dean Entity” means each of the entities listed on Schedule C to this
Agreement.
     “Dean Financial Covenants” means the financial covenants set forth in
Section 5.9 of the Dean Credit Agreement.

Exh. I-11



--------------------------------------------------------------------------------



 



fourth amended and restated
receivables purchase agreement
     “Dean Receivables Sale Agreement” means the Dean Receivables Sale
Agreement, dated as of May 15, 2002 and effective for all purposes as of
March 31, 2002, by and among the Dean Entities, Dean SoCal, LLC, a Delaware
limited liability company, and Dairy Group II, as amended by Amendment No. 1
thereto, dated as of November 20, 2003, and as further amended by Amendment
No. 2 thereto, dated as of March 30, 2004, and as the same may be further
amended, restated, supplemented or otherwise modified from time to time.
     “Dean Specialty” means Dean Specialty Foods Group, LLC, a Delaware limited
liability company.
     “Deemed Collections” means the aggregate of all amounts the Sellers shall
have been deemed to have received as a Collection of a Receivable. The Sellers
shall be deemed to have received a Collection of a Receivable at any time (i) to
the extent that the Outstanding Balance of any such Receivable is either
(x) reduced as a result of any defective or rejected goods or services, any
discount, rebate or any adjustment or otherwise by any Seller (other than cash
Collections on account of the Receivables and other than Receivables that,
consistent with the applicable Originator’s Credit and Collection Policy, have
been written off a Seller’s books as uncollectible other than as a result of any
of the other conditions or events set forth in this definition) or (y) reduced
or canceled as a result of a setoff in respect of any claim by any Person
(whether such claim arises out of the same or a related transaction or an
unrelated transaction) or (ii) any of the representations or warranties in
Article V are no longer true with respect to such Receivable or (iii) the
failure of any Contract with respect to such Receivable to create a legal, valid
and binding obligation of the related Obligor to pay the Outstanding Balance of
the Receivable created thereunder and any accrued interest thereon or (iv) the
failure of any Writing to give rise to a valid and enforceable Receivable in the
amount of the Outstanding Balance thereof.
     “Default Fee” means with respect to any amount due and payable by any
Seller in respect of any Aggregate Unpaids, an amount equal to interest on any
such unpaid Aggregate Unpaids at a rate per annum equal to 2% above the Prime
Rate.
     “Default Ratio” means, as at the end of any calendar month, a percentage
equal to (a) the sum of (i) the Outstanding Balance of all Receivables as to
which any payment, or part thereof, remains unpaid for 90 days or more from the
original invoice date for such payment plus (ii) the Outstanding Balance of all
Receivables that were written off each Seller’s books as uncollectible during
such calendar month, divided by (b) the aggregate Outstanding Balance of all
Receivables.

Exh. I-12



--------------------------------------------------------------------------------



 



fourth amended and restated
receivables purchase agreement
     “Defaulted Receivable” means a Receivable as to which any payment, or part
thereof, remains unpaid for 90 days or more from the original invoice date for
such payment.
     “Delinquency Ratio” means, for a calendar month, a percentage equal to
(a) the Outstanding Balance of all Delinquent Receivables as at the end of such
calendar month divided by (b) the Outstanding Balance of all Receivables.
     “Delinquent Receivable” means a Receivable as to which any payment, or part
thereof, remains unpaid for at least 60 days but not more than 90 days from the
original invoice date for such payment.
     “Demand Notes” means each of (i) that certain promissory note, dated as of
December 21, 2001, by Dean Foods Company (as successor-in-interest to Suiza
Foods Corporation) in favor of Dairy Group, in the maximum principal sum of
$21,325,653, as amended, renewed, supplemented or otherwise modified from time
to time, (ii) that certain promissory note, dated as of May 15, 2002 and
effective for all purposes as of March 31, 2002, by Dean Foods Company in favor
of Dairy Group II, in the maximum principal sum of $13,181,876, as amended,
renewed, supplemented or otherwise modified from time to time, (iii) that
certain promissory note, dated as of November 20, 2003, by Dean Foods Company in
favor of Specialty Group, in the maximum principal sum of $3,000,000, as
amended, renewed, supplemented or otherwise modified from time to time, and
(iv) that certain promissory note, dated as of March 30, 2004, by Dean Foods
Company in favor of National Brand Group, in the maximum principal sum of
$3,000,000, as amended, renewed, supplemented or otherwise modified from time to
time.
     “Dilution Ratio” means, as at the end of any calendar month, a percentage
equal to (i) the aggregate amount of all Dilutions arising during such calendar
month (other than Rebate/Billbacks) with respect to all Receivables divided by
(ii) the aggregate amount of sales by all Originators for the calendar month
ending two months prior to such calendar month.
     “Dilution Reserve” means an amount equal to the result of multiplying the
Net Receivables Balance by the greater of (a) 0.10 and (b) the following:
          ((2 X ED + ((DS-ED) X (DS/ED))) X DHR) + MRA
     where:

Exh. I-13



--------------------------------------------------------------------------------



 



fourth amended and restated
receivables purchase agreement

             
 
  ED   =   the average of the Dilution Ratios for the twelve most recently-ended
calendar months.
 
           
 
  DS   =   the highest of the average Dilution Ratios for any two-calendar-month
period occurring during the twelve most recently-ended calendar months.
 
           
 
  DHR   =   the result of dividing the aggregate amount of all sales by all
Originators during the prior one and a half calendar months by the aggregate
Outstanding Balance of all Eligible Receivables.
 
           
 
  MRA   =   0.03 until such time as the Servicers deliver a consolidating
Monthly Report pursuant to Section 8.5 in form and substance satisfactory to the
Agent, and thereafter, 0.00.

     “Dilutions” means, for each calendar month, the aggregate amount of
reductions or cancellations described in clause (i) of the definition of “Deemed
Collections” during such month (other than Rebate/Billbacks).
     “Discount Rate” means, the LIBO Rate or the Prime Rate, as applicable, with
respect to each Purchaser Interest of the Financial Institutions.
     “Eligible Receivable” means, at any time, a Receivable:
     (i) the Obligor of which (a) if a natural person, is a resident of the
United States or, if a corporation or other business organization, is organized
under the laws of the United States or any political subdivision thereof and has
its chief executive office in the United States; (b) is not an Affiliate of any
of the parties hereto; and (c) is not a federal or state government or a federal
or state governmental subdivision or agency, except as permitted by clause
(xxi) of this definition,
     (ii) the Obligor of which is not a Top Twenty-Five Obligor or, in the case
of any Receivable the Obligor of which is a Top Twenty-Five Obligor, is not the
Obligor of Defaulted Receivables the aggregate Outstanding Balance of which
constitutes more than 25% of the Outstanding Balance of all Receivables of such
Obligor,
     (iii) that is not a Charged-Off Receivable or a Delinquent Receivable,

Exh. I-14



--------------------------------------------------------------------------------



 



fourth amended and restated
receivables purchase agreement
     (iv) that (a) by its terms is due and payable within 30 days of the
original billing date therefor and has not had its payment terms extended or
(b) that by its terms is due and payable within 90 days of the original billing
date therefor and has not had its payment terms extended, the Outstanding
Balance of which, when combined with all other Eligible Receivables that are due
and payable within 90 days of the original billing date therefor, does not
exceed an amount equal to 5% of the Outstanding Balance of all Receivables;
provided, however, that in the case of the foregoing clauses (a) and (b), no
such Receivable shall be considered an Eligible Receivable to the extent of the
Outstanding Balance relating to any goods giving rise to such Receivable that
are provided on a “bill and hold” basis (i.e., are billed but held or stored at
a warehouse prior to shipment to the Obligor of such Receivable) for so long as
such goods are so held are stored;
     (v) that is an “account” or “chattel paper” within the meaning of the UCC
of all applicable jurisdictions,
     (vi) that is denominated and payable only in United States dollars in the
United States,
     (vii) that arises either (A) under a Contract that, together with such
Receivable, is in full force and effect and constitutes the legal, valid and
binding obligation of the related Obligor enforceable against such Obligor in
accordance with its terms or (B) under a Writing to the extent that such
Receivable is the legal, valid and binding obligation of the related Obligor,
     (viii) that arises under a Writing or Contract that (A) does not require
the Obligor under such Writing or Contract to consent to the transfer, sale or
assignment of the rights and duties of the applicable Originator or any of its
assignees under such Writing or Contract and (B) does not contain a
confidentiality provision that purports to restrict the ability of any Purchaser
to exercise its rights under this Agreement, including, without limitation, its
right to review the Writing or Contract,
     (ix) that arises under a Contract that contains an obligation to pay a
specified sum of money, contingent only upon the sale of goods or the provision
of services by the applicable Originator or pursuant to a Writing that evidences
the amount to be paid,

Exh. I-15



--------------------------------------------------------------------------------



 



fourth amended and restated
receivables purchase agreement
     (x) that, together with the Writing or Contract related thereto, does not
contravene any law, rule or regulation applicable thereto (including, without
limitation, any law, rule and regulation relating to truth in lending, fair
credit billing, fair credit reporting, equal credit opportunity, fair debt
collection practices and privacy) and with respect to which no part of the
Writing or Contract related thereto is in violation of any such law, rule or
regulation,
     (xi) that satisfies all applicable requirements of the applicable Credit
and Collection Policy,
     (xii) that was generated in the ordinary course of the applicable
Originator’s business,
     (xiii) that arises solely from the sale of goods or the provision of
services to the related Obligor by the applicable Originator, and not by any
other Person (in whole or in part),
     (xiv) as to which the Agent has not notified the Administrative Seller that
the Agent has determined that such Receivable or class of Receivables is not
acceptable as an Eligible Receivable, including, without limitation, because
such Receivable arises under a Writing or Contract that is not acceptable to the
Agent,
     (xv) that is not subject to any right of rescission, set-off, counterclaim,
any other defense (including defenses arising out of violations of usury laws)
of the applicable Obligor against the applicable Originator or any other Adverse
Claim, and the Obligor thereon holds no right as against such Originator to
cause such Originator to repurchase the goods or merchandise the sale of which
shall have given rise to such Receivable (except with respect to sale discounts
effected pursuant to the Writing or Contract, or defective goods returned in
accordance with the terms of the Writing or Contract); provided, however, that
only that portion of such Receivable that is subject to any such right of
rescission, set-off, counterclaim, other defense or Adverse Claim shall be
considered to be ineligible pursuant to this clause (xv),
     (xvi) that is not the subject of a Rebate/Billback; provided, however, that
only that portion of such Receivable that is subject to such Rebate/Billback
shall be considered to be ineligible pursuant to this clause (xvi),

Exh. I-16



--------------------------------------------------------------------------------



 



fourth amended and restated
receivables purchase agreement
     (xvii) as to which the applicable Originators has satisfied and fully
performed all obligations on its part with respect to such Receivable required
to be fulfilled by it, and no further action is required to be performed by any
Person with respect thereto other than payment thereon by the applicable
Obligor,
     (xviii) all right, title and interest to and in which has been validly
transferred by the applicable Originators directly to a Seller under and in
accordance with a Receivables Sale Agreement, and such Seller has good and
marketable title thereto free and clear of any Adverse Claim,
     (xix) that represents all or part of the sales price of merchandise,
insurance and services within the meaning of Section 3(c)(5) of the Investment
Company Act of 1940, as amended,
     (xx) the Obligor of which is a local municipality that, when the
Outstanding Balance of which is aggregated with the Outstanding Balances of all
other Eligible Receivables the Obligors of which are local municipalities, does
not exceed 10% of the aggregate Outstanding Balance of all Eligible Receivables
and
     (xxi) the Obligor of which is a federal or state government or a federal or
state governmental subdivision or agency that, when the Outstanding Balance of
which is aggregated with the Outstanding Balances of all other Eligible
Receivables the Obligors of which are federal or state governments or a federal
or state governmental subdivisions or agencies, does not exceed 3.0% of the
aggregate Outstanding Balance of all Eligible Receivables.
     “Effective Date” means March 30, 2004.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time.
     “Extension Notice” has the meaning set forth in Section 4.6(a).
     “Facility Account” means Dairy Group’s Account No. 2000013850892 at
Wachovia Bank, National Association (formerly known as First Union National
Bank), ABA No. 053000219.

Exh. I-17



--------------------------------------------------------------------------------



 



fourth amended and restated
receivables purchase agreement
     “Facility Termination Date” means the earliest of (i) the Liquidity
Termination Date and (ii) the Amortization Date.
     “Federal Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as amended and any successor statute thereto.
     “Fee Letter” means each of (i) that certain letter agreement dated as of
November 20, 2003 among each Seller, the Bank One Company and Bank One, as it
may be amended, restated, supplemented or otherwise modified and in effect from
time to time, (ii) that certain letter agreement dated as of November 20, 2003
among each Seller, the CL Company and CLNY, as it may be amended, restated,
supplemented or otherwise modified and in effect from time to time, (iii) that
certain letter agreement dated as of November 20, 2003 among each Seller, the
Rabo Company and Rabobank, as it may be amended, restated, supplemented or
otherwise modified and in effect from time to time and (iv) that certain letter
agreement dated as of November 20, 2003 among each Seller, the Wachovia Company
and Wachovia, as it may be amended, restated, supplemented or otherwise modified
and in effect from time to time.
     “Finance Charges” means, with respect to a Writing or Contract, any
finance, interest, late payment charges or similar charges owing by an Obligor
pursuant to such Writing or Contract.
     “Financial Institutions” has the meaning set forth in the preamble in this
Agreement.
     “Fleming Receivables” means a Receivable (i) the Obligor of which is
Fleming Companies, Inc., an Oklahoma corporation, and (ii) which arose or was
created prior to the date that Fleming Companies, Inc. took any action or
suffered any event to occur, of the type described in Section 9.1(d) (as if
references to Seller Party therein refer to Fleming Companies, Inc.).
     “Funding Agreement” means this Agreement and any agreement or instrument
executed by any Funding Source with or for the benefit of a Company.
     “Funding Source” means with respect to any Company (i) such Company’s
Related Financial Institution(s) or (ii) any insurance company, bank or other
funding entity providing liquidity, credit enhancement or back-up purchase
support or facilities to such Company.

Exh. I-18



--------------------------------------------------------------------------------



 



fourth amended and restated
receivables purchase agreement
     “GAAP” means generally accepted accounting principles in effect in the
United States of America as of the date of this Agreement.
     “GTL” means Dean Northeast, LLC (f/ka/ Suiza GTL, LLC), a Delaware limited
liability company.
     “Immaterial Originator” means any Originator as to which the aggregate
Outstanding Balance of all Receivables sold by such Originator to the applicable
Seller under the applicable Receivables Sale Agreement as of any date of
determination is less than 10% of the aggregate Outstanding Balance of all
Receivables sold by all Originators party thereto to such Seller under such
Receivables Sale Agreement as of such date.
     “Incremental Purchase” means a purchase of one or more Purchaser Interests
that increases the total outstanding Aggregate Capital hereunder.
     “Initial Servicer” means each of National Brand, Country Fresh, Land-O-Sun
and Southern Foods.
     “Indebtedness” of a Person means such Person’s (i) obligations for borrowed
money, (ii) obligations representing the deferred purchase price of property or
services (other than accounts payable arising in the ordinary course of such
Person’s business payable on terms customary in the trade), (iii) obligations,
whether or not assumed, secured by liens or payable out of the proceeds or
production from property now or hereafter owned or acquired by such Person, (iv)
obligations that are evidenced by notes, acceptances, or other instruments,
(v) capitalized lease obligations, (vi) net liabilities under interest rate
swap, exchange or cap agreements, (vii) Contingent Obligations and
(viii) liabilities in respect of unfunded vested benefits under plans covered by
Title IV of ERISA.
     “Independent Manager” means a manager of the limited liability company that
is the general partner of any Seller who is not at such time, and has not been
at any time during the preceding five (5) years, (A) a director, officer,
employee or affiliate of either Seller, any Originator, or any of their
respective Subsidiaries or Affiliates (other than an independent manager of a
special purpose bankruptcy remote entity organized for the purpose of providing
financing to either Seller through the securitization or other similar transfer,
pledge or conveyance of accounts receivable), or (B) the beneficial owner (at
the time of such Person’s appointment as an Independent Manager or at any time
thereafter while serving as an Independent Manager) of any of any partnership
interest of either Seller, any Originator, or any of their respective
Subsidiaries or Affiliates, having general voting rights.

Exh. I-19



--------------------------------------------------------------------------------



 



fourth amended and restated
receivables purchase agreement
     “Intercreditor Agreement” means the Third Amended and Restated
Intercreditor Agreement, dated as of the date hereof, by and among the Agent and
Wachovia Bank, National Association (formerly known as First Union National
Bank), as administrative agent under the Dean Credit Agreement, as amended,
restated, supplemented or otherwise modified from time to time.
     “Land-O-Sun” means Land-O-Sun Dairies, LLC, a Delaware limited liability
company.
     “LIBO Rate” means the rate per annum equal to the sum of (i) (a) the
applicable British Bankers’ Association Interest Settlement Rate for deposits in
U.S. dollars appearing on Reuters Screen FRBD as of 11:00 a.m. (London time) two
Business Days prior to the first day of the relevant Tranche Period, and having
a maturity equal to such Tranche Period, provided that, (i) if Reuters Screen
FRBD is not available to the Agent for any reason, the applicable LIBO Rate for
the relevant Tranche Period shall instead be the applicable British Bankers’
Association Interest Settlement Rate for deposits in U.S. dollars as reported by
any other generally recognized financial information service as of 11:00 a.m.
(London time) two Business Days prior to the first day of such Tranche Period,
and having a maturity equal to such Tranche Period, and (ii) if no such British
Bankers’ Association Interest Settlement Rate is available to the Agent, the
applicable LIBO Rate for the relevant Tranche Period shall instead be the rate
determined by the Agent to be the rate at which Bank One offers to place
deposits in U.S. dollars with first-class banks in the London interbank market
at approximately 11:00 a.m. (London time) two Business Days prior to the first
day of such Tranche Period, in the approximate amount to be funded at the LIBO
Rate and having a maturity equal to such Tranche Period, divided by (b) one
minus the maximum aggregate reserve requirement (including all basic,
supplemental, marginal or other reserves) that is imposed against the Agent in
respect of Eurocurrency liabilities, as defined in Regulation D of the Board of
Governors of the Federal Reserve System as in effect from time to time
(expressed as a decimal), applicable to such Tranche Period plus (ii) the
Applicable Percentage. The LIBO Rate shall be rounded, if necessary, to the next
higher 1/16 of 1%.
     “Liquidity Termination Date” means November 18, 2004.
     “Local Originator” means each of Liberty Dairy Company, Mayfield Dairy
Farms, Inc., McArthur Dairy, Inc., Purity Dairies, Incorporated, Reiter Dairy of
Akron, Inc., T.G. Lee Foods, Inc., and Verifine Dairy Products Corporation of
Sheboygan, Inc.

Exh. I-20



--------------------------------------------------------------------------------



 



fourth amended and restated
receivables purchase agreement
     “Lock-Box” means each locked postal box with respect to which a bank who
has executed a Collection Account Agreement has been granted exclusive access
for the purpose of retrieving and processing payments made on the Receivables
and that is listed on Exhibit IV.
     “Loss Reserve” means the product of (a) the Net Receivables Balance and
(b) 0.09.
     “Loss Reserve Percentage” means, for any Purchaser Interest on any date, an
amount equal to the greater of: (i) 2 times the Loss Ratio multiplied by the
Loss Horizon Ratio and (ii) 0.09,
where:

             
 
  Loss Ratio   =   As at the last day of any calendar month, the highest three
month rolling average Aged Receivable Ratio in the most recent twelve months
prior to such month.
 
           
 
  Aged Receivable Ratio   =   As at the last day of any calendar month, (x) the
sum of the Outstanding Balance of all Delinquent Receivables as of such day,
plus the Outstanding Balance of all Charged-Off Receivables (without giving
effect to clause (vi) of the definition of “Charged-Off Receivable”) as of such
day, divided by (y) the aggregate sales for the calendar month occurring two
months immediately prior to such month.
 
           
 
  Loss Horizon Ratio   =   As at the last day of any calendar month, (x) the
aggregate amount of sales of all of the Originators for the two calendar months
ending immediately prior to such month, divided by (y) the aggregate Outstanding
Balance of all Eligible Receivables as of such day.

     “Material Adverse Effect” means a material adverse effect on (i) the
financial condition or operations of any Seller Party and its Subsidiaries taken
as a whole, (ii) the ability of any Seller Party to perform its obligations
under this Agreement or

Exh. I-21



--------------------------------------------------------------------------------



 



fourth amended and restated
receivables purchase agreement
Provider to perform its obligations under any Performance Undertaking, (iii) the
legality, validity or enforceability of this Agreement or any other Transaction
Document, (iv) any Purchaser’s interest in the Receivables generally or in any
significant portion of the Receivables, the Related Security or the Collections
with respect thereto, or (v) the collectibility of the Receivables generally or
of any material portion of the Receivables.
     “Monthly Report” means a report, in substantially the form of Exhibit X
hereto (appropriately completed), furnished by the Servicers to the Agent
pursuant to Section 8.5.
     “Morningstar” means Morningstar Foods Inc., a Delaware corporation.
     “MRC” means Morningstar Receivables Corp., a Delaware corporation.
     “National Brand” means Dean National Brand Group, Inc., a Delaware
corporation, formerly known as Morningstar Foods Inc.
     “National Brand Receivables Sale Agreement” means the National Brand Group
Receivables Sale Agreement, dated as of March 30, 2004, by and between National
Brand and National Brand Group, as the same may be amended, restated,
supplemented or otherwise modified from time to time.
     “Net Receivables Balance” means, at any time, the aggregate Outstanding
Balance of all Eligible Receivables at such time reduced by the aggregate amount
by which the Outstanding Balance of all Eligible Receivables of each Obligor and
its Affiliates exceeds the Concentration Limit for such Obligor.
     “New Entity” means each of Dean Southwest, LLC, a Delaware limited
liability, Kohler Mix Specialties of Minnesota, LLC, a Delaware limited
liability company, Kohler Mix Specialties, LLC, a Delaware limited liability
company, Morningstar Frederick, Inc., a Delaware corporation, and Morningstar
Foods, LLC, a Delaware limited liability company.
     “Non-Renewing Financial Institution” has the meaning set forth in Section
4.6(a).
     “Obligations” shall have the meaning set forth in Section 2.1.
     “Obligor” means a Person obligated to make payments pursuant to a Writing
or Contract.

Exh. I-22



--------------------------------------------------------------------------------



 



fourth amended and restated
receivables purchase agreement
     “Original Agreement” has the meaning set forth in the Preliminary
Statements to this Agreement.
     “Original Closing Date” means December 21, 2001.
     “Original Sale Agreement” means that certain Amended and Restated
Receivables Sale Agreement, dated as of December 21, 2001, among MRC, the Suiza
Originators and Dairy Group, as amended by Amendment No. 1 thereto, dated as of
May 15, 2002 and effective for all purposes as of March 31, 2002, and as further
amended by Amendment No. 2 thereto, dated as of November 20, 2003, without
giving effect to any further amendment thereto.
     “Originator” means each of the entities listed on Schedule D hereto, in
their respective capacities as sellers under the Receivables Sale Agreements.
     “Outstanding Balance” of any Receivable at any time means the then
outstanding principal balance thereof.
     “Participant” has the meaning set forth in Section 12.2.
     “Performance Undertaking” means each of (i) that certain Third Amended and
Restated Performance Undertaking, dated as of March 30, 2004, by Provider in
favor of Dairy Group, (ii) that certain Second Amended and Restated Dean
Performance Undertaking, dated as of March 30, 2004, by Provider in favor of
Dairy Group II, (iii) that certain Specialty Performance Undertaking, dated as
of November 20, 2003, by Provider in favor of Specialty Group, and (iv) that
certain National Brand Group Performance Undertaking, dated as of March 30,
2004, by Provider in favor of National Brand Group, each substantially in the
form of Exhibit XI and as each may be further amended, restated or otherwise
modified from time to time.
     “Periodic Report” means each Monthly Report and Weekly Report.
     “Person” means an individual, partnership, corporation (including a
business trust), limited liability company, joint stock company, trust,
unincorporated association, joint venture or other entity, or a government or
any political subdivision or agency thereof.
     “Pool Company” means the Bank One Company, the Rabo Company and the
Wachovia Company.

Exh. I-23



--------------------------------------------------------------------------------



 



fourth amended and restated
receivables purchase agreement
     “Pooled Commercial Paper” means Commercial Paper notes of any Pool Company
subject to any particular pooling arrangement by such Pool Company, but
excluding Commercial Paper issued by such Pool Company for a tenor and in an
amount specifically requested by any Person in connection with any agreement
effected by such Pool Company.
     “Potential Amortization Event” means an event that, with the passage of
time or the giving of notice, or both, would constitute an Amortization Event.
     “Prime Rate” means a rate per annum equal to the prime rate of interest
announced from time to time by Bank One or its parent (which is not necessarily
the lowest rate charged to any customer), changing when and as said prime rate
changes.
     “Proposed Reduction Date” has the meaning set forth in Section 1.3.
     “Pro Rata Share” means, (a) for each Financial Institution, a percentage
equal to (i) the Commitment of such Financial Institution, divided by (ii) the
aggregate amount of all Commitments of all Financial Institutions in such
Financial Institution’s Purchaser Group, adjusted as necessary to give effect to
the application of the terms of Section 4.6 and (b) for each Company, a
percentage equal to (i) the Company Purchase Limit of such Company, divided by
(ii) the aggregate amount of all Company Purchase Limits of all Companies
hereunder.
     “Provider” means Dean Foods Company, a Delaware corporation, together with
its successors and assigns.
     “Purchase Limit” means $500,000,000, as such amount may be modified in
accordance with the terms of Section 4.6(b).
     “Purchase Notice” has the meaning set forth in Section 1.2.
     “Purchase Price” means, with respect to any Incremental Purchase of a
Purchaser Interest, the amount paid to the applicable Seller for such Purchaser
Interest that shall not exceed the least of (i) the amount requested by the
Administrative Seller in the applicable Purchase Notice, (ii) the unused portion
of the Purchase Limit on the applicable purchase date and (iii) the excess, if
any, of the Net Receivables Balance (less the Aggregate Reserves) on the
applicable purchase date over the aggregate outstanding amount of Aggregate
Capital determined as of the date of the most recent Monthly Report, taking into
account such proposed Incremental Purchase.

Exh. I-24



--------------------------------------------------------------------------------



 



fourth amended and restated
receivables purchase agreement
     “Purchaser Group” means with respect to (i) each Company, a group
consisting of such Company and its Related Financial Institutions and (ii) each
Financial Institution, a group consisting of such Financial Institution, the
Company for which such Financial Institution is a Related Financial Institution
and each other Financial Institution that is a Related Financial Institution for
such Company.
     “Purchasers” means each Company and each Financial Institution.
     “Purchaser Interest” means, at any time, an undivided percentage ownership
interest (computed as set forth below) associated with a designated amount of
Capital, selected pursuant to the terms and conditions hereof in (i) each
Receivable arising prior to the time of the most recent computation or
recomputation of such undivided interest, (ii) all Related Security with respect
to each such Receivable, and (iii) all Collections with respect to, and other
proceeds of, each such Receivable. Each such undivided percentage interest shall
equal:
C
NRB — AR
where:

             
 
  C   =   the Capital of such Purchaser Interest.
 
           
 
  AR   =   the Aggregate Reserves.
 
           
 
  NRB   =   the Net Receivables Balance.

Such undivided percentage ownership interest shall be initially computed on its
date of purchase. Thereafter, until the Amortization Date, each Purchaser
Interest shall be automatically recomputed (or deemed to be recomputed) on each
day prior to the Amortization Date. The variable percentage represented by any
Purchaser Interest as computed (or deemed recomputed) as of the close of the
business day immediately preceding the Amortization Date shall remain constant
at all times thereafter.
     “Purchasing Financial Institution” has the meaning set forth in Section
12.1(b).
     “Rabo Company” means Nieuw Amsterdam Receivables Corporation, a Delaware
corporation, together with its successors and assigns.

Exh. I-25



--------------------------------------------------------------------------------



 



fourth amended and restated
receivables purchase agreement
     “Rabobank” means Cooperatieve Centrale Raiffeisen — Boerenleenbank B.A.
“Rabobank International”, New York Branch, a Netherlands banking cooperative
duly licensed under the laws of the State of New York.
     “Rating Agency” means, collectively, the nationally recognized rating
agency or agencies chosen by each of the Rabo Company the CL Company to rate its
respective Commercial Paper notes at any time, including, as of the date hereof,
Moody’s Investors Service, Inc., Fitch Ratings and Standard and Poor’s Ratings
Group.
     “Rebate/Billback” means, with respect to any Receivable, any incentives
provided to the Obligor thereof related to volume rebates or price incentives,
the dollar amount of which is known at the time of invoice of such Receivable.
     “Receivable” means all indebtedness and other obligations owed to the
applicable Originator (at the time it arises, and before giving effect to any
transfer or conveyance under any Receivables Sale Agreement or hereunder) or
owed to any Seller (after giving effect to any transfer or conveyance under any
Receivables Sale Agreement or hereunder) or in which any Seller or such
Originator has a security interest or other interest, including, without
limitation, any indebtedness, obligation or interest constituting an account,
chattel paper, instrument or general intangible, arising in connection with the
sale of goods or the rendering of services by such Originator and further
includes, without limitation, the obligation to pay any Finance Charges with
respect thereto. Indebtedness and other rights and obligations arising from any
one transaction, including, without limitation, indebtedness and other rights
and obligations represented by an individual invoice, shall constitute a
Receivable separate from a Receivable consisting of the indebtedness and other
rights and obligations arising from any other transaction; provided that any
indebtedness, rights or obligations referred to in the immediately preceding
sentence shall be a Receivable regardless of whether the account debtor or any
Seller treats such indebtedness, rights or obligations as a separate payment
obligation.
     “Receivables Sale Agreement” means each of the Suiza Receivables Sale
Agreement, the Dean Receivables Sale Agreement, the Specialty Receivables Sale
Agreement and the National Brand Receivables Sale Agreement.
     “Records” means, with respect to any Receivable, all Writings or Contracts
and other documents, books, records and other information (including, without
limitation, computer programs, tapes, disks, punch cards, data processing
software

Exh. I-26



--------------------------------------------------------------------------------



 



fourth amended and restated
receivables purchase agreement
and related property and rights) relating to such Receivable, any Related
Security therefor and the related Obligor.
     “Reduction Notice” has the meaning set forth in Section 1.3.
     “Regulatory Change” has the meaning set forth in Section 10.2(a).
     “Reinvestment” has the meaning set forth in Section 2.2.
     “Related Financial Institution” means with respect to each Company, each
Financial Institution set forth opposite such Company’s name in Schedule A to
this Agreement and/or, in the case of an assignment pursuant to Section 12.1,
set forth in the applicable Assignment Agreement.
     “Related Security” means, with respect to any Receivable:
          (i) all security interests or liens and property subject thereto from
time to time, if any, purporting to secure payment of such Receivable, whether
pursuant to the Writing or Contract related to such Receivable or otherwise,
together with all financing statements and security agreements describing any
collateral securing such Receivable,
          (ii) all guaranties, letters of credit, insurance, “supporting
obligations” (within the meaning of Section 9-102(a) of the UCC of all
applicable jurisdictions) and other agreements or arrangements of whatever
character from time to time supporting or securing payment of such Receivable
whether pursuant to the Writing or Contract related to such Receivable or
otherwise,
          (iii) all service contracts and other contracts and agreements
associated with such Receivable,
          (iv) all Records related to such Receivable,
          (v) all of the applicable Seller’s right, title and interest in, to
and under the Receivables Sale Agreement to which it is a party in respect of
such Receivable and all of the applicable Seller’s right, title and interest in,
to and under the applicable Performance Undertaking,
          (vi) all of the applicable Seller’s right, title and interest in, to
and under each Demand Note, and

Exh. I-27



--------------------------------------------------------------------------------



 



fourth amended and restated
receivables purchase agreement
          (vii) all proceeds of any of the foregoing.
     “Required Notice Period” means the number of days required notice set forth
below applicable to the Aggregate Reduction indicated below:

              Aggregate Reduction   Required Notice Period
 
  £ $100,000,000    two Business Days
 
  >$100,000,000 to $250,000,000    five Business Days
 
  ³ $250,000,000   ten Business Days

     “Required Purchasers” means, at any time, collectively, the Financial
Institutions with Commitments in excess of 66-2/3% of the aggregate Commitments
and the Companies with Company Purchase Limits in excess of 66-2/3% of the
aggregate amount of all Company Purchase Limits of all Companies hereunder.
     “Restricted Junior Payment” means (i) any dividend or other distribution,
direct or indirect, on account of any shares of any class of capital stock or
other equity interest of any Seller now or hereafter outstanding, except a
dividend or distribution payable solely in shares of that class of stock or
equity interest or in any junior class of stock or other junior equity interest
of such Seller, (ii) any redemption, retirement, sinking fund or similar
payment, purchase or other acquisition for value, direct or indirect, of any
shares of any class of capital stock or other equity interest of any Seller now
or hereafter outstanding, (iii) any payment or prepayment of principal of,
premium, if any, or interest, fees or other charges on or with respect to, and
any redemption, purchase, retirement, defeasance, sinking fund or similar
payment and any claim for rescission with respect to the Subordinated Loans (as
defined in the Receivables Sale Agreements), (iv) any payment made to redeem,
purchase, repurchase or retire, or to obtain the surrender of, any outstanding
warrants, options or other rights to acquire shares of any class of capital
stock or other equity interest of any Seller now or hereafter outstanding, and
(v) any payment of management fees by any Seller (except for reasonable
management fees to the Originators or their respective Affiliates in
reimbursement of actual management services performed).
     “Seller” has the meaning set forth in the preamble to this Agreement.
     “Seller Parties” has the meaning set forth in the preamble to this
Agreement.

Exh. I-28



--------------------------------------------------------------------------------



 



fourth amended and restated
receivables purchase agreement
     “Servicer” means at any time any Person or Persons (which may be the Agent)
then authorized pursuant to Article VIII to service, administer and collect
Receivables.
     “Servicing Fee” has the meaning set forth in Section 8.6.
     “Settlement Date” means (A) the 5th Business Day of each month, (B) the
last day of the relevant CP (Tranche) Accrual Period in respect of each
Purchaser Interest held by the any Pool Company (other than any Purchaser
Interest funded substantially with Pooled Commercial Paper) and in respect of
each Purchaser Interest held by the CL Company and (C) the last day of the
relevant Tranche Period in respect of each Purchaser Interest of the Financial
Institutions.
     “Settlement Period” means (A) in respect of each Purchaser Interest of each
Pool Company that is funded substantially with Pooled Commercial Paper, the
immediately preceding CP (Pool) Accrual Period, (B) in respect of each other
Purchaser Interest of any Pool Company and each Purchaser Interest of the CL
Company, the entire CP (Tranche) Accrual Period of such Purchaser Interest and
(C) in respect of each Purchaser Interest of the Financial Institutions, the
entire Tranche Period of such Purchaser Interest.
     “Southern Foods” means Southern Foods Group, L.P., a Delaware limited
partnership.
     “Specialty Receivables Sale Agreement” means the Specialty Receivables Sale
Agreement, dated as of November 20, 2003, by and among Dean Specialty and
Specialty Group, as the same may be amended, restated, supplemented or otherwise
modified from time to time.
     “Subsidiary” of a Person means (i) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(ii) any partnership, association, limited liability company, joint venture or
similar business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be so owned or controlled.
     “Suiza Originator” means each of Southern Foods, Country Fresh, GTL,
Land-O-Sun and Tuscan Dairies.

Exh. I-29



--------------------------------------------------------------------------------



 



fourth amended and restated
receivables purchase agreement
     “Suiza Receivables Sale Agreement” means that certain Amended and Restated
Receivables Sale Agreement, dated as of December 21, 2001, among the Suiza
Originators, certain other Originators and Dairy Group, as amended by Amendment
No. 1 thereto, dated as of May 15, 2002 and effective for all purposes as of
March 31, 2002, as further amended by Amendment No. 2 thereto, dated as of
November 20, 2003, and as further amended by Amendment No. 3 thereto, dated as
of March 30, 2004, as the same may be further amended, restated, supplemented or
otherwise modified from time to time.
     “Terminating Commitment Amount” means, with respect to any Terminating
Financial Institution, an amount equal to the Commitment (without giving effect
to clause (iii) of the proviso to the penultimate sentence of Section 4.6(a)) of
such Terminating Financial Institution, minus, an amount equal to 2% of such
Commitment.
     “Terminating Commitment Availability” means, with respect to any
Terminating Financial Institution, the positive difference (if any) between
(a) an amount equal to the Commitment (without giving effect to clause (iii) of
the proviso to the penultimate sentence of Section 4.6(a)) of such Terminating
Financial Institution, minus, an amount equal to 2% of such Commitment minus
(b) the Capital of the Purchaser Interests funded by such Terminating Financial
Institution.
     “Termination Date” means, with respect to a Terminating Financial
Institution and, if applicable, each Company in such Terminating Financial
Institution’s Purchaser Group, the date on which such Terminating Financial
Institution became a Non-Renewing Financial Institution or, in the case of
Section 9.2, the date such Financial Institution terminates its Commitment in
accordance therewith.
     “Termination Percentage” has the meaning set forth in Section 2.2.
     “Terminating CP Tranche” has the meaning set forth in Section 3.4(b).
     “Terminating Financial Institution” has the meaning set forth in Section
4.6(a).
     “Terminating Tranche” has the meaning set forth in Section 4.3(b).
     “Top Twenty-Five Obligors” means, of all Obligors of Receivables, the
twenty-five Obligors having the highest aggregate outstanding balances of all
Receivables as of the immediately preceding March 30, provided that until the
first

Exh. I-30



--------------------------------------------------------------------------------



 



fourth amended and restated
receivables purchase agreement
occurrence of such date after the date hereof, the Top Twenty-Five Obligors
shall be those Obligors listed on Schedule F.
     “Tranche Period” means, with respect to any Purchaser Interest held by a
Financial Institution:
     (a) if Yield for such Purchaser Interest is calculated on the basis of the
LIBO Rate, a period of one, two, three or six months, or such other period as
may be mutually agreeable to the applicable Financial Institution and the
Administrative Seller, commencing on a Business Day selected by the
Administrative Seller or the applicable Financial Institution pursuant to this
Agreement. Such Tranche Period shall end on the day in the applicable succeeding
calendar month that corresponds numerically to the beginning day of such Tranche
Period, provided, however, that if there is no such numerically corresponding
day in such succeeding month, such Tranche Period shall end on the last Business
Day of such succeeding month; or
     (b) if Yield for such Purchaser Interest is calculated on the basis of the
Prime Rate, a period commencing on a Business Day selected by the Administrative
Seller and agreed to by the applicable Financial Institution, provided no such
period shall exceed one month.
If any Tranche Period would end on a day that is not a Business Day, such
Tranche Period shall end on the next succeeding Business Day, provided, however,
that in the case of Tranche Periods corresponding to the LIBO Rate, if such next
succeeding Business Day falls in a new month, such Tranche Period shall end on
the immediately preceding Business Day. In the case of any Tranche Period for
any Purchaser Interest that commences before the Amortization Date and would
otherwise end on a date occurring after the Amortization Date, such Tranche
Period shall end on the Amortization Date. The duration of each Tranche Period
that commences after the Amortization Date shall be of such duration as selected
by the applicable Financial Institution.
     “Transaction Documents” means, collectively, this Agreement, each Purchase
Notice, each Receivables Sale Agreement, each Collection Account Agreement, each
Performance Undertaking, the Intercreditor Agreement, the Fee Letters, the
Agreement of General Partner, the Demand Notes, the Subordinated Notes (as
defined in each Receivables Sale Agreement) and all other instruments, documents
and agreements executed and delivered in connection herewith.

Exh. I-31



--------------------------------------------------------------------------------



 



fourth amended and restated
receivables purchase agreement
     “Transfer Agreement” means that certain Amended and Restated Receivables
Transfer Agreement dated as of December 21, 2001, between Morningstar and MRC,
as amended, restated, supplemented or otherwise modified from time to time.
     “Tuscan Dairies” means Tuscan/Lehigh Dairies, Inc., a Delaware corporation.
     “UCC” means the Uniform Commercial Code as from time to time in effect in
the specified jurisdiction.
     “Wachovia Company” means Blue Ridge Asset Funding Corporation, a Delaware
corporation, together with its successors and assigns.
     “Wachovia” means Wachovia Bank, National Association, a national banking
corporation.
     “Weekly Report” has the meaning set forth in Section 8.5.
     “White Wave” has the meaning set forth in Section 7.2(d).
     “Writing” means, with respect to any Receivable, any and all instruments,
invoices, purchase orders or other writings (which may be electronic) (other
than Contracts) pursuant to which such Receivable arises or that evidences such
Receivable.
     “Yield” means for each respective Tranche Period relating to Purchaser
Interests of the Financial Institutions, an amount equal to the product of the
applicable Discount Rate for each Purchaser Interest multiplied by the Capital
of such Purchaser Interest for each day elapsed during such Tranche Period,
annualized on a 360 day basis.
     “Yield and Servicer Reserve” means, on any date, an amount equal to 2.5% of
the Net Receivables Balance as of the close of business of the Servicers on such
date.
     All accounting terms not specifically defined herein shall be construed in
accordance with GAAP. All terms used in Article 9 of the UCC in the State of
Illinois, and not specifically defined herein, are used herein as defined in
such Article 9.

Exh. I-32



--------------------------------------------------------------------------------



 



fourth amended and restated
receivables purchase agreement
EXHIBIT II
FORM OF PURCHASE NOTICE

     
 
  [Date]
 
   
Bank One, NA (Main Office Chicago),
as Agent
1 Bank One Plaza, 19th Floor
Mail Code IL1-0079
Asset-Backed Finance
Chicago, Illinois 60670-0079
Attention: Transaction Management

Credit Lyonnais New York Branch
1301 Avenue of the Americas
17th Floor
New York, New York 10019
Attention: Anthony M. Brown Jr.

Cooperatieve Centrale Raiffeisen -
Boerenleenbank B.A. “Rabobank
International”, New York Branch
245 Park Avenue
New York, NY 10167
Attention: Michael Halevi

Wachovia Bank, National Association
191 Peachtree Street, N.E.
Mail Code GA 8047, 22nd Floor
Atlanta, GA 30303
Attention: Rodney K. Sanders
  Falcon Asset Securitization Corporation
c/o Bank One, NA (Main Office
Chicago), as Agent
1 Bank One Plaza
Mail Code IL1-0594
Chicago, Illinois 60670-0594
Attention: Falcon Funding Manager

Atlantic Asset Securitization Corp.
c/o Credit Lyonnais New York Branch
1301 Avenue of the Americas
17th Floor
New York, New York 10019
Attention: Anthony M. Brown Jr.

Nieuw Amsterdam Receivables
Corporation
c/o Global Securitization Services
445 Broadhollow Road, Suite 239
Melville, NY 11747
Attention: Tony Wong


Blue Ridge Asset Funding Corporation
c/o Wachovia Capital Markets, LLC
301 S. College Street
FLR TRW 10 NC0610
Charlotte, NC 28288-0610
Attention: Douglas R. Wilson, Sr.

Re: PURCHASE NOTICE
Ladies and Gentlemen:
     Reference is hereby made to the Fourth Amended and Restated Receivables
Purchase Agreement, dated as of March 30, 2004, by and among Dairy Group

Exh. II-1



--------------------------------------------------------------------------------



 



fourth amended and restated
receivables purchase agreement
Receivables, L.P., Dairy Group Receivables II, L.P., Specialty Group
Receivables, L.P. and Dean National Brand Group, L.P., as Sellers, the Servicers
party thereto, the Financial Institutions party thereto, the Companies party
thereto, and Bank One, NA (Main Office Chicago), as Agent (as amended, restated,
supplemented or otherwise modified from time to time, the “Receivables Purchase
Agreement”). Capitalized terms used herein shall have the meanings assigned to
such terms in the Receivables Purchase Agreement.
     The Agent and the Purchasers are hereby notified of the following
Incremental Purchase:

         
Purchase Price:
  $  
 
       
Date of Purchase:
       
 
       
Requested Discount Rate:
  [LIBO Rate] [Prime Rate] [Commercial Paper rate]

     Please credit the Purchase Price in immediately available funds to our
Facility Account on the above-specified date of purchase as set forth below:
[Account Name]
[Account No.]
[Bank Name & Address]
[ABA #]
Reference:
Telephone advice to: [Name] @ tel. No. ( )
     Please advise [Name] at telephone no ( )
                                        if any Company will not be making this
purchase.
     In connection with the Incremental Purchase to be made on the above listed
“Date of Purchase” (the “Purchase Date”), the Administrative Seller hereby
certifies that the following statements are true on the date hereof, and will be
true on the Purchase Date (before and after giving effect to the proposed
Incremental Purchase):
          (i) the representations and warranties of each Seller set forth in
Section 5.1 of the Receivables Purchase Agreement are true and correct on and as
of the Purchase Date as though made on and as of such date;
Exh. II-2

 



--------------------------------------------------------------------------------



 



fourth amended and restated
receivables purchase agreement
          (ii) no event has occurred and is continuing, or would result from the
proposed Incremental Purchase, that will constitute an Amortization Event or a
Potential Amortization Event;
          (iii) the Facility Termination Date has not occurred, the Aggregate
Capital does not exceed the Purchase Limit and the aggregate Purchaser Interests
do not exceed 100%; and
          (iv) the amount of Aggregate Capital is $                     after
giving effect to the Incremental Purchase to be made on the Purchase Date.
Very truly yours,
DAIRY GROUP RECEIVABLES, L.P.,
as Administrative Seller
By:
Name:
Title:
Exh. II-3

 



--------------------------------------------------------------------------------



 



fourth amended and restated
receivables purchase agreement
EXHIBIT III
JURISDICTION OF ORGANIZATION;
PRINCIPAL PLACES OF BUSINESS;
CHIEF EXECUTIVE OFFICES;
LOCATIONS OF RECORDS;
FEDERAL EMPLOYER IDENTIFICATION NUMBER(S);
STATE ORGANIZATIONAL NUMBER;
OTHER NAMES
See Attached.
Exh. II-1

 



--------------------------------------------------------------------------------



 



fourth amended and restated
receivables purchase agreement
EXHIBIT IV
NAME OF COLLECTION BANKS; COLLECTION ACCOUNTS
See Attached.
Exh. III-1

 



--------------------------------------------------------------------------------



 



fourth amended and restated
receivables purchase agreement
EXHIBIT V
FORM OF COMPLIANCE CERTIFICATE
To: Bank One, NA (Main Office Chicago), as Agent for the benefit of the
Purchasers
     This Compliance Certificate is furnished pursuant to that certain Fourth
Amended and Restated Receivables Purchase Agreement dated as of March 30, 2004,
among Dairy Group Receivables, L.P., Dairy Group Receivables II, L.P., Specialty
Group Receivables, L.P. and Dean National Brand Group, L.P., as Sellers, the
Servicers party thereto, the Financial Institutions party thereto, the Companies
party thereto, and Bank One, NA (Main Office Chicago), as Agent (as amended,
restated, supplemented, or otherwise modified from time to time, the
“Agreement”). Capitalized terms used and not otherwise defined herein are used
with the meanings attributed thereto in the Agreement.
     THE UNDERSIGNED HEREBY CERTIFIES THAT:
     1. I am the duly elected                      of [Insert name of applicable
Seller Party or Originator] (the “Applicable Party”).
     2. I have reviewed the terms of the Agreement and I have made, or have
caused to be made under my supervision, a detailed review of the transactions
and conditions of the Applicable Party and its Subsidiaries during the
accounting period covered by the attached financial statements.
     3. The examinations described in paragraph 2 did not disclose, and I have
no knowledge of, the existence of any condition or event that constitutes an
Amortization Event or Potential Amortization Event during or at the end of the
accounting period covered by the attached financial statements or as of the date
of this Certificate, except as set forth in paragraph 5 below.
     4. Schedule I attached hereto sets forth financial data and computations
evidencing the compliance with certain covenants of the Agreement, all of which
data and computations are true, complete and correct.
     5. Described below are the exceptions, if any, to paragraph 3 by listing,
in detail, the nature of the condition or event, the period during which it has
existed and the action that the Applicable Party has taken, is taking, or
proposes to take with respect to each such condition or event:
Exh. V-1

 



--------------------------------------------------------------------------------



 



fourth amended and restated
receivables purchase agreement
 
 
 
     6. As of the date hereof, the jurisdiction of organization of each Seller
and each Servicer is Delaware, each of the Sellers and each Servicer is a
“registered organization” (within the meaning of Section 9-102 of the UCC in
effect in such applicable jurisdiction) and neither any Seller nor any Servicer
has changed its jurisdiction of organization since the date of the Agreement.
Exh. V-2

 



--------------------------------------------------------------------------------



 



fourth amended and restated
receivables purchase agreement
     he foregoing certifications, together with the computations set forth in
Schedule I hereto and the financial statements delivered with this Certificate
in support hereof, are made and delivered this ___day of                     ,
___.

     
 
  [DAIRY GROUP RECEIVABLES, L.P.]
 
   
 
  By:
 
  Name:
 
  Title:
 
   
 
  [DAIRY GROUP RECEIVABLES II, L.P.]
 
   
 
  By:
 
  Name:
 
  Title:
 
   
 
  [SPECIALTY GROUP RECEIVABLES, L.P.]
 
   
 
  By:
 
  Name:
 
  Title:
 
   
 
  [DEAN NATIONAL BRAND GROUP, L.P.]
 
   
 
  By:
 
  Name:
 
  Title:

Exh. V-3

 



--------------------------------------------------------------------------------



 



fourth amended and restated
receivables purchase agreement
SCHEDULE I TO COMPLIANCE CERTIFICATE

A.   Schedule of Compliance as of                     , ___with Section ___of
the Agreement. Unless otherwise defined herein, the terms used in this
Compliance Certificate have the meanings ascribed thereto in the Agreement.

This schedule relates to the month ended:                     
Exh. V-4

 



--------------------------------------------------------------------------------



 



fourth amended and restated
receivables purchase agreement
EXHIBIT VI
FORM OF COLLECTION ACCOUNT AGREEMENT
[On letterhead of Originator]
                    , ___
[Lock-Box Bank/Concentration Bank/Depositary Bank]
     Re:     [Applicable Originator]
Ladies and Gentlemen:
     Reference is hereby made to P.O. Box #                    in [city, state,
zip code] (the “Lock-Box”) of which you have exclusive control for the purpose
of receiving mail and processing payments therefrom pursuant to that certain
[name of lock-box agreement] between you and [applicable Originator] (the
“Company”) dated                     (the “Agreement”). You hereby confirm your
agreement to perform the services described therein. Among the services you have
agreed to perform therein, is to endorse all checks and other evidences of
payment, and credit such payments to the Company’s checking account no.
                    maintained with you in the name of the Company (the
“Lock-Box Account”).
     The Company hereby informs you that pursuant to that certain [Amended and
Restated Receivables Sale Agreement, dated as of December 21, 2001], [Dean
Receivables Sale Agreement, dated as of May 15, 2002 and effective for all
purposes as of March 31, 2002], [Specialty Receivables Sale Agreement, dated as
of November 20, 2003], [National Brand Group Receivables Sale Agreement, dated
as of March 30, 2004], among the Company, the other parties thereto as
Originators and [Dairy Group Receivables, L.P.] [Dairy Group Receivables II,
L.P.] [Specialty Group Receivables, L.P.] [Dean National Brand Group, L.P.]
(“Seller”), the Company has transferred all of its right, title and interest in
and to, and exclusive ownership and control of, the Lock-Box and the Lock-Box
Account to Seller. The Company and Seller hereby request that the name of the
Lock-Box Account be changed to “[applicable Servicer], as Servicer.”
     The Company and Seller hereby irrevocably instruct you, and you hereby
agree, that (i) if at any time you receive any instruction originated by Bank
One, NA (Main Office Chicago) (“Bank One”) directing the disposition of funds in
the Lock-
Exh. VI-1

 



--------------------------------------------------------------------------------



 



fourth amended and restated
receivables purchase agreement
Box Account you will comply with such instruction without further consent of the
Company, Seller or any other person or entity, provided, that until you receive
notice in the form attached hereto as Annex A (a “Notice”) from Bank One, Seller
and the Company, as servicer, shall be entitled to give instructions directing
the disposition of funds in the Lock-Box Account; (ii) notwithstanding anything
to the contrary contained herein, if at any time you receive conflicting
instructions from Bank One and Seller or the Company, you shall follow the
instructions of Bank One and not Seller or the Company; and (iii) upon receiving
a Notice, (A) you will take all instructions regarding the Lock-Box Account and
the disposition of funds therein solely from Bank One, (B) the name of the
Lock-Box Account will be changed to Bank One for itself and as agent (or any
designee of Bank One) and Bank One will have exclusive ownership of and access
to and sole control of the Lock-Box and the Lock-Box Account, and neither the
Company, Seller, nor any of their respective affiliates will have any control of
the Lock-Box or the Lock-Box Account or any access thereto, (C) you will either
continue to send the funds from the Lock-Box to the Lock-Box Account, or will
redirect the funds as Bank One may otherwise request, (D) you will transfer
monies on deposit in the Lock-Box Account, at any time, as directed by Bank One
and otherwise comply with all instructions received from Bank One with respect
to the Lock-Box and the Lock-Box Account without further consent by the Company,
Seller or any other person or entity, (E) all services to be performed by you
under the Agreement will be performed on behalf of Bank One, and (F) all
correspondence or other mail that you have agreed to send to the Company or
Seller will be sent to Bank One at the following address:
Bank One, NA (Main Office Chicago), as Agent
Mail Code IL1- __
1 Bank One Plaza
Chicago, Illinois 60670-__
Attention: Credit Manager, Asset Backed
Securities Division
          Moreover, upon such notice, Bank One for itself and as agent will have
all rights and remedies given to the Company (and Seller, as the Company’s
assignee) under the Agreement. Seller agrees, however, to continue to pay all
fees and other assessments due thereunder at any time.
          You hereby acknowledge that monies deposited in the Lock-Box Account
or any other account established with you by Bank One for the purpose of
receiving funds from the Lock-Box are subject to the liens of Bank One for
itself and as agent, and will not be subject to deduction, set-off, recoupment,
banker’s lien or any other right you or any other party may have against the
Company, Seller or any
Exh. VI-2

 



--------------------------------------------------------------------------------



 



fourth amended and restated
receivables purchase agreement
of their respective affiliates (including, without limitation, any security
interest therein arising by operation of law or otherwise, which security
interest is hereby released and terminated).
          You hereby acknowledge and agree that (i) you are executing this
letter agreement and agree to perform hereunder in your capacity as a “bank” as
defined in Section 9-102 of the UCC; (ii) the Lock-Box Account is, and will be
maintained as, a “deposit account” as defined in Section 9-102 of the UCC and
shall be governed by the laws of the State of Illinois; (iii) regardless of any
provision in any other agreement, for purposes of the UCC, Illinois shall be
deemed to be your jurisdiction (within the meaning of Section 9-304 of the UCC);
(iv) there are no agreements entered into between you and/or the Company or
Seller with respect to the Lock-Box Account, except the Agreement; (v) you have
not entered into, and until termination of this letter agreement will not enter
into, any agreement with any other party relating to the Lock-Box Account and/or
any financial assets or funds credited or deposited thereto pursuant to which
you have agreed to comply with instructions (within the meaning of Section 9-104
of the UCC) of such other party; (vi) you will not change the name or account
number of the Lock-Box Account without the prior written consent of Bank One;
(vii) you have not entered into, and until termination of this letter agreement
will not enter into, any agreement purporting to limit or condition your
obligation to comply with instructions; (viii) except for the claims and
interest of Bank One and Seller in the Lock-Box Account, you do not know of any
lien on or claim to, or interest in the Lock-Box Account or funds deposited or
credited thereto; and (ix) if any party asserts any lien, encumbrance or similar
process against the Lock-Box Account or funds deposited or credited thereto, you
will promptly notify Bank One and Seller thereof. All references herein to the
“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
the State of Illinois.
          THIS LETTER AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER WILL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF ILLINOIS. This letter agreement may be executed in any
number of counterparts and all of such counterparts taken together will be
deemed to constitute one and the same instrument.
          This letter agreement contains the entire agreement between the
parties, and may not be altered, modified, terminated or amended in any respect,
nor may any right, power or privilege of any party hereunder be waived or
released or discharged, except upon execution by all parties hereto of a written
instrument so providing. In the event that any provision in this letter
agreement is in conflict with,
Exh. VI-3

 



--------------------------------------------------------------------------------



 



fourth amended and restated
receivables purchase agreement
or inconsistent with, any provision of the Agreement or any other agreement now
existing or hereafter entered into, this letter agreement will exclusively
govern and control. Each party agrees to take all actions reasonably requested
by any other party to carry out the purposes of this letter agreement or to
preserve and protect the rights of each party hereunder.
Exh. VI–4

 



--------------------------------------------------------------------------------



 



fourth amended and restated
receivables purchase agreement
     Please indicate your agreement to the terms of this letter agreement by
signing in the space provided below. This letter agreement will become effective
immediately upon execution of a counterpart of this letter agreement by all
parties hereto.

     
 
  Very truly yours,
 
   
 
  [APPLICABLE ORIGINATOR]
 
   
 
  By:
 
  Name:
 
  Title:
 
   
 
  [DAIRY GROUP RECEIVABLES, L.P.]
 
   
 
  By:
 
  Name:
 
  Title:
 
   
 
  [DAIRY GROUP RECEIVABLES II, L.P.]
 
   
 
  By:
 
  Name:
 
  Title:
 
   
 
  [SPECIALTY GROUP RECEIVABLES, L.P.]
 
   
 
  By:
 
  Name:
 
  Title:
 
   
 
  [DEAN NATIONAL BRAND GROUP, L.P.]
 
   
 
  By:
 
  Name:
 
  Title:

Exh. VI–5

 



--------------------------------------------------------------------------------



 



fourth amended and restated
receivables purchase agreement
Acknowledged and agreed to
this ___day of                     
[COLLECTION BANK]
By:
Name:
Title:
BANK ONE, NA (MAIN OFFICE CHICAGO), as Agent
By:
Name:
Title:
Exh. VI–6

 



--------------------------------------------------------------------------------



 



fourth amended and restated
receivables purchase agreement
ANNEX A
FORM OF NOTICE
[On letterhead of Bank One]
                    , ___
[Collection Bank/Depositary Bank/Concentration Bank]
     Re:     [Applicable Originator]
Ladies and Gentlemen:
     We hereby notify you that we are exercising our rights pursuant to that
certain letter agreement among [applicable Originator], [Dairy Group
Receivables, L.P.] [Dairy Group Receivables II, L.P.] [Specialty Group
Receivables, L.P.] [Dean National Brand Group, L.P.], you and us, to have the
name of, and to have exclusive ownership and sole control of, account number
                    (the “Lock-Box Account”) maintained with you, transferred to
us. You are hereby instructed not to accept any direction, instructions or
entitlement orders with respect to the Lock-Box Account or the funds credited
thereto from any person or entity other than us, unless otherwise ordered by a
court of competent jurisdiction. [The Lock-Box Account will henceforth be a
zero-balance account, and funds deposited in the Lock-Box Account should be sent
at the end of each day to                     .] You have further agreed to
perform all other services you are performing under that certain agreement dated
                     between you and [applicable Originator] on our behalf.
     We appreciate your cooperation in this matter.
Very truly yours,
BANK ONE, NA (MAIN OFFICE CHICAGO) (for itself and as agent)
By:
Name:
Title:
Exh. VI–7

 



--------------------------------------------------------------------------------



 



fourth amended and restated
receivables purchase agreement
EXHIBIT VII
FORM OF ASSIGNMENT AGREEMENT
     THIS ASSIGNMENT AGREEMENT (this “Assignment Agreement”) is entered into as
of the ___ day of                     , ___, by and between
                                         (“Assignor”) and
                                         (“Assignee”).
PRELIMINARY STATEMENTS
          A. This Assignment Agreement is being executed and delivered in
accordance with Section 12.1(b) of that certain Fourth Amended and Restated
Receivables Purchase Agreement, dated as of March 30, 2004, by and among Dairy
Group Receivables, L.P., Dairy Group Receivables II, L.P., Specialty Group
Receivables, L.P. and Dean National Brand Group, L.P., as Sellers, the Servicers
party thereto, the Financial Institutions party thereto, the Companies party
thereto, and Bank One, NA (Main Office Chicago), as Agent (as amended, modified
or restated from time to time, the “Purchase Agreement”). Capitalized terms used
and not otherwise defined herein are used with the meanings set forth or
incorporated by reference in the Purchase Agreement.
          B. Assignor is a Financial Institution party to the Purchase
Agreement, and Assignee wishes to become a Financial Institution thereunder; and
          C. Assignor is selling and assigning to Assignee an undivided
                    % (the “Transferred Percentage”) interest in all of
Assignor’s rights and obligations under the Purchase Agreement and the
Transaction Documents, including, without limitation, Assignor’s Commitment and
(if applicable) the Capital of Assignor’s Purchaser Interests as set forth
herein.
AGREEMENT
     The parties hereto hereby agree as follows:
          1. The sale, transfer and assignment effected by this Assignment
Agreement shall become effective (the “Effective Date”) two (2) Business Days
(or such other date selected by the Agent in its sole discretion) following the
date on which a notice substantially in the form of Schedule II to this
Assignment Agreement (“Effective Notice”) is delivered by the Agent to the
Company in the Assignor’s and Assignee’s Purchaser Group, Assignor and Assignee.
From and after the Effective Date, Assignee shall be a Financial Institution
party to the Purchase Agreement for
Exh. VII–1

 



--------------------------------------------------------------------------------



 



fourth amended and restated
receivables purchase agreement
all purposes thereof as if Assignee were an original party thereto and Assignee
agrees to be bound by all of the terms and provisions contained therein.
          2. If Assignor has no outstanding Capital under the Purchase
Agreement, on the Effective Date, Assignor shall be deemed to have hereby
transferred and assigned to Assignee, without recourse, representation or
warranty (except as provided in paragraph 6 below), and the Assignee shall be
deemed to have hereby irrevocably taken, received and assumed from Assignor, the
Transferred Percentage of Assignor’s Commitment and all rights and obligations
associated therewith under the terms of the Purchase Agreement, including,
without limitation, the Transferred Percentage of Assignor’s future funding
obligations under Article I of the Purchase Agreement.
          3. If Assignor has any outstanding Capital under the Purchase
Agreement, at or before 12:00 noon, local time of Assignor, on the Effective
Date Assignee shall pay to Assignor, in immediately available funds, an amount
equal to the sum of (i) the Transferred Percentage of the outstanding Capital of
Assignor’s Purchaser Interests (such amount, being hereinafter referred to as
the “Assignee’s Capital”); (ii) all accrued but unpaid (whether or not then due)
Yield attributable to Assignee’s Capital; and (iii) accruing but unpaid fees and
other costs and expenses payable in respect of Assignee’s Capital for the period
commencing upon each date such unpaid amounts commence accruing, to and
including the Effective Date (the “Assignee’s Acquisition Cost”); whereupon,
Assignor shall be deemed to have sold, transferred and assigned to Assignee,
without recourse, representation or warranty (except as provided in paragraph 6
below), and Assignee shall be deemed to have hereby irrevocably taken, received
and assumed from Assignor, the Transferred Percentage of Assignor’s Commitment
and the Capital of Assignor’s Purchaser Interests (if applicable) and all
related rights and obligations under the Purchase Agreement and the Transaction
Documents, including, without limitation, the Transferred Percentage of
Assignor’s future funding obligations under Article I of the Purchase Agreement.
          4. Concurrently with the execution and delivery hereof, Assignor will
provide to Assignee copies of all documents requested by Assignee that were
delivered to Assignor pursuant to the Purchase Agreement.
          5. Each of the parties to this Assignment Agreement agrees that at any
time and from time to time upon the written request of any other party, it will
execute and deliver such further documents and do such further acts and things
as such other party may reasonably request in order to effect the purposes of
this Assignment Agreement.
          6. By executing and delivering this Assignment Agreement, Assignor and
Assignee confirm to and agree with each other, the Agent and the other Financial
Institutions in the Assignor’s and Assignee’s Purchaser Group as follows:
Exh. VII–2

 



--------------------------------------------------------------------------------



 



fourth amended and restated
receivables purchase agreement
(a) other than the representation and warranty that it has not created any
Adverse Claim upon any interest being transferred hereunder, Assignor makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made by any other Person in or in
connection with the Purchase Agreement or the Transaction Documents or the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of Assignee, the Purchase Agreement or any other instrument or document
furnished pursuant thereto or the perfection, priority, condition, value or
sufficiency of any collateral; (b) Assignor makes no representation or warranty
and assumes no responsibility with respect to the financial condition of any
Seller, any Obligor or any Affiliate thereof or the performance or observance by
any Seller, any Obligor or any Affiliate thereof of any of their respective
obligations under the Transaction Documents or any other instrument or document
furnished pursuant thereto or in connection therewith; (c) Assignee confirms
that it has received a copy of the Purchase Agreement and copies of such other
Transaction Documents, and other documents and information as it has requested
and deemed appropriate to make its own credit analysis and decision to enter
into this Assignment Agreement; (d) Assignee will, independently and without
reliance upon the Agent, any Company, any Seller or any other Financial
Institution or Purchaser and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Purchase Agreement and the Transaction
Documents; (e) Assignee appoints and authorizes the Agent to take such action as
agent on its behalf and to exercise such powers under the Transaction Documents
as are delegated to the Agent by the terms thereof, together with such powers as
are reasonably incidental thereto; and (f) Assignee agrees that it will perform
in accordance with their terms all of the obligations that, by the terms of the
Purchase Agreement and the other Transaction Documents, are required to be
performed by it as a Financial Institution (including, without limitation, as a
Related Financial Institution) or, when applicable, as a Purchaser.
          7. Each party hereto represents and warrants to and agrees with the
Agent that it is aware of and will comply with the provisions of the Purchase
Agreement, including, without limitation, Article I and Sections 4.1 and 14.6
thereof.
          8. Schedule I hereto sets forth the revised Commitment of Assignor,
the Company for which Assignee shall act as a Related Financial Institution and
the Commitment of Assignee, as well as administrative information with respect
to Assignee.
          9. THIS ASSIGNMENT AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF ILLINOIS.
          10. Assignee hereby covenants and agrees that, prior to the date that
is one year and one day after the payment in full of all senior indebtedness for
Exh. VII–3

 



--------------------------------------------------------------------------------



 



fourth amended and restated
receivables purchase agreement
borrowed money of any Company, it will not institute against, or join any other
Person in instituting against, any Company any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings or other similar proceeding
under the laws of the United States or any state of the United States.
     IN WITNESS WHEREOF, the parties hereto have caused this Assignment
Agreement to be executed by their respective duly authorized officers of the
date hereof.
[ASSIGNOR]
By:
Title:
[ASSIGNEE]
By:
Title:
Exh. VII–4

 



--------------------------------------------------------------------------------



 



fourth amended and restated
receivables purchase agreement
SCHEDULE I TO ASSIGNMENT AGREEMENT
LIST OF LENDING OFFICES, ADDRESSES
FOR NOTICES AND COMMITMENT AMOUNTS
Date:                                         ,                     
Transferred Percentage:                     %

                      A-1   A-2   B-1   B-2     Commitment   Commitment        
    (prior to giving   (after giving       Ratable     effect to the   effect to
the   Outstanding   Share of     Assignment   Assignment   Capital   Outstanding
Assignor   Agreement)   Agreement)   (if any)   Capital  
 
               

                  A-2   B-1   B-2     Commitment             (after giving      
Ratable     effect to the   Outstanding   Share of     Assignment   Capital  
Outstanding Assignee   Agreement)   (if any)   Capital  
 
           

Assignee is a Related Financial Institution for:
                                                            
Address for Notices
                                        
                                        
Attention:
Phone:
Fax:
Exh. VII-5

 



--------------------------------------------------------------------------------



 



fourth amended and restated
receivables purchase agreement
SCHEDULE II TO ASSIGNMENT AGREEMENT
EFFECTIVE NOTICE

             
TO:
    , Assignor    
 
 
 
       
 
           
 
           
 
           
 
           
 
           
 
           
TO:
    , Assignee    
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
TO:
    , Company    
 
           
 
           
 
           
 
           
 
           
 
           
 
           

          The undersigned, as Agent under the Fourth Amended and Restated
Receivables Purchase Agreement dated as of March 30, 2004, by and among Dairy
Group Receivables, L.P., Dairy Group Receivables II, L.P., Specialty Group
Receivables, L.P. and Dean National Brand Group, L.P., as Sellers, the Servicers
party thereto, the Financial Institutions party thereto, the Companies party
thereto, and the undersigned, hereby acknowledges receipt of executed
counterparts of a completed Assignment Agreement dated as of
                    , ___between                                         , as
Assignor, and                                         , as Assignee. Terms
defined in such Assignment Agreement are used herein as therein defined.
          1. Pursuant to such Assignment Agreement, you are advised that the
Effective Date will be                                         , ___.
          2. Each of the Company in the Assignor’s Purchaser Group and the
Administrative Seller hereby consent to the Assignment Agreement as required by
Section 12.1(b) of the Purchase Agreement.
Exh. VII-6

 



--------------------------------------------------------------------------------



 



fourth amended and restated
receivables purchase agreement
          [3. Pursuant to such Assignment Agreement, the Assignee is required to
pay $                     to Assignor at or before 12:00 noon (local time of
Assignor) on the Effective Date in immediately available funds.]

              Very truly yours,
 
            BANK ONE, NA (MAIN OFFICE CHICAGO),

individually and as Agent
 
       
 
  By:    
 
       
 
  Name:    
 
  Title:    
 
            [APPLICABLE COMPANY]
 
       
 
  By:    
 
       
 
  Name:    
 
  Title:    
 
            [DAIRY GROUP RECEIVABLES, L.P.]
 
       
 
  By:    
 
       
 
  Name:    
 
  Title:    
 
            [DAIRY GROUP RECEIVABLES II, L.P.]
 
       
 
  By:    
 
       
 
  Name:    
 
  Title:    
 
            [SPECIALTY GROUP RECEIVABLES, L.P.]
 
       
 
  By:    
 
       
 
  Name:    
 
  Title:    
 
            [DEAN NATIONAL BRAND GROUP, L.P.]
 
       
 
  By:    
 
       
 
  Name:    
 
  Title:    

Exh. VII-7

 



--------------------------------------------------------------------------------



 



fourth amended and restated
receivables purchase agreement
EXHIBIT VIII
CREDIT AND COLLECTION POLICIES
See Exhibit V to each of the Receivables Sale Agreements
Exh. VIII–1

 



--------------------------------------------------------------------------------



 



fourth amended and restated
receivables purchase agreement
EXHIBIT IX
FORM OF ACKNOWLEDGMENT AND
AMENDMENT AGREEMENT
[See attached.]
Exh. IX-1

 



--------------------------------------------------------------------------------



 



fourth amended and restated
receivables purchase agreement
EXHIBIT X
FORM OF MONTHLY REPORT
     The above is a true and accurate accounting pursuant to the terms of the
Fourth Amended and Restated Receivables Purchase Agreement dated as of March 30,
2004 (as amended, restated or otherwise modified from time to time, the
“Agreement”), by and among Dairy Group Receivables, L.P., Dairy Group
Receivables II, L.P., Specialty Group Receivables, L.P. and Dean National Brand
Group, L.P., as Sellers, the Servicers party thereto, the Financial Institutions
party thereto, the Companies party thereto, and Bank One, NA (Main Office
Chicago), as Agent, and I have no knowledge of the existence of any conditions
or events that constitute an Amortization Event or Potential Amortization Event,
as each such term is defined under the Agreement, during or at the end of the
accounting period covered by this monthly report or as of the date of this
certificate, except as set forth below.

     
By:
   
 
   

     
Name:
   
 
   

     
Title:
   
 
   

     
Company Name:
   
 
   

     
Date:
   
 
   

Exh. X-1



--------------------------------------------------------------------------------



 



fourth amended and restated
receivables purchase agreement
EXHIBIT XI
PERFORMANCE UNDERTAKING

Exh. XI-1



--------------------------------------------------------------------------------



 



fourth amended and restated
receivables purchase agreement
SCHEDULE A
COMMITMENTS, COMPANY PURCHASE LIMITS,
PAYMENT ADDRESSES AND RELATED FINANCIAL INSTITUTIONS
Commitments and Payment Addresses of Financial Institutions

              Financial Institution   Commitment   Payment Address
Bank One, NA (Main Office Chicago)
  $ 204,000,000     Bank One, NA (Main
Office Chicago)
Asset Backed Finance
Mail Code IL1-0594
1 Bank One Plaza
Chicago, Illinois 60670-0594
Fax: (312) 732-1844
 
           
Credit Lyonnais New York Branch
  $ 102,000,000     1301 Avenue of the
Americas
17th Floor
New York, New York
10019
 
           
Cooperatieve Centrale
Raiffeisen - Boerenleenbank
B.A. “Rabobank
International”,
New York Branch
  $ 102,000,000     245 Park Avenue
New York, NY 10167
 
           
Wachovia Bank,
National Association
  $ 102,000,000     191 Peachtree Street, N.E.
Mail Code GA 8088, 22nd Fl.
Atlanta, GA 30303

Sch. A-2



--------------------------------------------------------------------------------



 



fourth amended and restated
receivables purchase agreement
SCHEDULE A (CONT’D)
Company Purchase Limits, Payment Addresses and
Related Financial Institutions of Companies

                      Company       Related     Purchase       Financial Company
  Limit   Payment Address   Institution(s)
Falcon Asset
Securitization
Corporation
  $ 200,000,000     c/o Bank One, NA (Main
Office Chicago), as Agent
Asset Backed Finance
Mail Code IL1-0594
1 Bank One Plaza
Chicago, Illinois 60670-0594
Fax: (312) 732-1844   Bank One, NA
(Main Office
Chicago)
 
               
Atlantic Asset
Securitization
Corp.
  $ 100,000,000     c/o Credit Lyonnais New
York Branch
1301 Avenue of the Americas
17th Floor
New York, New York
10019   Credit
Lyonnais New
York Branch
 
               
Nieuw Amsterdam
Receivables
Corporation
  $ 100,000,000     c/o Global Securitization
   Services
445 Broadhollow Road
Suite 239
Melville, NY 11747   Cooperatieve
Centrale
Raiffeisen -
Boerenleenbank B.A.
“Rabobank
International”,
New York
Branch
 
               
Blue Ridge Asset
Funding
Corporation
  $ 100,000,000     c/o Wachovia Capital
   Markets, LLC
301 S. College Street
FLR TRW 10 NC0610
Charlotte, NC 28288-0610   Wachovia
Bank, National
Association

Sch. A-3



--------------------------------------------------------------------------------



 



fourth amended and restated
receivables purchase agreement
SCHEDULE B
DOCUMENTS TO BE DELIVERED TO THE AGENT
ON OR PRIOR TO THE DATE HEREOF
PART I: Documents to be Delivered in Connection with the National Brand
Receivables Sale Agreement, the Amendment No. 2 to the Dean Receivables Sale
Agreement and the Amendment No. 3 to the Suiza Receivables Sale Agreement.

1.   Executed copies of the National Brand Receivables Sale Agreement, the
Amendment No. 2 to the Dean Receivables Sale Agreement and the Amendment No. 3
to the Suiza Receivables Sale Agreement, duly executed by the parties thereto.  
2.   Copy of the Resolutions of the Board of Directors, members or partners, as
applicable, of each New Entity and each other Originator party to the Amendment
No. 2 to Dean Receivables Sale Agreement or the Amendment No. 3 to the Suiza
Receivables Sale Agreement certified by its Secretary, authorizing such New
Entity’s or other Originator party to the Amendment No. 2 to Dean Receivables
Sale Agreement’s or the Amendment No. 3 to the Suiza Receivables Sale
Agreement’s execution, delivery and performance of the National Brand
Receivables Sale Agreement, the Amendment No. 2 to Dean Receivables Sale
Agreement or the Amendment No. 3 to the Suzia Receivables Sale Agreement, as
applicable, and the other documents to be delivered by it thereunder.   3.  
Articles or Certificate of Incorporation or other formation documents of
(i) each New Entity and (ii) each other Originator party to the Amendment No. 2
to Dean Receivables Sale Agreement or the Amendment No. 3 to the Suiza
Receivables Sale Agreement if such Originator’s organizational documents have
changed since November 20, 2003, in each case, certified by the Secretary of
State of the jurisdiction of incorporation or formation of each New Entity and
each such other Originator on or within thirty (30) days prior to the Effective
Date.

Sch. B-1



--------------------------------------------------------------------------------



 



fourth amended and restated
receivables purchase agreement

4.   Good Standing Certificates for each New Entity and each other Originator
party to the Amendment No. 2 to Dean Receivables Sale Agreement or the Amendment
No. 3 to the Suiza Receivables Sale Agreement issued by the Secretaries of State
of its state of organization and each jurisdiction where it has material
operations, each of which is listed on Attachment A hereto.   5.   A certificate
of the Secretary of each New Entity and each other Originator party to the
Amendment No. 2 to Dean Receivables Sale Agreement or the Amendment No. 3 to the
Suiza Receivables Sale Agreement certifying: (i) the names and signatures of the
officers authorized on its behalf to execute the National Brand Receivables Sale
Agreement, the Amendment No. 2 to Dean Receivables Sale Agreement or the
Amendment No. 3 to the Suiza Receivables Sale Agreement, as applicable, and any
other documents to be delivered by it thereunder, (ii) a copy of each New
Entity’s By-Laws or other operating documents and (iii) a copy of the By-Laws or
other operating documents for each other Originator party to the Amendment No. 2
to Dean Receivables Sale Agreement or the Amendment No. 3 to the Suiza
Receivables Sale Agreement if such Originator’s organizational documents have
changed since November 20, 2003 or, if such Originator’s organizational
documents have not changed since November 20, 2003, that there have been no
changes to its organizational documents since November 20, 2003.   6.  
Pre-filing state and federal tax lien, judgment lien and UCC lien searches
against each New Entity from the jurisdictions listed on Attachment B hereto.

Sch. B-2



--------------------------------------------------------------------------------



 



fourth amended and restated
receivables purchase agreement

7.   Time stamped receipt copies of proper financing statements, duly filed
under the UCC on or before the Effective Date in all jurisdictions as may be
necessary or, in the opinion of Seller (or its assigns), desirable, under the
UCC of all appropriate jurisdictions or any comparable law in order to perfect
the ownership interests contemplated by the National Brand Receivables Sale
Agreement, the Amendment No. 2 to Dean Receivables Sale Agreement and the
Amendment No. 3 to the Suiza Receivables Sale Agreement and to perfect the
assignment or transfer of such interests to the Agent for the benefit of the
Purchasers and time stamped receipt copies of proper financing statement
amendments, duly filed under the UCC on or before the Effective Date in all
jurisdictions as may be necessary or, in the opinion of any Seller (or of any
Seller’s assigns), desirable, under the UCC of all appropriate jurisdictions or
any comparable law in order to continue to perfect the ownership interests
contemplated by any Receivables Sale Agreement and to continue to perfect the
assignment or transfer of such interests to the Agent for the benefit of the
Purchasers.   8.   Time stamped receipt copies of proper UCC termination
statements, if any, necessary to release all security interests and other rights
of any Person in the Receivables, Contracts or Related Security previously
granted by each New Entity.   9.   Executed Collection Account Agreements for
each Lock-Box and Collection Account used by each New Entity and any other
Originator party to the Amendment No. 2 to Dean Receivables Sale Agreement or
the Amendment No. 3 to the Suiza Receivables Sale Agreement, as required by any
Receivables Sale Agreement.   10.   A favorable opinion of legal counsel for
each New Entity and each other Originator party to the Amendment No. 2 to Dean
Receivables Sale Agreement or the Amendment No. 3 to the Suiza Receivables Sale
Agreement reasonably acceptable to Seller (or its assigns) that addresses the
following matters and such other matters as Seller (or its assigns) may
reasonably request:

  —   Each New Entity and each other Originator party to the Amendment No. 2 to
Dean Receivables Sale Agreement or the Amendment No. 3 to the Suiza Receivables
Sale Agreement is a corporation, limited liability company or limited
partnership duly incorporated or formed, validly existing, and in good

Sch. B-3



--------------------------------------------------------------------------------



 



fourth amended and restated
receivables purchase agreement

      standing under the laws of its state of incorporation or formation.     —
  Each New Entity and each other Originator party to the Amendment No. 2 to Dean
Receivables Sale Agreement or the Amendment No. 3 to the Suiza Receivables Sale
Agreement has all requisite authority to conduct its business in each
jurisdiction where failure to be so qualified would have a material adverse
effect on such New Entity’s and each other Originator party to the Amendment
No. 2 to Dean Receivables Sale Agreement’s or the Amendment No. 3 to the Suiza
Receivables Sale Agreement’s business.     —   Each New Entity and each other
Originator party to the Amendment No. 2 to Dean Receivables Sale Agreement and
the Amendment No. 3 to the Suiza Receivables Sale Agreement has all requisite
power and authority to execute, deliver and perform all of its obligations under
the National Brand Receivables Sale Agreement, the Amendment No. 2 to Dean
Receivables Sale Agreement or the Amendment No. 3 to the Suiza Receivables Sale
Agreement, as applicable, and each other Transaction Document to which it is a
party.     —   The execution and delivery by each New Entity and each other
Originator party to the Amendment No. 2 to Dean Receivables Sale Agreement or
the Amendment No. 3 to the Suiza Receivables Sale Agreement of the National
Brand Receivables Sale Agreement, the Amendment No. 2 to Dean Receivables Sale
Agreement or the Amendment No 3 to Suiza Receivables Sale Agreement, as
applicable, and each other Transaction Document to which it is a party and its
performance of its obligations thereunder have been duly authorized by all
necessary corporate action and proceedings on the part of such New Entity and
such other Originator party to the Amendment No. 2 to Dean Receivables Sale
Agreement or the Amendment No. 3 to the Suiza Receivables Sale Agreement and
will not:

  (a)   require any action by or in respect of, or filing with, or approval or
authorization from, any governmental body, agency or official (other than the
filing of UCC financing statements);     (b)   contravene, or constitute a
default under, any provision of applicable law or regulation or of its articles
or

Sch. B-4



--------------------------------------------------------------------------------



 



fourth amended and restated
receivables purchase agreement

      certificate of incorporation or bylaws (or equivalent organizational and
governing documents) or of any agreement, judgment, injunction, order, decree or
other instrument binding upon such New Entity or such other Originator party to
the Amendment No. 2 to Dean Receivables Sale Agreement or the Amendment No. 3 to
the Suiza Receivables Sale Agreement; or     (c)   result in the creation or
imposition of any Adverse Claim on assets of such New Entity or such other
Originator party to the Amendment No. 2 to Dean Receivables Sale Agreement or
the Amendment No. 3 to the Suiza Receivables Sale Agreement or any of its
Subsidiaries (except as contemplated by the National Brand Receivables Sale
Agreement).

  —   The National Brand Receivables Sale Agreement, the Amendment No. 2 to Dean
Receivables Sale Agreement or the Amendment No. 3 to the Suiza Receivables Sale
Agreement, as applicable, and each other Transaction Document to which it is a
party has been duly executed and delivered by each New Entity and each other
Originator party to the Amendment No. 2 to Dean Receivables Sale Agreement or
the Amendment No. 3 to the Suiza Receivables Sale Agreement and constitutes the
legal, valid, and binding obligation of each New Entity and each other
Originator party to the Amendment No. 2 to Dean Receivables Sale Agreement or
the Amendment No. 3 to the Suiza Receivables Sale Agreement enforceable in
accordance with its terms, except to the extent the enforcement thereof may be
limited by bankruptcy, insolvency or similar laws affecting the enforcement of
creditors’ rights generally and subject also to the availability of equitable
remedies if equitable remedies are sought.     —   The provisions of the
National Brand Receivables Sale Agreement, the Amendment No. 2 to Dean
Receivables Sale Agreement and the Amendment No. 3 to Suiza Receivables Sale
Agreement are sufficient to constitute authorization by each New Entity for the
filing of the financing statements required under the National Brand Receivables
Sale Agreement, the Dean Receivables Sale Agreement and the Suiza Receivables
Sale Agreement.     —   With respect to each New Entity and each other
Originator party to the Amendment No. 2 to Dean Receivables Sale

Sch. B-5



--------------------------------------------------------------------------------



 



fourth amended and restated
receivables purchase agreement

      Agreement or the Amendment No. 3 to the Suiza Receivables Sale Agreement,
for the purposes of the Uniform Commercial Code as in effect in its state of
organization, such New Entity is a “registered organization”.     —   The
provisions of the National Brand Receivables Sale Agreement, the Amendment No. 2
to Dean Receivables Sale Agreement and the Amendment No. 3 to Suiza Receivables
Sale Agreement are effective to create a valid security interest in favor of
Dairy Group, Dairy Group II or National Brand Group, as applicable, in all
Receivables and upon the filing of financing statements, such Seller shall
acquire a first priority, perfected security interest in such Receivables.     —
  Bring-down opinion with respect to the Dean Receivables Sale Agreement and the
Suiza Receivables Sale Agreement to the effect that Dairy Group and Dairy Group
II, as applicable, continue to have a valid and perfected security interest in
the Receivables of the Originators party thereto.     —   To the best of the
opinion giver’s knowledge, there is no action, suit or other proceeding against
any New Entity or any other Originator party to the Amendment No. 2 to Dean
Receivables Sale Agreement or the Amendment No. 3 to the Suiza Receivables Sale
Agreement or any Affiliate of any of the foregoing, which would materially
adversely affect the business or financial condition of such New Entity or such
other Originator party to the Amendment No. 2 to Dean Receivables Sale Agreement
or the Amendment No. 3 to the Suiza Receivables Sale Agreement and its
Affiliates taken as a whole or which would materially adversely affect the
ability of such New Entity or other Originator party to the Amendment No. 2 to
Dean Receivables Sale Agreement or the Amendment No. 3 to the Suiza Receivables
Sale Agreement to perform its obligations under the National Brand Receivables
Sale Agreement, the Amendment No. 2 to Dean Receivables Sale Agreement or the
Amendment No. 3 to the Suiza Receivables Sale Agreement.

11.   A “true sale” opinion and “substantive consolidation” opinion of counsel
for each New Entity and each other Originator party to the Amendment No. 1 to
Dean Receivables Sale Agreement or the Amendment No. 2 to the Suiza Receivables
Sale Agreement with respect to the transactions contemplated by the National
Brand Receivables Sale Agreement, the Amendment No. 2 to

Sch. B-6



--------------------------------------------------------------------------------



 



fourth amended and restated
receivables purchase agreement

    Dean Receivables Sale Agreement and the Amendment No. 3 to the Suiza
Receivables Sale Agreement.   12.   A Compliance Certificate for each New Entity
and each other Originator party to the Amendment No. 2 to Dean Receivables Sale
Agreement or the Amendment No. 3 to the Suiza Receivables Sale Agreement.   13.
  Executed copies of (i) all consents from and authorizations by any Persons and
(ii) all waivers and amendments to existing credit facilities, that are
necessary in connection with the National Brand Receivables Sale Agreement, the
Amendment No. 2 to Dean Receivables Sale Agreement or the Amendment No. 3 to the
Suiza Receivables Sale Agreement, as applicable.   14.   Executed copies of a
Subordinated Note (as defined in the applicable Receivables Sale Agreement) by
National Brand Group, Dairy Group II or Dairy Group, as applicable, in favor of
each New Entity.   15.   Executed copies of an Contribution Agreement or similar
agreement evidencing the transfer of certain assets from Morningstar to
Morningstar Foods, LLC and Morningstar Frederick, Inc.   16.   Executed copies
of an Assignment and Assumption Agreement or similar agreement between MRC and
Morningstar Foods, LLC evidencing the transfer of any and all assets and
liabilities of MRC to Morningstar Foods, LLC.

PART II: Documents to Be Delivered in Connection with the Agreement

I.   Executed copies of the Agreement, duly executed by the parties thereto.  
II.   Copy of the Resolutions of the Board of Directors, managers or partners of
each Seller Party and Provider certified by its Secretary, manager or general
partner, as applicable, authorizing such Person’s execution, delivery and
performance of this Agreement and the other documents to be delivered by it
hereunder.

Sch. B-7



--------------------------------------------------------------------------------



 



fourth amended and restated
receivables purchase agreement

III.   Articles or Certificate of Incorporation or other formation documents of
each of each Seller Party and Provider, certified by the Secretary of State of
the jurisdiction of incorporation or formation of such Seller Party or Provider
on or within thirty (30) days prior to the Effective Date.   IV.   Good Standing
Certificate for each Seller Party and Provider issued by the Secretaries of
State of its state of organization and each jurisdiction where it has material
operations, each of which is listed on Attachment A hereto.   V.   A certificate
of the Secretary of each Seller Party and Provider certifying (i) the names and
signatures of the officers authorized on its behalf to execute this Agreement
and any other documents to be delivered by it hereunder and (ii) a copy of such
Seller Party’s or Provider’s By-Laws or other operating document, or if such
document has been previously delivered and certified, that there have been no
changes to its By-Laws or other operating documents since December 21, 2001.  
VI.   Pre-filing state and federal tax lien, judgment lien and UCC lien searches
against each Seller Party that is a New Entity from the jurisdictions listed on
Attachment B hereto.   VII.   Time stamped receipt copies of proper financing
statements, duly filed against National Brand Group under the UCC on or before
the Effective Date in all jurisdictions as may be necessary or, in the opinion
of the Agent, desirable, under the UCC of all appropriate jurisdictions or any
comparable law in order to perfect the ownership interests contemplated by this
Agreement and time stamped receipt copies of proper financing statements, duly
filed against Dairy Group and Dairy Group II under the UCC on or before the
Effective Date in all jurisdictions as may be necessary or, in the opinion of
the Agent, desirable, under the UCC of all appropriate jurisdictions or any
comparable law in order to continue to perfect the ownership interests
contemplated by this Agreement.   VIII.   Time stamped receipt copies of proper
UCC termination statements, if any, necessary to release all security interests
and other rights of any Person in the Receivables, Contracts or Related Security
previously granted by any Seller Party.

Sch. B-8



--------------------------------------------------------------------------------



 



fourth amended and restated
receivables purchase agreement

IX.   Executed Collection Account Agreements for each Lock-Box and Collection
Account used by each New Entity and any other Seller Party as required by this
Agreement.   X.   A favorable opinion of legal counsel for the Seller Parties
and Provider reasonably acceptable to the Agent that addresses the following
matters and such other matters as the Agent may reasonably request:

—   Each Seller Party and Provider is a corporation, limited partnership or
limited liability company, as applicable, duly incorporated or organized,
validly existing, and in good standing under the laws of its state of
incorporation or organization.   —   Each Seller Party and Provider has all
requisite authority to conduct its business in each jurisdiction where failure
to be so qualified would have a material adverse effect on such Person’s
business.   —   Each Seller Party and Provider has all requisite power and
authority to execute, deliver and perform all of its obligations under this
Agreement and each other Transaction Document to which it is a party.   —   The
execution and delivery by each Seller Party and Provider of this Agreement and
each other Transaction Document to which it is a party and its performance of
its obligations thereunder have been duly authorized by all necessary corporate
action and proceedings on the part of such Person and will not:

  (a)   require any action by or in respect of, or filing with, any governmental
body, agency or official (other than the filing of UCC financing statements);  
  (b)   contravene, or constitute a default under, any provision of applicable
law or regulation or of its articles or certificate of incorporation or bylaws
or of any agreement, judgment, injunction, order, decree or other instrument
binding upon such Person; or     (c)   result in the creation or imposition of
any Adverse Claim on assets of such Person or any of its

Sch. B-9



--------------------------------------------------------------------------------



 



fourth amended and restated
receivables purchase agreement

      Subsidiaries (except as contemplated by this Agreement).

—   This Agreement and each other Transaction Document to which such Person is a
party has been duly executed and delivered by such Person and constitutes the
legal, valid, and binding obligation of such Person, enforceable in accordance
with its terms, except to the extent the enforcement thereof may be limited by
bankruptcy, insolvency or similar laws affecting the enforcement of creditors’
rights generally and subject also to the availability of equitable remedies if
equitable remedies are sought.   —   The provisions of this Agreement are
sufficient to constitute authorization by each Seller for the filing of the
financing statements required under this Agreement.   —   For the purposes of
the Delaware UCC, each Seller is a “registered organization”.   —   The
provisions of this Agreement are effective to create a valid security interest
in favor of the Agent for the benefit of the Purchasers in all Receivables, and
upon the filing of financing statements, the Agent for the benefit of the
Purchasers shall acquire a first priority, perfected security interest in such
Receivables.   —   To the best of the opinion giver’s knowledge, there is no
action, suit or other proceeding against any Seller Party, Provider or any of
their respective Affiliates, that would materially adversely affect the business
or financial condition of such Person and its Affiliates taken as a whole or
that would materially adversely affect the ability of such Person to perform its
obligations under any Transaction Document to which it is a party.

XI.   If requested by the Company in such Financial Institution’s Purchaser
Group or the Agent, a favorable opinion of legal counsel for each Financial
Institution, reasonably acceptable to such Company and the Agent that addresses
the following matters:

—   This Agreement has been duly authorized by all necessary corporate action of
such Financial Institution.

Sch. B-10



--------------------------------------------------------------------------------



 



fourth amended and restated
receivables purchase agreement

—   This Agreement has been duly executed and delivered by such Financial
Institution and, assuming due authorization, execution and delivery by each of
the other parties thereto, constitutes a legal, valid and binding obligation of
such Financial Institution, enforceable against such Financial Institution in
accordance with its terms.

XII.   A Compliance Certificate for each Seller.   XIII.   The Fee Letters.  
XIV.   A Monthly Report as at February 29, 2004.   XV.   Executed copies of
(i) all consents from and authorizations by any Persons and (ii) all waivers and
amendments to existing credit facilities, that are necessary in connection with
this Agreement.   XVI.   Executed copies of a Demand Note by Dean Foods Company
in favor of National Brand Group.   XVII.   Executed copies of each of the
documents described in clauses (i), (ii) and (iv) of the definition of
Performance Undertaking contained herein.   XVIII.   [Intentionally Omitted.]  
XIX.   Executed copies of the Third Amended and Restated Intercreditor
Agreement, duly executed by the Seller Parties, Dean Foods Company, the Agent
and Wachovia Bank, National Association, as lender agent.   XX.   Documentation
evidencing (i) the merger of National Brand Group with and into Morningstar and
(ii) the change in name of Morningstar from “Morningstar Foods Inc.” to “Dean
National Brand Group, Inc.”, in each case, in form and substance satisfactory to
the Agent in its sole discretion.   XXI.   Executed Copy of a Post-Closing
Agreement.

Sch. B-11



--------------------------------------------------------------------------------



 



fourth amended and restated
receivables purchase agreement
Attachment A to Schedule B
Good Standing Certificates

      Entity   Jurisdiction for Good Standing Certificates
Alta-Dena Certified Dairy, Inc.
  California
Delaware
 
   
Barber Milk, Inc.
  Delaware
Alabama
Florida
Georgia
Mississippi
Tennessee
 
   
Berkeley Farms, Inc.
  California

 
   
Broughton Foods, LLC
  Delaware
Kentucky
Ohio
Tennessee
West Virginia
 
   
Country Delite Farms, LLC
  Delaware
Alabama
Georgia
Tennessee
 
   
Country Fresh, LLC
  Michigan
Indiana
Ohio
Tennessee
 
   
Creamland Dairies, Inc.
  New Mexico
Texas
 
   
Dairy Fresh, LLC
  Delaware
North Carolina
 
   
Dairy Group Receivables, L.P.
  Delaware
 
   
Dairy Group Receivables II, L.P.
  Delaware
 
   
Dean SoCal, LLC
  Delaware
Arizona
California
Nevada
 
   
Dean Dairy Products Company
  Pennsylvania
New York
Ohio
West Virginia

Sch. B-12



--------------------------------------------------------------------------------



 



fourth amended and restated
receivables purchase agreement

      Entity   Jurisdiction for Good Standing Certificates
Dean Foods Company
  Delaware
 
   
Dean Foods Company of California, Inc.
  Delaware
California
Nevada
Utah
 
   
Dean Northeast, LLC
  Delaware
Connecticut
Maine
Massachusetts
New Hampshire
New Jersey
New York
Pennsylvania
Rhode Island
Vermont
 
   
Dean Foods Company of Indiana, Inc.
  Delaware
Indiana
 
   
Dean Foods North Central, Inc.
  Delaware
Minnesota
North Dakota
South Dakota
Wisconsin
 
   
Dean Milk Company, Inc.
  Kentucky
 
   
Dean National Brand Group, Inc.
  Delaware
 
   
Dean Southwest, LLC
  Delaware
 
   
Dean Specialty Foods Group, LLC
  Delaware
Illinois
 
   
Gandy’s Dairies, Inc.
  Texas
New Mexico
 
   
Kohler Mix Specialties of Minnesota, LLC
  Delaware
Minnesota
 
   
Kohler Mix Specialties, LLC
  Delaware
Connecticut
Texas

Sch. B-13



--------------------------------------------------------------------------------



 



fourth amended and restated
receivables purchase agreement

      Entity   Jurisdiction for Good Standing Certificates
Land-O-Sun Dairies, LLC
  Delaware
Florida
Georgia
Illinois
Kentucky
North Carolina
Ohio
South Carolina
Virginia
 
   
Liberty Dairy Company
  Michigan
 
   
Louis Trauth Dairy, LLC
  Delaware
Indiana
Kentucky
Ohio
 
   
Mayfield Dairy Farms, Inc.
  Delaware
Alabama
Georgia
Kentucky
North Carolina
South Carolina
Tennessee
Texas
Virginia
 
   
McArthur Dairy, Inc.
  Florida
 
   
Meadow Brook Dairy Company
  Pennsylvania
New York
 
   
Midwest Ice Cream Company
  Delaware
Connecticut
Illinois
Michigan
Wisconsin
 
   
Model Dairy, LLC
  Delaware
California
Nevada
 
   
Morningstar Foods, LLC
  Delaware
 
   
Morningstar Frederick, Inc.
  Delaware
Maryland
 
   
Dean National Brand Group, L.P.
  Delaware

Sch. B-14



--------------------------------------------------------------------------------



 



fourth amended and restated
receivables purchase agreement

      Entity   Jurisdiction for Good Standing Certificates
Purity Dairies, Incorporated
  Delaware
Alabama
Kentucky
Tennessee
 
   
Reiter Dairy of Akron, Inc.
  Ohio
Pennsylvania
West Virginia
 
   
Robinson Dairy, LLC
  Delaware
Colorado
Wyoming
 
   
Schenkel’s All-Star Dairy, LLC
  Delaware
Illinois
Indiana
Kentucky
Michigan
 
   
Shenandoah’s Pride, LLC
  Delaware
Maryland
Virginia
West Virginia
 
   
Southern Foods Group, L.P.
  Delaware
Alabama
Colorado
Hawaii
Idaho
Kansas
Louisiana
Mississippi
Missouri
Montana
Nebraska
Nevada
Oklahoma
Oregon
South Dakota
Texas
Utah
Washington
Wyoming
 
   
Specialty Group Receivables, L.P.
  Delaware
 
   
Sulphur Springs Cultured Specialties, LLC
  Delaware
California
Nevada
Texas

Sch. B-15



--------------------------------------------------------------------------------



 



fourth amended and restated
receivables purchase agreement

      Entity   Jurisdiction for Good Standing Certificates
T. G. Lee Foods, Inc.
  Florida
Georgia
 
   
Tuscan/Lehigh Dairies, Inc.
  Delaware
Connecticut
Maryland
New Jersey
New York
Pennsylvania
Virginia
 
   
Verifine Dairy Products Corporation of Sheboygan, Inc.
  Wisconsin

Sch. B-16



--------------------------------------------------------------------------------



 



fourth amended and restated
receivables purchase agreement
Attachment B to Schedule B
UCC Searches

      Entity   Jurisdiction for UCC Search
Dean National Brand Group, Inc.
(Merged into Originator and New Name of
Originator)
  Delaware
Texas
 
   
Morningstar Foods Holdings, Inc.
(Former Name of Originator)
  Delaware
Texas
 
   
Dean Southwest, LLC
(New Originator)
  Delaware
Texas
 
   
Kohler Mix Specialties of Connecticut, Inc.
(Merged into Originator)
  Connecticut
Texas
 
   
Kohler Mix Specialties of Minnesota, LLC
(New Originator)
  Delaware
Minnesota
Texas
 
   
Kohler Mix Specialties, LLC
(New Originator)
  Delaware
Texas
 
   
M-Foods Dairy, LLC
(Former Name of New Originator)
  Delaware
Minnesota
Texas
 
   
M-Foods Dairy TXCT, LLC
(Former name of New Originator)
  Delaware
Texas
 
   
Midwest Mix, Inc.
(Merged into Originator)
  Minnesota
Texas
 
   
Morningstar Foods Inc.
(Former Name of Originator)
  Delaware
Texas
 
   
Morningstar Foods, LLC
(New Originator)
  Delaware
Texas
 
   
Morningstar Receivables Corp.
(Former Originator)
  Delaware
Texas
 
   
Dean Foods Regional Business Services, Inc.
(Merged into Originator)
  Delaware
Illinois
 
   
Maplehurst Farms, LLC
(Merged into Originator)
  Illinois
Indiana
 
   
SFG Capital Corporation
(Merged into Originator)
  Delaware
Texas

Sch. B-17



--------------------------------------------------------------------------------



 



fourth amended and restated
receivables purchase agreement

      Entity   Jurisdiction for UCC Search
The Meadows Distributing Company
(Merged into Originator)
  Illinois
 
   
Morningstar Frederick, Inc.
(New Originator)
  Delaware

Sch. B-18



--------------------------------------------------------------------------------



 



fourth amended and restated
receivables purchase agreement
SCHEDULE C
DEAN ENTITIES
ALTA-DENA CERTIFIED DAIRY, INC.
BERKELEY FARMS, INC.
CREAMLAND DAIRIES, INC.
DEAN FOODS NORTH CENTRAL, INC.
DEAN MILK COMPANY, INC.
DEAN DAIRY PRODUCTS COMPANY
DEAN FOODS COMPANY OF CALIFORNIA, INC.
DEAN FOODS COMPANY OF INDIANA, INC.
GANDY’S DAIRIES, INC.
LIBERTY DAIRY COMPANY
MAYFIELD DAIRY FARMS, INC.
MCCARTHUR DAIRY, INC.
MEADOW BROOK DAIRY COMPANY
MIDWEST ICE CREAM COMPANY
PURITY DAIRIES, INCORPORATED
REITER DAIRY OF AKRON, INC.
T. G. LEE FOODS, INC.
VERIFINE DAIRY PRODUCTS CORPORATION OF SHEBOYGAN, INC.

Sch. C-1



--------------------------------------------------------------------------------



 



fourth amended and restated
receivables purchase agreement
SCHEDULE D
ORIGINATORS
Alta-Dena Certified Dairy, Inc.
Barber Milk, Inc.
Berkeley Farms, Inc.
Broughton Foods, LLC
Country Delite Farms, LLC
Country Fresh, LLC
Creamland Dairies, Inc.
Dairy Fresh, LLC
Dean Dairy Products Company
Dean Foods Company of California, Inc.
Dean Foods Company of Indiana, Inc.
Dean Foods North Central, Inc.
Dean Milk Company, Inc.
Dean National Brand Group, Inc.
Dean Northeast, LLC (f/k/a Suiza GTL, LLC)
Dean SoCal, LLC
Dean Southwest, LLC
Dean Specialty Foods Group, LLC
Gandy’s Dairies, Inc.
Kohler Mix Specialties of Minnesota, LLC
Kohler Mix Specialties, LLC
Land-O-Sun Dairies, LLC
Liberty Dairy Company
Louis Trauth Dairy, LLC
Mayfield Dairy Farms, Inc.
McArthur Dairy, Inc.
Meadow Brook Dairy Company
Midwest Ice Cream Company
Model Dairy, LLC
Morningstar Foods, LLC
Morningstar Frederick, Inc.
Purity Dairies, Incorporated
Reiter Dairy of Akron, Inc.
Robinson Dairy, LLC
Schenkel’s All-Star Dairy, LLC
Shenandoah’s Pride, LLC
Southern Foods Group, L.P.
Sulphur Springs Cultured Specialties, LLC
T. G. Lee Foods, Inc.
Tuscan/Lehigh Dairies, Inc.
Verifine Dairy Products Corporation of Sheboygan, Inc.

Sch. D-1



--------------------------------------------------------------------------------



 



fourth amended and restated
receivables purchase agreement
SCHEDULE E
NOTICE ADDRESSES

     
The Agent:
  Bank One Company:
 
   
Bank One, NA (Main Office Chicago),
as Agent
1 Bank One Plaza
Mail Code IL1-0079
Chicago, Illinois 60670-0079
Attention: Transaction Management
Facsimile: (312) 732-2245
  Falcon Asset Securitization Corporation
c/o Bank One, NA (Main Office
Chicago), as Agent
1 Bank One Plaza
Mail Code IL1-0594
Chicago, Illinois 60670-0594
Attention: Falcon Funding Manager
Facsimile: (312) 732-1844
 
   
CLNY:
  CL Company:
 
   
Credit Lyonnais New York Branch
  c/o Credit Lyonnais New York Branch
1301 Avenue of the Americas
  1301 Avenue of the Americas
17th Floor
  17th Floor
New York, New York 10019
  New York, New York 10019
Attention: Anthony M. Brown Jr.
  Attention: Anthony M. Brown Jr.
Facsimile:
  Facsimile:
 
   
Rabobank:
  Rabo Company:
 
   
Cooperatieve Centrale Raiffeisen -
  Nieuw Amsterdam Receivables
Boerenleenbank B.A. “Rabobank
  Corporation
International”, New York Branch
  c/o Global Securitization Services
245 Park Avenue
  445 Broadhollow Road, Suite 239
New York, NY 10167
  Melville, NY 11747
Attention: Wing Ng
  Attention: Tony Wong
Facsimile:
  Facsimile:
 
   
Wachovia:
  Wachovia Company:
 
   
Wachovia Bank, National Association
  Blue Ridge Asset Funding Corporation
191 Peachtree Street, N.E.
  c/o Wachovia Capital Markets, LLC
Mail Code GA 8088, 22nd Floor
  301 S. College Street
Atlanta, GA 30303
  FLR TRW 10 NC0610
Attention: Rodney K. Sanders
  Charlotte, NC 28288-0610
Facsimile:
  Attention: Douglas R. Wilson, Sr.
 
  Facsimile:
 
   
Seller and each Seller Party:
   
 
   
See Exhibit III under the heading
   
“Principal Place of Business”
   

Sch. E-1



--------------------------------------------------------------------------------



 



fourth amended and restated
receivables purchase agreement
SCHEDULE F
TOP TWENTY-FIVE OBLIGORS

                  Customer   Total Receivable Balance
1
  Wal-Mart/Sams Wholesale   $ 83,652,730  
2
  Municipalities Balance   $ 29,175,267  
3
  Albertsons/American Stores   $ 27,693,486  
4
  Royal Ahold/Stop and Shop   $ 12,985,350  
5
  Meijers   $ 12,539,524  
6
  Kroger/Fred Meyer/Ralphs   $ 11,909,523  
7
  Food Lion Stores   $ 10,389,128  
8
  Bi-Lo   $ 9,252,511  
9
  Sysco   $ 9,038,110  
10
  Super Value, Inc.   $ 8,335,610  
11
  Costco Corp.   $ 8,115,511  
12
  Safeway/Randalls/Tom Thumb   $ 7,893,858  
13
  Government AR (Fed and State)   $ 5,985,375  
14
  C&S/ Pathmark   $ 5,928,214  
15
  Publix Supermarkets   $ 4,865,613  
16
  Giant Eagle, Inc.   $ 4,404,923  
17
  Gordon Food Service   $ 4,152,272  
18
  Winn Dixie   $ 3,903,983  
19
  Baskin Robbins   $ 3,595,813  
20
  Alliant   $ 3,107,488  
21
  Price Choppers   $ 3,057,143  
22
  Central Grocers   $ 2,926,000  
23
  Acme Markets   $ 1,936,908  
24
  A&P Consolidated   $ 1,626,030  
25
  K-Mart   $ 1,083,281  

Sch. F-1



--------------------------------------------------------------------------------



 



fourth amended and restated
receivables purchase agreement
SCHEDULE G
ADDITIONAL ENTITIES
BARBER MILK, INC.
BROUGHTON FOODS, LLC
COUNTRY DELITE FARMS, LLC
DAIRY FRESH, LLC
DEAN SOCAL, LLC
DEAN SPECIALTY FOODS GROUP, LLC
LOUIS TRAUTH DAIRY, LLC
MODEL DAIRY, LLC
ROBINSON DAIRY, LLC
SCHENKEL’S ALL-STAR DAIRY, LLC
SHENANDOAH’S PRIDE, LLC
SULPHUR SPRINGS CULTURED SPECIALTIES, LLC

Sch. G-1